 

Exhibit 10.2

 

Execution Version

 

SECURITIES PURCHASE AGREEMENT

 

by and between

 

MDC PARTNERS INC.

 

and

 

STAGWELL AGENCY HOLDINGS LLC

 

Dated as of March 14, 2019

 

   

 

 

Table of Contents

 

    Page       ARTICLE I Definitions 1       Section 1.01 Definitions 1 Section
1.02 General Interpretive Principles 11       ARTICLE II SALE AND PURCHASE OF
THE SHARES 12       Section 2.01 Sale and Purchase of the Shares 12 Section 2.02
Closing 12       ARTICLE III REPRESENTATIONS AND WARRANTIES 13       Section
3.01 Representations and Warranties of the Company 13 Section 3.02
Representations and Warranties of the Purchaser 22       ARTICLE IV ADDITIONAL
AGREEMENTS 25       Section 4.01 Taking of Necessary Action 25 Section 4.02
Restricted Period; Non-Conversion 26 Section 4.03 Standstill 27 Section 4.04
Securities Laws 31 Section 4.05 Regulatory Approvals 31 Section 4.06 Board
Nomination 32 Section 4.07 Certain Tax Matters 35 Section 4.08 D&O
Indemnification / Insurance Priority Matters 35 Section 4.09 Conversion Price
Matters 35 Section 4.10 Voting 36 Section 4.11 Participation Rights 37 Section
4.12 Consent Rights 38 Section 4.13 Qualifying Transactions 38 Section 4.14
Gross-Up for Canadian Withholding Tax 39 Section 4.15 Stated Capital 41 Section
4.16 Additional Agreements 41 Section 4.17 Further Information 41 Section 4.18
Restricted Persons Procedures 42       ARTICLE V REGISTRATION RIGHTS 42      
Section 5.01 Registration Statement 42 Section 5.02 Registration Limitations and
Obligations 43 Section 5.03 Registration Procedures 45 Section 5.04 Expenses 49
Section 5.05 Registration Indemnification 49

 

 i 

 

  

Section 5.06 Facilitation of Sales Pursuant to Rule 144 52 Section 5.07 Material
Nonpublic Information 52 Section 5.08 Piggyback Registration 53 Section 5.09
Lock-Up 53 Section 5.10 Limitations on Registration of Other Securities;
Representation 54 Section 5.11 Opt-Out Requests 54       ARTICLE VI
MISCELLANEOUS 54       Section 6.01 Survival of Representations and Warranties
54 Section 6.02 Notices 55 Section 6.03 Entire Agreement; Third Party
Beneficiaries; Amendment 56 Section 6.04 Counterparts 56 Section 6.05 Public
Announcements; Use of Name 57 Section 6.06 Expenses 57 Section 6.07 Successors
and Assigns 58 Section 6.08 Governing Law; Jurisdiction; Waiver of Jury Trial 58
Section 6.09 Severability 59 Section 6.10 Specific Performance 59 Section 6.11
Headings 59 Section 6.12 Non-Recourse 60 Section 6.13 Termination 60

 

Exhibit A: Form of Joinder       Exhibit B: Form of Articles of Amendment      
Exhibit C: Opinions of Company’s Counsel       Exhibit D: Confidentiality
Agreement       Schedule I: Wire Instructions  

 

 ii 

 

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 14,
2019, is by and between MDC Partners Inc., a Canadian corporation (together with
any successor or assign pursuant to Section 6.07, the “Company”), and Stagwell
Agency Holdings LLC, a Delaware limited liability company (together with its
successors and any Affiliate that becomes a Purchaser party hereto in accordance
with Section 4.02 and Section 6.07, the “Purchaser”). Capitalized terms not
otherwise defined where used shall have the meanings ascribed thereto in Article
I.

 

WHEREAS, the Purchaser desires to purchase from the Company, and the Company
desires to issue and sell to the Purchaser, 14,285,714 Class A Shares (referred
to herein as the “Common Shares”) and 50,000 Convertible Preference Shares
(referred to herein as the “Preferred Shares” and, together with the Common
Shares, the “Shares”), subject to the terms and conditions of this Agreement;
and

 

WHEREAS, the Company and the Purchaser desire to set forth certain agreements
herein.

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained and intending to be legally bound
hereby, the parties hereby agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01         Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“2017 Securities Purchase Agreement” means the Securities Purchase Agreement,
dated as of February 14, 2017, by and between MDC Partners Inc. and Broad Street
Principal Investments, L.L.C., as amended, supplemented or otherwise modified
from time to time in accordance with its terms.

 

“Additional Amount” has the meaning set forth in Section 4.14(a).

 

“Additional Investment” has the meaning set forth in Section 4.11.

 

“Additional Investment Agreement” has the meaning set forth in Section 4.11.

 

“Additional Securities” has the meaning set forth in Section 4.11.

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls or is controlled by or is under common control with such
Person. Notwithstanding the foregoing, the Company and the Company’s
Subsidiaries shall not be considered Affiliates of the Purchaser or any of its
Affiliates. As used in this definition, “control” (including its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise).

 

 1 

 

  

“Agreement” has the meaning set forth in the preamble hereto.

 

“Alternative Preference Shares” has the meaning set forth in the Series 6
Articles of Amendment.

 

“Anti-Money Laundering Laws” has the meaning set forth in Section 3.01(j)(iii).

 

“Articles of Amendment” means both (a) the articles of amendment designating the
Convertible Preference Shares (the “Series 6 Articles of Amendment”), and (b)
the articles of amendment designating the Alternative Preference Shares (the
“Series 7 Articles of Amendment”) filed by the Company on or prior to the date
hereof as contemplated by Section 27(4) of the CBCA in the form attached hereto
as Exhibit B.

 

“Associate” has the meaning set forth in Rule 12b-2 promulgated by the SEC under
the Exchange Act; provided that the Company and the Company’s Subsidiaries will
not be considered Associates of the Purchaser or any of its Affiliates.

 

“Available” means, with respect to a Registration Statement, that such
Registration Statement is effective and there is no stop order with respect
thereto and such Registration Statement does not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, such that such Registration Statement will
be available for the resale of Registrable Securities.

 

“Base Liquidation Preference” has the meaning set forth in the Series 6 Articles
of Amendment.

 

“Beneficially Own”, “Beneficially Owned” or “Beneficial Ownership” has the
meaning set forth in Rule 13d-3 of the rules and regulations promulgated under
the Exchange Act, except that for purposes of this Agreement the words “within
sixty days” in Rule 13d-3(d)(1)(i) shall not apply, to the effect that a person
shall be deemed to be the Beneficial Owner of a security if that person has the
right to acquire beneficial ownership of such security at any time. In addition,
if a person is the Receiving Party to a Derivative Contract with respect to any
securities, such person shall be deemed to “Beneficially Own” and have
“Beneficial Ownership” over the Notional Number of securities, as applicable,
with respect to such Derivative Contract. Solely for purposes of determining the
number of Class A Shares issuable upon conversion of the Preferred Shares
Beneficially Owned by the Purchaser, the Preferred Shares shall be treated as if
any limitations or restrictions on conversion did not apply. For the avoidance
of doubt, for purposes of this Agreement, the Purchaser (or any other person)
shall at all times be deemed to have Beneficial Ownership of Class A Shares
issuable upon conversion of the Preferred Shares directly or indirectly held by
it, irrespective of any non-conversion period specified in the Preferred Shares
or this Agreement or any restrictions on transfer or voting contained in this
Agreement.

 

 2 

 

  

“Blackout Period” means (a) if a Purchaser Designee is serving on the Board of
Directors or the Purchaser is an affiliate of the Company (under the Exchange
Act), the Company’s regular quarterly restricted trading period during which
directors and executive officers of the Company are not permitted to trade under
the insider trading policy of the Company then in effect and/or (b) in the event
that the Company determines in good faith that any registration or sale pursuant
to any registration statement could reasonably be expected to materially
adversely affect or materially and adversely interfere with any bona fide
financing of the Company or any bona fide material transaction under
consideration by the Company or would require disclosure of information that has
not been, and is not otherwise then required to be, disclosed to the public, the
premature disclosure of which would materially and adversely affect the Company
or the registration statement is otherwise not Available for use (in each case
as determined by the Company in good faith after consultation with outside
counsel), a period of up to sixty (60) days; provided that a Blackout Period
described in this clause (b) may not be called by the Company more than twice in
any period of twelve (12) consecutive months.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day, other than a Saturday, Sunday or a day on which
banking institutions in The City of New York, New York are authorized or
obligated by law or executive order to remain closed.

 

“CBCA” means the Canada Business Corporations Act, as amended, and the rules and
regulations promulgated thereunder.

 

“Change in Control” means the occurrence of any of the following events: (a)
there occurs a sale, transfer, conveyance or other disposition of all or
substantially all of the consolidated assets of the Company (excluding for
purposes of the calculation non-controlling interests and third party minority
interests) other than to a wholly-owned Subsidiary of the Company, (b) any
Person or “group” (as such term is used in Section 13 of the Exchange Act) (in
each case excluding the Purchaser or any of its Affiliates), directly or
indirectly, obtains Beneficial Ownership of 50% or more of the outstanding
Company Common Shares or (c) the Company consummates any amalgamation, merger,
consolidation or similar transaction, unless the shareholders of the Company
immediately prior to the consummation of such transaction continue to hold (in
substantially the same proportion as their ownership of the Company Common
Shares immediately prior to the transaction, other than changes in
proportionality as a result of any cash/stock election provided under the terms
of the definitive agreement regarding such transaction) more than 50% of all of
the voting power of the outstanding shares of Voting Stock of the surviving or
resulting entity in such transaction immediately following the consummation of
such transaction.

 

“Class A Shares” means Class A Subordinate Voting Shares of the Company.

 

“Class B Shares” means Class B Shares of the Company.

 

“Closing” has the meaning set forth in Section 2.02(a).

 

“Closing Date” has the meaning set forth in Section 2.02(a).

 

 3 

 

  

“Common Purchase Price” has the meaning set forth in Section 2.01(a).

 

“Common Shares” has the meaning set forth in the preamble hereto.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Company Common Shares” means the common shares of the Company outstanding from
time to time, including the Class A Shares and the Class B Shares.

 

“Company Reports” has the meaning set forth in Section 3.01(g)(i).

 

“Competition Act” means the Competition Act (Canada), as amended, and the rules
and regulations promulgated thereunder.

 

“Competitively Sensitive Information” means information of a competitively
sensitive nature, including information with respect to (i) current or
anticipated future pricing, margins, fees or costs, (ii) client- or
customer-specific contract terms and pricing information, (iii) current or
future strategic or marketing plans and other strategic planning documents and
information and (iv) documents and material information about pending bids;
provided that “Competitively Sensitive Information” shall not include (x)
information that is in the public domain or (y) information that is presented on
an aggregated basis such that competitively sensitive information, including the
information set forth in clauses (i)-(iv) above, cannot be identified or
derived.

 

“Competitive Portfolio Company” means any portfolio company of Purchaser or its
Subsidiaries from time to time providing to clients services that are the same
or substantially similar to, and directly competitive with, any products or
services offered by the Company or its Subsidiaries.

 

“Confidential Information” has the meaning ascribed to “Proprietary Information”
in the Confidentiality Agreement.

 

“Confidentiality Agreement” means the confidentiality agreement entered into by
the Company, on the one hand, and the Purchaser, on the other hand, dated as of
September 21, 2018, as amended from time to time.

 

“Conversion Price” has the meaning set forth in the Series 6 Articles of
Amendment.

 

“Convertible Preference Shares” means Series 6 convertible preference shares in
the capital of the Company having the terms set forth in the Series 6 Articles
of Amendment.

 

“Debt Agreements” means (a) the Second Amended and Restated Credit Agreement,
dated as of May 3, 2016, by and among the Company, certain of its Subsidiaries,
and the lenders party thereto; and (b) the Indenture, dated as of March 23,
2016, by and among the Company, the guarantors party thereto, and The Bank of
New York Mellon, relating to the issuance by the Company of its 6.500% Senior
Notes due 2024, each as amended, restated, modified or refinanced from time to
time.

 

 4 

 

  

“Derivative Contract” means a contract between two parties (the “Receiving
Party” and the “Counterparty”) that is designed to produce economic benefits and
risks to the Receiving Party that correspond substantially to the ownership by
the Receiving Party of the number of securities specified or referenced in such
contract (the number corresponding to such economic benefits and risks, the
“Notional Number”), regardless of whether (a) obligations under such contract
are required or permitted to be settled through the delivery of cash, such
securities or other property or (b) such contract conveys any voting rights in
any securities, without regard to any derivative, hedging or similar agreement
or arrangement that has the effect of decreasing the economic interest of the
Receiving Party in the securities under the same or any other Derivative
Contract. For the avoidance of doubt, interests in broad-based index options,
broad-based index futures and broad-based publicly traded market baskets of
securities approved for trading by the appropriate federal governmental
authority shall not be deemed to be Derivative Contracts.

 

“Disqualification Event” has the meaning set forth in Section 3.02(d)(iii).

 

“Draft 10-K” has the meaning set forth in Section 3.01.

 

“Enforceability Exceptions” has the meaning set forth in Section 3.01(c).

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Excluded Securities” has the meaning set forth in Section 4.11.

 

“Export Laws” means all applicable Laws relating to export control, trade
embargoes, and customs regulations, and any and all regulations and orders
promulgated or issued under such authority, including the regulations
administered by any of the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the Bureau of Industry and Security and the U.S.
Census Bureau of the U.S. Department of Commerce, the U.S. Department of State,
and U.S. Customs and Border Protection of the U.S. Department of Homeland
Security.

 

“Extraordinary Transaction” has the meaning set forth in Section 4.03(a)(v).

 

“Foreign Government Official” means any officer or employee of a foreign
Governmental Entity or any department, agency, or instrumentality thereof, or of
a public international organization, or any person acting in an official
capacity for or on behalf of any such government or department, agency, or
instrumentality, or for or on behalf of any such public international
organization, or any political party, party official, or candidate thereof,
excluding officials related to the government of the United States.

 

“Free Writing Prospectus” has the meaning set forth in Section 5.03(a)(iv).

 

“Fundamental Change” shall be deemed to have occurred at such time as any of the
following events shall occur:

 

 5 

 

 

(a)          any “person” or “group”, other than the Company, its Subsidiaries
or any employee benefits plan of the Company or its Subsidiaries, files, or is
required by applicable law to file, a Schedule 13D or Schedule TO (or any
successor schedule, form or report) pursuant to the Exchange Act, disclosing
that such person has become the direct or indirect beneficial owner of shares
with a majority of the total voting power of the Company’s outstanding Voting
Stock; unless such beneficial ownership arises solely as a result of a revocable
proxy delivered in response to a proxy or consent solicitation made pursuant to
the applicable rules and regulations under the Exchange Act; or

 

(b)          the Company amalgamates, consolidates with or merges with or into
another person (other than a Subsidiary of the Company), or sells, conveys,
transfers, leases or otherwise disposes of all or substantially all of the
consolidated properties and assets of the Company and its Subsidiaries
(excluding for purposes of the calculation non-controlling interests and third
party minority interests) to any person (other than a Subsidiary of the Company)
or any person (other than a Subsidiary of the Company) consolidates with,
amalgamates or merges with or into the Company, provided that none of the
circumstances set forth in this clause (ii) shall be a Fundamental Change if
persons that beneficially own the Voting Stock of the Company immediately prior
to the transaction own, directly or indirectly, shares with a majority of the
total voting power of all outstanding Voting Stock of the surviving or
transferee person immediately after the transaction in substantially the same
proportion as their ownership of the Company’s Voting Stock immediately prior to
the transaction.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality, whether federal, state,
provincial, local or foreign, and any applicable industry self-regulatory
organization.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“Indemnified Persons” has the meaning set forth in Section 5.05(a).

 

“Industry Competitor” means any Person who is an advertising agency holding
company or is otherwise primarily engaged in the business of brand advertising
or public relations services or any Person who directly (including through a
Subsidiary), competes in a material respect with the business of the Company and
its Subsidiaries, taken as a whole.

 

“Intellectual Property” has the meaning set forth in Section 3.01(p)(i).

 

“Investment Canada Act” means the Investment Canada Act (Canada), as amended,
and the rules and regulations promulgated thereunder.

 

“Joinder” means, with respect to any Person permitted to sign such document in
accordance with the terms hereof, a joinder executed and delivered by such
Person, providing, in the case such Person is to have all the rights and
obligations of a Purchaser under this Agreement, in the form and substance
substantially as attached hereto as Exhibit A or, otherwise, such other form as
may be agreed to by the Company and the Purchaser to reflect the scope of the
rights and obligations being transferred.

 

“Losses” has the meaning set forth in Section 5.05(a).

 

 6 

 

  

“Material Adverse Effect” means any events, changes or developments that,
individually or in the aggregate, have a material adverse effect on the
business, financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole, other than any event, change or development
resulting from or arising out of the following: (a) events, changes or
developments generally affecting the economy, the financial or securities
markets, or political, legislative or regulatory conditions, in each case in the
United States or elsewhere in the world, (b) events, changes or developments in
the industries in which the Company or any of its Subsidiaries conducts its
business, (c) any adoption, implementation, promulgation, repeal, modification,
reinterpretation or proposal of any rule, regulation, ordinance, order, protocol
or any other law of or by any national, regional, state or local Governmental
Entity, or market administrator, (d) any changes in GAAP or accounting standards
or interpretations thereof, (e) earthquakes, any weather-related or other force
majeure event or natural disasters or outbreak or escalation of hostilities or
acts of war or terrorism, (f) the announcement or the existence of this
Agreement or the transactions contemplated hereby, including the identity of the
Purchaser or the Purchaser Designees and any impact thereof on relationships,
contractual or otherwise, with customers, suppliers, distributors, vendors,
clients, investors, shareholders, financing sources, lenders, partners,
agencies, agency leadership teams, officers, employees, contractors, agents,
joint venture partners or similar relationships of the Company and its
Subsidiaries, including Partner Firms, or compliance with or performance under
this Agreement, (g) any taking of any action at the request of the Purchaser,
(h) litigation arising from or relating to this Agreement or the transactions
contemplated thereby or any strategic alternatives considered by the Company,
(i) non-cash impairment charges set forth in the Draft 10-K, (j) changes in
working capital of the Company and its Subsidiaries due to seasonality or shift
in media mix, (k) any failure by the Company to meet any financial projections
or forecasts or estimates of revenues, earnings or other financial metrics for
any period (provided that the exception in this clause (k) shall not prevent or
otherwise affect a determination that any event, change, effect or development
underlying such failure has resulted in a Material Adverse Effect so long as it
is not otherwise excluded by this definition) or (l) any changes in the share
price or trading volume of the Class A Shares or in the Company’s credit rating
(provided that the exception in this clause (l) shall not prevent or otherwise
affect a determination that any event, change, effect or development underlying
such change has resulted in a Material Adverse Effect so long as it is not
otherwise excluded by this definition); except, in each case with respect to
subclauses (a) through (e), to the extent that such event, change or development
disproportionately affects the Company and its Subsidiaries, taken as a whole,
relative to other similarly situated companies in the industry in which the
Company and its Subsidiaries operate.

 

“Material Contract” means, with respect to any Person, (i) each contract or
agreement for the provision of goods and services to which such Person or any of
its Subsidiaries is a party involving aggregate consideration payable to or by
such Person or such Subsidiary of $10,000,000 or more (other than purchase
orders or client service agreements in the ordinary course of the business of
such Person or such Subsidiary, and other contracts that have a term of less
than 90 days or by their terms may be terminated by such Person or Subsidiary or
the other party thereto in the ordinary course of its business upon less than 60
days’ notice without penalty or premium), and (ii) any other contracts or
agreements, the loss of which could reasonably be expected to result in a
Material Adverse Effect.

 

“Minimum Ownership Threshold” has the meaning set forth in Section 4.06(a).

 

 7 

 

  

“Minimum Return Tender/Exchange Offer” has the meaning set forth in Section
4.13(d).

 

“NASDAQ” means the NASDAQ Global Select Market.

 

“Offer Notice” has the meaning set forth in Section 4.11.

 

“Opt-Out Request” has the meaning set forth in Section 5.11.

 

“Participation Notice” has the meaning set forth in Section 4.11.

 

“Participation Notice Period” has the meaning set forth in Section 4.11.

 

“Permitted Transfers” has the meaning set forth in Section 4.02(a).

 

“Partner Firm” has the meaning assigned thereto in the Draft 10-K.

 

“Person” or “person” means an individual, corporation, limited liability or
unlimited liability company, association, partnership, trust, estate, joint
venture, business trust or unincorporated organization, or a government or any
agency or political subdivision thereof, or other entity of any kind or nature.

 

“Piggyback Notice” has the meaning set forth in Section 5.08(a).

 

“Piggyback Registration” has the meaning set forth in Section 5.08(a).

 

“Plan” and collectively, the “Plans” means all employee benefit plans (as
defined in Section 3(3) of ERISA) and all bonus, stock option, stock purchase,
other equity-based profit sharing, savings, disability, incentive, deferred
compensation, retirement, severance, retention, change in control or other
employee benefit plans or programs, maintained or contributed to for the benefit
of, or relating to, current employees and former employees of the Company or any
of its Significant Subsidiaries, or with respect to which the Company or any of
its Significant Subsidiaries could have any liability.

 

“Preferred Purchase Price” has the meaning set forth in Section 2.01(b).

 

“Preferred Shares” has the meaning set forth in the preamble hereto.

 

“Prohibited Transfers” has the meaning set forth in Section 4.02(a).

 

“Pro Rata Share” has the meaning set forth in Section 4.11.

 

“Purchase Price” has the meaning set forth in Section 2.01(b).

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

“Purchaser Affiliated Director” means a Purchaser Designee or any other person
that is a director or officer of the Purchaser, any of its Affiliates (excluding
for purposes of the definition of Affiliates, any portfolio company of Purchaser
or any of its Affiliates, including any dedicated holding company within the
portfolio company structure) or a successor thereto, in each case, that is
serving on the Board of Directors.

 

 8 

 

  

“Purchaser Affiliates” means Stagwell Media LP, a Delaware limited partnership,
and its controlled Affiliates (other than any portfolio company thereof
(including any dedicated holding company within the portfolio company structure)
and Purchaser).

 

“Purchaser Designee” means an individual then serving on the Board of Directors
pursuant to the exercise of the Purchaser’s nomination rights pursuant to
Section 4.06(a) and/or Purchaser’s rights pursuant to Section 4.06(e), together
with any designee of the Purchaser who is then standing for election to the
Board of Directors pursuant to Sections 4.06(a) and 4.06(b) or who is being
proposed for election by the Purchaser pursuant to Section 4.06(e).

 

“Purchaser Indemnitors” has the meaning set forth in Section 4.08.

 

“Qualifying Dividend” has the meaning set forth in Section 4.14(a).

 

“Qualifying Redemption” has the meaning set forth in Section 4.14(a).

 

“Qualifying Transaction” has the meaning set forth in Section 4.12.

 

“Registrable Securities” means the Subject Securities held by the Purchaser at
any time, whether now owned or acquired by the Purchaser at a later time;
provided that any Subject Securities will cease to be Registrable Securities
upon the earliest of (a) when such Subject Securities have been sold or
otherwise disposed of pursuant to an effective Registration Statement or in
compliance with Rule 144, (b) the date such Subject Securities (i) are freely
transferable under Rule 144 without regard to volume or manner of sale limits or
public information requirements, and (ii) represent less than 1.0% of the
outstanding Class A Shares at such time on an as-converted basis, or (c) when
such Subject Securities cease to be outstanding; provided, further, that any
securities that have ceased to be Registrable Securities in accordance with the
foregoing definition shall not thereafter become Registrable Securities and any
securities that are issued or distributed in respect of securities that have
ceased to be Registrable Securities are not Registrable Securities.

 

“Registration Expenses” means all expenses incurred by the Company in complying
with Article V, including all registration, filing and listing fees, printing
expenses, fees and disbursements of counsel and independent public accountants
for the Company and of a single counsel for the holders of Registrable
Securities, fees and expenses incurred by the Company in connection with
complying with state securities or “blue sky” laws, fees of the Financial
Industry Regulatory Authority, Inc., all the Company’s internal expenses,
transfer taxes, and fees of transfer agents and registrars, but excluding any
underwriting discounts and commissions, agency fees, brokers’ commissions and
transfer taxes, in each case to the extent applicable to the Registrable
Securities of the selling holders; provided that Registration Expenses shall not
include more than $10,000 per offering of fees and disbursements of counsel and
other advisors for the holders of Registrable Securities.

 

 9 

 

 

“Registration Statement” means any registration statement of the Company filed
or to be filed with the SEC under the rules and regulations promulgated under
the Securities Act, including the related prospectus, amendments and supplements
to such registration statement, and including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.

 

“Registration Termination Date” has the meaning set forth in Section 5.01(b).

 

“Restricted Period” means the period commencing on the Closing Date and ending
on the earlier of (a) the date that is one year following the Closing Date and
(b) immediately prior to the consummation of a Change in Control.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.

 

“Rule 405” means Rule 405 promulgated by the SEC pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Selling Holders” has the meaning set forth in Section 5.03(a)(i).

 

“Shares” has the meaning set forth in the preamble hereto.

 

“Significant Subsidiary” means each Subsidiary of the Company that is a
“significant subsidiary” (as defined in Rule 1-02(w) of the SEC’s Regulation
S-X).

 

“Specified Event” has the meaning set forth in the Series 6 Articles of
Amendment.

 

“Specified Guidelines” has the meaning set forth in Section 4.06(c).

 

“Specified Persons” has the meaning set forth in Section 6.12.

 

“Standstill Period” means the period commencing on the Closing Date and ending
on the earliest of (a) the one year anniversary of the Closing Date, and (b)
immediately prior to the consummation of a Change in Control.

 

“Subject Securities” means (a) the Common Shares; (b) the Preferred Shares; (c)
the Alternative Preference Shares issuable or issued upon conversion of the
Preferred Shares; (d) the Class A Shares issuable or issued upon conversion of
the Preferred Shares or the Alternative Preference Shares; and (e) any
securities issued as (or issuable upon the conversion, exercise or exchange of
any warrant, right or other security that is issued as) a dividend, stock split,
combination or any reclassification, recapitalization, merger, consolidation,
exchange or any other distribution or reorganization with respect to, or in
exchange for, or in replacement of, the securities referenced in clause (a),
(b), (c) or (d) above or this clause (e).

 

 10 

 

  

“Subsidiary” means, with respect to any Person, any other Person of which 50% or
more of the shares of the voting securities or other voting interests are owned
or controlled, or the ability to select or elect 50% or more of the directors or
similar managers is held, directly or indirectly, by such first Person or one or
more of its Subsidiaries, or by such first Person, or by such first Person and
one or more of its Subsidiaries.

 

“Take-Down Notice” has the meaning set forth in Section 5.02(c).

 

“Target Registration Date” has the meaning set forth in Section 5.01(a).

 

“Tax” or “Taxes” means (a) all federal, state, local, and foreign income,
excise, gross receipts, gross income, ad valorem, profits, gains, property,
capital, sales, transfer, use, payroll, employment, severance, withholding,
duties, intangibles, franchise, backup withholding, value-added, and other
taxes, or other similar levies, charges, duties and assessments imposed by a
Governmental Entity, together with all interest, penalties and additions to tax
imposed with respect thereto and (b) any liability for items described in clause
(a) of this definition of another Person as a transferee or successor, by
contract, under U.S. Treasury Regulations Section 1.1502-6 (or corresponding or
similar provisions of state, local or foreign law), under any indemnification,
allocation or sharing agreement with respect to Taxes, or otherwise.

 

“Tax Return” means a report, return, claim, form or other document (including
any amendments and attachments thereto) supplied or required to be supplied to a
Governmental Entity with respect to Taxes.

 

“Third Party” means a Person other than the Purchaser or any Purchaser Affiliate
(other than any portfolio company thereof, including any dedicated holding
company within the portfolio company structure).

 

“Third Party Tender/Exchange Offer” has the meaning set forth in Section
4.02(a).

 

“Transactions” has the meaning set forth in Section 3.01(c).

 

“Underwritten Offering” means a sale of Registrable Securities to an underwriter
or underwriters for reoffering to the public.

 

“Voting Stock” means securities of any class or kind having the power to vote
generally for the election of directors, managers or other voting members of the
governing body of the Company or any successor thereto.

 

Section 1.02         General Interpretive Principles. Whenever used in this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, any noun or pronoun shall be deemed to include the plural as
well as the singular and to cover all genders. The name assigned to this
Agreement and the section captions used herein are for convenience of reference
only and shall not be construed to affect the meaning, construction or effect
hereof. Whenever the words “include,” “includes,” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” Unless otherwise specified, the terms “hereto,” “hereof,” “herein”
and similar terms refer to this Agreement as a whole (including the exhibits,
schedules and disclosure statements hereto), and references herein to Articles
or Sections refer to Articles or Sections of this Agreement. All dollar amounts
refer to United States currency.

 

 11 

 

  

ARTICLE II

 

SALE AND PURCHASE OF THE SHARES

 

Section 2.01         Sale and Purchase of the Shares.

 

(a)          Subject to the terms and conditions of this Agreement, at the
Closing the Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase and acquire from the Company, the Common Shares for an aggregate
purchase price of $50,000,000 (the “Common Purchase Price”).

 

(b)          Subject to the terms and conditions of this Agreement, at the
Closing the Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase and acquire from the Company, the Preferred Shares for an
aggregate purchase price of $50,000,000 (the “Preferred Purchase Price”; the sum
of the Common Purchase Price and the Preferred Purchase Price is referred to
herein as the “Purchase Price”).

 

Section 2.02         Closing.

 

(a)          The closing (the “Closing”) of the purchase and sale of the Shares
hereunder shall take place at the offices of Simpson Thacher & Bartlett LLP
located at 425 Lexington Avenue, New York, NY 10017 substantially simultaneous
with the execution of this Agreement, or at such other place, time or date as
may be mutually agreed upon in writing by the Company and the Purchaser (the
date on which the Closing actually occurs, the “Closing Date”).

 

(b)          To effect the purchase and sale of the Shares, upon the terms and
subject to the conditions set forth in this Agreement, at the Closing:

 

(i)          the Company shall issue to the Purchaser the Common Shares,
registered in the name of the Purchaser or as the Purchaser may otherwise direct
in writing, against payment in full by or on behalf of the Purchaser of the
Common Purchase Price, and shall deliver to the Purchaser a certificate
representing the Common Shares as promptly as practicable and in any event
within five (5) Business Days after the Closing;

 

(ii)         the Company shall issue to the Purchaser the Preferred Shares,
registered in the name of the Purchaser or as the Purchaser may otherwise direct
in writing, against payment in full by or on behalf of the Purchaser of the
Preferred Purchase Price, and shall deliver to the Purchaser a certificate
representing the Preferred Shares as promptly as practicable and in any event
within five (5) Business Days after the Closing; and

 

 12 

 

  

(iii)        the Purchaser shall cause a wire transfer to be made in same day
funds to the account of the Company set forth in the wire instructions on
Schedule I hereto in an amount equal to the Purchase Price.

 

(c)          Simultaneous with the Closing, the Company shall deliver to
Purchaser the following:

 

(i)          the opinions of the Company’s counsel in the form attached as
Exhibit C hereto; and

 

(ii)         an executed copy of the Confidentiality Agreement in the form
attached as Exhibit D hereto (the “Confidentiality Agreement”).

 

(d)          Simultaneous with the Closing, Purchaser shall deliver to the
Company an executed copy of the Confidentiality Agreement.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.01         Representations and Warranties of the Company. Except as
disclosed in the Company Reports filed with or furnished to the SEC and publicly
filed on or after December 31, 2017 and publicly available at least two (2)
Business Days prior to the date of this Agreement (excluding in each case any
disclosures set forth in the risk factors or “forward-looking statements”
sections of such reports), the draft earnings release and annual report on Form
10-K for the fiscal year ended December 31, 2018 prepared by the Company and
delivered to the Purchaser on March 8, 2019 (the “Draft 10-K”) or as otherwise
disclosed in a letter delivered by the Company to the Purchaser prior to the
execution of this Agreement, the receipt of which is acknowledged in writing by
the Purchaser (the “Letter”), the Company represents and warrants to the
Purchaser, as of the date hereof, as follows:

 

(a)          Existence and Power.

 

(i)          The Company has been continued and is validly existing as a
corporation in good standing under the laws of Canada and has all requisite
corporate power and authority to own, operate and lease its properties, rights
and assets and to carry on its business as it is being conducted on the date of
this Agreement.

 

(ii)         Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, has been duly qualified as a
foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties,
rights and assets or conducts any business so as to require such qualification.

 

 13 

 

 

(iii)        Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, each Significant Subsidiary has
been duly organized and is validly existing in good standing (to the extent that
the concept of “good standing” is recognized by the applicable jurisdiction)
under the laws of its jurisdiction of organization and has all requisite
corporate power and authority to own, operate and lease its properties, rights
and assets and to carry on its business as it is being conducted on the date of
this Agreement.

 

(b)          Capitalization. Immediately prior to the Closing, the authorized
share capital of the Company consists of unlimited Class A Shares, unlimited
Class B Shares, unlimited preference shares, issuable in series, 5,000 Series 1
preference shares, 700,000 Series 2 preference shares, an unlimited number of
Series 3 preference shares, 95,000 Series 4 preference shares, an unlimited
number of Series 5 preference shares, 50,000 Series 6 preference shares, and an
unlimited number of Series 7 preference shares. As of March 12, 2019, there were
(i) 57,607,825 Class A Shares issued and outstanding, (ii) 3,755 Class B Shares
issued and outstanding, (iii) no Series 1 preference shares issued and
outstanding; (iv) no Series 2 preference shares issued and outstanding; (v) no
Series 3 preference shares issued and outstanding; (vi) 95,000 Series 4
preference shares issued and outstanding; (vii) no Series 5 preference shares
issued and outstanding; (viii) no Series 6 preference shares issued and
outstanding; (ix) no Series 7 preference shares issued and outstanding; (x)
1,873,744 Class A Shares underlying outstanding awards under the Company’s 2005
Stock Incentive Plan, the Company’s 2008 Key Partner Incentive Plan, the
Company’s 2011 Stock Incentive Plan, the Company’s 2016 Stock Incentive Plan and
the Company’s Stock Appreciation Rights Plan; (xi) 3,352,622 Class A Shares
available for issuance under the Company’s employee or director employment,
compensation, incentive and/or benefit plans, programs, policies, agreements or
other arrangements; and (xii) no outstanding options issued to an independent
director under the 2005 Stock Incentive Plan. Since March 12, 2019, (A) the
Company has only issued options, restricted stock units or other rights to
acquire Class A Shares, and incurred obligations to issue Class A Shares as
deferred consideration for acquisitions, in the ordinary course of business
consistent with past practice and (B) the only shares of capital stock issued by
the Company were pursuant to options, restricted stock units, obligations to pay
deferred consideration for acquisitions and other rights to purchase Class A
Shares. All outstanding Company Common Shares and capital stock of Significant
Subsidiaries are duly authorized, validly issued, fully paid and nonassessable,
and are not subject to and were not issued in violation of any preemptive or
similar right, purchase option, call or right of first refusal or similar right.
Except as set forth above, the Company has not issued any securities, the
holders of which have the right to vote with the shareholders of the Company on
any matter. Except as provided in this Agreement, and except as set forth in or
contemplated by this Section 3.01(b) or as reflected under “redeemable
noncontrolling interests” or “noncontrolling interests” in the unaudited
consolidated financial statements of the Company set forth in the Draft 10-K,
there are no existing options, warrants, calls, preemptive (or similar) rights,
subscriptions or other rights, agreements or commitments obligating the Company
or any Significant Subsidiary to issue, transfer or sell, or cause to be issued,
transferred or sold, any capital stock of the Company or such Significant
Subsidiary or any securities convertible into or exchangeable for such capital
stock or similar profit participation rights and there are no current
outstanding contractual obligations of the Company or any Significant Subsidiary
to repurchase, redeem or otherwise acquire any of its shares of capital stock or
any securities convertible into or exchangeable for such capital stock or
similar profit participation rights, in each case other than in relation to
obligations to pay deferred acquisition consideration as set forth in the Draft
10-K. The Letter sets forth the Company’s percentage (rounded to the nearest
whole number) aggregate direct or indirect record and beneficial ownership of
each Significant Subsidiary as of the date hereof.

 

 14 

 

  

(c)          Authorization. The execution, delivery and performance of this
Agreement, the issuance of the Shares, the consummation of the transactions
contemplated herein (collectively, the “Transactions”) and all other necessary
corporate action on the part of the Company have been duly authorized by the
Board of Directors. Assuming this Agreement constitutes the valid and binding
obligation of the Purchaser, this Agreement is a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
subject to the limitation of such enforcement by (A) the effect of bankruptcy,
insolvency, reorganization, receivership, conservatorship, arrangement,
moratorium or other laws affecting or relating to creditors’ rights generally or
(B) the rules governing the availability of specific performance, injunctive
relief or other equitable remedies and general principles of equity, regardless
of whether considered in a proceeding in equity or at law (the “Enforceability
Exceptions”). Pursuant to resolutions previously provided to the Purchaser, the
Board of Directors or a committee thereof composed solely of two or more
“non-employee directors” as defined in Rule 16b-3 of the Exchange Act has
approved for the express purpose of exempting each such transaction from Section
16(b) of the Exchange Act, pursuant to Rule 16b-3 thereunder, the transactions
contemplated by this Agreement, including the acquisition of the Shares, any
disposition of the Preferred Shares upon the conversion thereof, any acquisition
of Alternative Preference Shares or Class A Shares upon conversion of the
Preferred Shares, any deemed acquisition or disposition in connection therewith,
and all transactions related thereto.

 

(d)          General Solicitation; No Integration. Neither the Company nor any
other Person or entity authorized by the Company to act on its behalf has
engaged in a general solicitation or general advertising (within the meaning of
Regulation D of the Securities Act) of investors with respect to offers or sales
of the Shares. The Company has not, directly or indirectly, sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which, to its knowledge, is or will
be integrated with the Shares sold pursuant to this Agreement.

 

(e)          Valid Issuance. The Shares have been duly authorized by all
necessary corporate action of the Company and, when issued and sold against
receipt of the consideration therefor, the Shares will be validly issued, fully
paid, and nonassessable and free of pre-emptive or similar rights, and will not
subject the holders thereof to any personal liability. The Company has available
for issuance the maximum number of Class A Shares and Alternative Preference
Shares initially issuable upon conversion of the Preferred Shares if such
conversion were to occur immediately following Closing. The Class A Shares and
Alternative Preference Shares to be issued upon conversion of the Preferred
Shares in accordance with the terms of the Series 6 Articles of Amendment have
been duly authorized, and when issued upon conversion of the Preferred Shares,
all such Class A Shares and Alternative Preference Shares will be validly
issued, fully paid and nonassessable and free of pre-emptive or similar rights.
The Class A Shares to be issued upon conversion of the Alternative Preference
Shares have been duly authorized, and when issued upon conversion of the
Alternative Preference Shares, all such Class A Shares will be validly issued,
fully paid and nonassessable and free of pre-emptive or similar rights.

 

 15 

 

  

(f)           Non-Contravention/No Consents. Assuming the accuracy of the
representations of the Purchaser set forth herein, the execution, delivery and
performance of this Agreement, the issuance of the Class A Shares and
Alternative Preference Shares upon conversion of the Preferred Shares, and the
issuance of Class A Shares upon conversion of the Alternative Preference Shares
in accordance with their terms, in accordance with the terms of the Articles of
Amendment and the consummation by the Company of the Transactions, does not
conflict with, violate or result in a breach of any provision of, or constitute
a default (or an event that, with or without notice or lapse of time or both,
would become a default) under, or result in the termination of or accelerate the
performance required by, or result in a right of termination or acceleration
under, (i) the articles of amalgamation or bylaws of the Company, (ii) any
mortgage, note, indenture, deed of trust, lease, license, loan agreement or
other agreement binding upon the Company or any of its Subsidiaries or (iii) any
permit, government license, judgment, order, decree, ruling, injunction,
statute, law, ordinance, rule or regulation applicable to the Company or any of
its Subsidiaries, other than in the cases of clauses (ii) and (iii) as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Assuming the accuracy of the representations of the Purchaser
set forth herein, other than (A) any required filings or approvals under the HSR
Act, the Competition Act, the Investment Canada Act or any foreign antitrust or
competition laws, requirements or regulations in connection with the issuance of
Class A Shares upon the conversion of the Preferred Shares and Alternative
Preference Shares, (B) the filing and approval of a Listing of Additional Shares
Notification Form with NASDAQ, (C) any required filings pursuant to the Exchange
Act or the rules of the SEC or NASDAQ, (D) any filings, approvals or
registrations under blue sky laws, or (E) as have been obtained prior to the
date of this Agreement, no consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required on
the part of the Company or any of its Subsidiaries in connection with the
execution, delivery and performance by the Company of this Agreement and the
consummation by the Company of the Transactions (in each case other than the
transactions contemplated by Article V), except for any consent, approval,
order, authorization, registration, declaration, filing, exemption or review the
failure of which to be obtained or made, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

 

(g)          Reports; Financial Statements.

 

(i)          The Company has filed or furnished, as applicable, (A) its annual
report on Form 10-K for the fiscal year ended December 31, 2017, (B) its
quarterly reports on Form 10-Q for its fiscal quarters ended March 31, 2018,
June 30, 2018 and September 30, 2018, (C) its proxy statement relating to the
annual meeting of the shareholders of the Company held in 2018 and (D) all other
forms, reports, schedules and other statements required to be filed or furnished
by it with the SEC under the Exchange Act or the Securities Act since December
31, 2017 (collectively, the “Company Reports”). As of its respective date, and,
if amended, as of the date of the last such amendment, each Company Report
complied in all material respects as to form with the applicable requirements of
the Securities Act and the Exchange Act, and any rules and regulations
promulgated thereunder applicable to such Company Report. As of its respective
date, and, if amended, as of the date of the last such amendment, no Company
Report contained any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements made therein, in light
of the circumstances in which they were made, not misleading.

 

 16 

 

  

(ii)         Each of the consolidated balance sheets, and the related
consolidated statements of operations, consolidated statements of comprehensive
loss, consolidated statements of cash flows, and consolidated statements of
shareholders’ deficit, included in the Company Reports filed with the SEC under
the Exchange Act (A) have been prepared from, and are in accordance with, the
books and records of the Company and its Subsidiaries, (B) fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates shown and the results of the
consolidated operations, changes in shareholders’ equity and cash flows of the
Company and its consolidated Subsidiaries for the respective fiscal periods or
as of the respective dates therein set forth, subject, in the case of any
unaudited financial statements, to normal recurring year-end audit adjustments,
(C) have been prepared in accordance with GAAP consistently applied during the
periods involved, except as otherwise set forth therein or in the notes thereto,
and in the case of unaudited financial statements except for the absence of
footnote disclosure, and (D) otherwise comply in all material respects with the
requirements of the SEC. The estimates of deferred acquisition consideration in
connection with the Company’s acquisitions contained in financial statements in
the Company Reports have been prepared and are presented in accordance with GAAP
in all material respects as of the respective dates of such financial
statements.

 

(iii)        The Company maintains a system of “internal control over financial
reporting” (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)
that complies with the requirements of the Exchange Act and has been designed by
the Company’s principal executive officer and principal financial officer, or
under their supervision, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP. The Company’s internal control
over financial reporting as of December 31, 2018, the last date as of which such
control was evaluated, was effective, and the Company is not aware of any
material weaknesses or significant deficiency in its internal control over
financial reporting.

 

(h)          Absence of Certain Changes. Since December 31, 2018 until the date
hereof, no events, changes or developments have occurred that, individually or
in the aggregate, have had or would reasonably be expected to have a Material
Adverse Effect.

 

(i)           No Undisclosed Liabilities, etc. There are no liabilities of the
Company or any of its Subsidiaries, except (i) liabilities reflected or reserved
against in the financial statements contained in the Company Reports or the
Draft 10-K, (ii) liabilities incurred since December 31, 2018 in the ordinary
course of business, (iii) liabilities incurred pursuant to this Agreement, and
(iv) other liabilities that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

 17 

 

  

(j)           Compliance with Applicable Law.

 

(i)          Each of the Company and its Subsidiaries has complied in all
respects with, and is not in default or violation in any respect of, any law,
statute, order, rule, regulation, policy or guideline of any Governmental Entity
applicable to the Company or such Subsidiary, other than such non-compliance,
defaults or violations that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Material Adverse Effect.

 

(ii)         No director or officer, nor any agent or employee of the Company or
any of its Subsidiaries has in connection with the business activities of the
Company or any of its Subsidiaries made or offered any unlawful contribution,
gift, bribe, rebate, payoff, influence payment, kickback, or other payment of
value, regardless of form, whether in money, property, or services, to any
Foreign Government Official in material violation of the Foreign Corrupt
Practices Act of 1977, as amended, 15 U.S.C. §§ 78dd-1, et seq., or to any
Person in material violation of any other applicable anti-bribery laws.

 

(iii)        The operations of the Company and its Subsidiaries are conducted in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the applicable anti-money laundering laws of all applicable
jurisdictions, and the rules and regulations thereunder administered or enforced
by any Governmental Entity having jurisdiction over the Company or any of its
Subsidiaries (collectively, the “Anti-Money Laundering Laws”); and no material
action, suit or proceeding by or before any such Governmental Entity involving
the Company or any of its Subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Company, threatened.

 

(iv)        The operations of the Company and its Subsidiaries are conducted in
compliance in all material respects with all applicable Export Laws. Neither the
Company nor any of its Subsidiaries (i) is a Person described or designated in
the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control of the U.S. Department of the Treasury or (ii) engages in
any dealings or transactions with any such Person that are in violation of
Export Laws.

 

(k)          Legal Proceedings and Liabilities. Neither the Company nor any of
its Subsidiaries is a party to any, and there are no pending, or to the
knowledge of the Company, threatened, legal, administrative, arbitral or other
proceedings, claims, actions or governmental investigations of any nature
against the Company or any of its Subsidiaries (i) that, individually or in the
aggregate, have had or would reasonably be expected to have a Material Adverse
Effect or (ii) that challenge the validity of or seek to prevent the
Transactions. Neither the Company nor any of its Subsidiaries is subject to any
order, judgment or decree of a Governmental Entity that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect. Except as, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect, to the knowledge of
the Company, there is no investigation or review pending or threatened by any
Governmental Entity with respect to the Company or any of its Subsidiaries.

 

 18 

 

  

(l)           Investment Company Act. The Company is not, and immediately after
receipt of payment for the Shares, and at all times while the Purchaser
continues to hold Common Shares, Preferred Shares or Class A Shares or
Alternative Preference Shares issued upon conversion thereof will not be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or will qualify for the exclusion in Rule 3a-1 thereunder.

 

(m)         Taxes and Tax Returns. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:

 

(i)          the Company and each of its Subsidiaries has timely filed (taking
into account all applicable extensions) all income and other Tax Returns
required to be filed by it, and all such Tax Returns were correct and complete
in all respects, and the Company and each of its Subsidiaries has timely paid
(or has had timely paid on its behalf) to the appropriate Governmental Entity
all Taxes that are required to be paid by it; and

 

(ii)         there are no audits, disputes, or administrative or judicial
proceedings ongoing or pending, or claims asserted in writing, in respect of
Taxes of the Company or any of its Subsidiaries.

 

(n)          No Piggyback or Preemptive Rights. Other than this Agreement and
the 2017 Securities Purchase Agreement, there are no contracts, agreements or
understandings between the Company and any person granting such person the right
(other than rights which have been waived in writing or otherwise satisfied) to
(i) require the Company to include in any Registration Statement filed pursuant
to Article V any securities other than the Subject Securities or (ii) preemptive
rights to subscribe for Class A Shares and Alternative Preference Shares
issuable upon conversion of the Preferred Shares, except in each case of (i) and
(ii), as may have been duly waived.

 

(o)          Brokers and Finders. The Company has not retained, utilized or been
represented by, or otherwise become obligated to, any broker, placement agent,
financial advisor or finder in connection with the transactions contemplated by
this Agreement whose fees the Purchaser would be required to pay.

 

(p)          Intellectual Property. Except as, individually or in the aggregate,
has not had and would not reasonably be expected to have a Material Adverse
Effect, the Company and its Subsidiaries own or possess sufficient rights to use
all patents, patent applications, inventions, copyrights, know-how, trade
secrets, trademarks, service marks and trade names and other technology and
intellectual property rights (collectively, “Intellectual Property”) used in or
necessary for the conduct of their respective businesses as currently conducted.
To the Company’s knowledge, the conduct of the respective businesses of the
Company and its Subsidiaries does not infringe the Intellectual Property of
others, and to the Company’s knowledge, no third party is infringing any
Intellectual Property owned by the Company or any of its Subsidiaries.

 

 19 

 

  

(q)          Material Contracts. Except as, individually or in the aggregate,
has not had and would not reasonably be expected to have a Material Adverse
Effect, no event or development has occurred, and no fact, circumstance or
condition exists, that (with or without notice or lapse of time or both) could
reasonably be expected to (i) result in a violation or breach by the Company or
any of its Subsidiaries or, to the Company’s knowledge, any third party, of any
Material Contract to which the Company or any of its Subsidiaries is a party,
(ii) result in the payment by the Company or any of its Subsidiaries of
indemnification or similar payments under any such Material Contract or (iii)
give any Person the right to cancel, terminate or modify any such Material
Contract. Except as disclosed in the Company Reports filed with the SEC, neither
the Company nor any of its Subsidiaries is a party to any Material Contract or
arrangement with any Affiliate of the Company or its Subsidiaries. Neither the
Company nor any of its Subsidiaries is party to any contract, agreement,
arrangement or understanding containing any provision or covenant that purports
to, or could reasonably be expected to, limit in any respect the ability of the
Purchaser or any of its Affiliates to (i) sell any products or services of or to
any other Person or in any geographic region, (ii) engage in any line of
business, (iii) compete with any Person or (iv) obtain products or services from
any Person.

 

(r)          Solvency. Immediately after giving effect to the transactions
contemplated hereby the Company and each of its Subsidiaries shall be able to
pay their respective debts as they become due and shall own property which has a
fair saleable value greater than the amounts required to pay their respective
debts when due (including all contingent liabilities). Immediately after giving
effect to the transactions contemplated hereby, the Company and each of its
Subsidiaries shall have adequate capital to carry on their respective
businesses. No transfer of property is being made and no obligation is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of the
Company and its Subsidiaries.

 

(s)          Labor Matters. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, neither the
Company nor any of its Significant Subsidiaries (i) is a party to any collective
bargaining agreements or other agreements with any labor organization or union
or other employee organization (and no such agreement is currently being
requested by, or is under discussion by management with, any employee or others)
other than the Screen Actors Guild, or (ii) is obligated by, or subject to, any
order of the National Labor Relations Board or other labor board or
administration, or any unfair labor practice decision. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, neither the Company nor any of its Significant Subsidiaries is a
party or subject to any pending or, to the knowledge of the Company, threatened
material labor or civil rights dispute, controversy or grievance or any material
unfair labor practice proceeding with respect to claims of, or obligations of,
any employee or group of employees. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, neither the
Company nor any of its Significant Subsidiaries has received any notice that any
labor representation request is pending or is threatened with respect to any
employees of the Company or any of its Significant Subsidiaries. Except as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, each of the Company and its Significant Subsidiaries is in
compliance in all material respects with all applicable Laws respecting
employment and employment practices, terms and conditions of employment and
wages and hours and there are no claims (other than ordinary claims under
Plans), disputes, actions, grievances or disciplinary actions pending or, to the
knowledge of the Company, threatened, by or between the Company or any of its
Significant Subsidiaries and any directors, officers and key employees of the
Company and its Significant Subsidiaries (individually and collectively,
“Personnel”).

 

 20 

 

  

(t)           Employee Benefits. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:

 

(i)          each Plan (i) has been maintained, funded and administered in
compliance in all material respects with all applicable laws, orders, statutes,
regulations and rules issued by a Governmental Entity and with any agreement
entered into with a union or labor organization and (ii) has been operated in
compliance in all materials respects with its terms;

 

(ii)         no employees of the Company or any of its Subsidiaries currently
participate in any multiemployer plan, as defined in Section 3(37) of ERISA or
any Plan that is subject to Title IV of ERISA;

 

(iii)        neither the Company nor any of its Subsidiaries has incurred any
material liability under Title IV of ERISA that has not been satisfied in full;

 

(iv)        each Plan intended to qualify under Section 401(a) of the Code is
the subject of a favorable determination letter from the IRS with respect to its
qualified status, and to the knowledge of the Company, the IRS has not taken any
action to revoke such determination letter;

 

(v)         each Plan that is required to be registered or approved by a foreign
Governmental Entity has been registered with, or approved by, and has been
maintained in all material respects in good standing with such Governmental
Entity;

 

(vi)        all contributions required to be made prior to the date hereof with
respect to any Plan by applicable law, any order or any Plan document or other
contractual undertaking, and all premiums due or payable prior to the date
hereof with respect to any insurance policy funding any Plan have been timely
made; and

 

(vii)       there are no pending or, to the knowledge of the Company, threatened
material actions, proceedings or litigations by or on behalf of any Plan, any
employee or beneficiary covered under any Plan any Governmental Entity involving
any Plan, or otherwise involving any Plan (other than routine claims for
benefits).

 

 21 

 

  

(u)          No Additional Representations.

 

(i)          The Company acknowledges that the Purchaser makes no representation
or warranty as to any matter whatsoever except as expressly set forth in Section
3.02 and in any certificate delivered by the Purchaser pursuant to this
Agreement, and the Company has not relied on or been induced by such information
or any other representations or warranties (whether express or implied or made
orally or in writing) not expressly set forth in Section 3.02 and in any
certificate delivered by the Purchaser pursuant to this Agreement.

 

(ii)         The Company acknowledges and agrees that, except for the
representations and warranties expressly set forth in Section 3.02 and in any
certificate delivered by the Purchaser pursuant to this Agreement, (i) no person
has been authorized by the Purchaser to make any representation or warranty
relating to the Purchaser or otherwise in connection with the transactions
contemplated hereby, and if made, such representation or warranty must not be
relied upon by the Company as having been authorized by the Purchaser, and (ii)
any materials or information provided or addressed to the Company or any of its
Affiliates or representatives are not and shall not be deemed to be or include
representations or warranties of the Purchaser.

 

(v)         NASDAQ Notification. The Company has provided the applicable listing
of additional shares notification to NASDAQ, and received notification from
NASDAQ that the listing of additional shares review process has been completed,
and NASDAQ has not made any objection (not subsequently withdrawn) that the
consummation of the transactions contemplated by this Agreement would violate
NASDAQ listing rules applicable to the Company and that if not withdrawn would
result in the delisting of the Class A Shares.

 

(w)         Company Board Size. The Board of Directors has taken all necessary
action to increase the size of the Board of Directors by one (1) as of the
Closing to permit the appointment of Mark Penn to the Board of Directors as the
initial Purchaser Designee effective as of the Closing in accordance with the
terms hereof.

 

Section 3.02         Representations and Warranties of the Purchaser. The
Purchaser represents and warrants to, and agrees with, the Company, as of the
date hereof, as follows:

 

(a)          Organization; Ownership. The Purchaser is a limited liability
company, duly organized, validly existing and in good standing under the laws of
Delaware and has all requisite limited liability company power and authority to
own, operate and lease its properties and to carry on its business as it is
being conducted on the date of this Agreement.

 

 22 

 

  

(b)          Authorization; Sufficient Funds; No Conflicts.

 

(i)          The Purchaser has full limited liability company power and
authority to execute and deliver this Agreement and to consummate the
Transactions. The execution, delivery and performance by the Purchaser of this
Agreement and the consummation of the Transactions have been duly authorized by
all necessary limited liability company action on behalf of the Purchaser. No
other proceedings on the part of the Purchaser are necessary to authorize the
execution, delivery and performance by the Purchaser of this Agreement and
consummation of the Transactions. This Agreement has been duly and validly
executed and delivered by the Purchaser. Assuming this Agreement constitutes the
valid and binding obligation of the Company, this Agreement is a valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject to the limitation of such enforcement by the
Enforceability Exceptions.

 

(ii)         The Purchaser has cash in immediately available funds in excess of
the Purchase Price.

 

(iii)        The execution, delivery and performance of this Agreement by the
Purchaser, the consummation by the Purchaser of the Transactions and the
compliance by the Purchaser with any of the provisions hereof and thereof will
not conflict with, violate or result in a breach of any provision of, or
constitute a default under, or result in the termination of or accelerate the
performance required by, or result in a right of termination or acceleration
under, (A) any provision of the Purchaser’s organizational documents, (B) any
mortgage, note, indenture, deed of trust, lease, license, loan agreement or
other agreement binding upon the Purchaser or (C) any permit, government
license, judgment, order, decree, ruling, injunction, statute, law, ordinance,
rule or regulation applicable to the Purchaser, other than in the cases of
clauses (B) and (C) as would not reasonably be expected to materially and
adversely affect or delay the consummation of the Transactions by the Purchaser.

 

(c)          Consents and Approvals. No consent, approval, order or
authorization of, or registration, declaration or filing with, or exemption or
review by, any Governmental Entity is required on the part of the Purchaser in
connection with the execution, delivery and performance by the Purchaser of this
Agreement and the consummation by the Purchaser of the Transactions, except for
(i) any required filings or approvals under the HSR Act, Competition Act,
Investment Canada Act or any other antitrust or competition laws, requirements
or regulations in connection with the issuance of Class A Shares upon the
conversion of the Preferred Shares and Alternative Preference Shares and (ii)
any consent, approval, order, authorization, registration, declaration, filing,
exemption or review the failure of which to be obtained or made, individually or
in the aggregate, would not reasonably be expected to materially and adversely
affect or delay the consummation of the Transactions by the Purchaser.

 

 23 

 

  

(d)          Investment Representations.

 

(i)          The Purchaser is an accredited investor (as defined in Rule 501 of
the Securities Act) and is aware that the sale of the Shares is being made in
reliance on a private placement exemption from registration under the Securities
Act. The Purchaser is acquiring the Shares (and any Class A Shares or
Alternative Preference Shares issuable upon conversion of the Preferred Shares)
for its own account, and not with a view toward, or for sale in connection with,
any distribution thereof in violation of any federal or state securities or
“blue sky” law, or with any present intention of distributing or selling such
Shares (or any Class A Shares or Alternative Preference Shares issuable upon
conversion of the Preferred Shares) in violation of the Securities Act. The
Purchaser is not resident in any jurisdiction of Canada, and is a non-resident
of Canada for purposes of the Income Tax Act (Canada). The Purchaser has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risks of its investment in such Shares
(and any Class A Shares or Alternative Preference Shares issuable upon
conversion of the Preferred Shares) and is capable of bearing the economic risks
of such investment. The Purchaser has been provided a reasonable opportunity to
undertake and has undertaken such investigation and has been provided with and
has evaluated such documents and information as it has deemed necessary to
enable it to make an informed and intelligent decision with respect to the
execution, delivery and performance of this Agreement.

 

(ii)         Neither the Purchaser nor any of the Purchaser Affiliates is acting
in concert, and neither the Purchaser nor any of the Purchaser Affiliates has
any agreement or understanding, with any Person that is not the Purchaser or an
Affiliate of the Purchaser, and except with the Purchaser or an Affiliate of the
Purchaser is not otherwise a member of a “group” (as such term is used in
Section 13(d)(3) of the Exchange Act), in each case with respect to the Company
or its securities, other than with respect to any bona fide loan from one or
more financial institutions.

 

(iii)        Except as disclosed in writing by the Purchaser to the Company
prior to entry into this Agreement, neither the Purchaser, nor any person who
through the Purchaser (including anyone who has investment discretion on the
Purchaser’s behalf) Beneficially Owns the Shares, has been or is subject to any
disqualification event described in Rule 506(d)(1)(i)-(viii) of Regulation D
under the Securities Act (a “Disqualification Event”) during the time periods
specified in Rule 506(d)(1)(i)-(viii) of Regulation D under the Securities Act.
The Purchaser agrees to provide the Company with prompt written notice of the
occurrence of any Disqualification Event with respect to the Purchaser or any
such beneficial owner.

 

(e)          Brokers and Finders. The Purchaser has not retained, utilized or
been represented by, or otherwise become obligated to, any broker, placement
agent, financial advisor or finder in connection with the transactions
contemplated by this Agreement whose fees the Company would be required to pay,
except as required by Section 2.02(c)(iii).

 

(f)           Ownership of Shares. Neither the Purchaser nor the Purchaser
Affiliates Beneficially Own any Company Common Shares (without giving effect to
the issuance of the Shares hereunder).

 

(g)          Compliance with Applicable Law. Except as disclosed in writing by
the Purchaser to the Company prior to entry into this Agreement and assuming the
accuracy of Section 3.01(l) on and after the date hereof, the Purchaser has
complied in all respects with, and is not in default or violation in any respect
of, any law, statute, order, rule, regulation, policy or guideline of any
Governmental Entity applicable to the Purchaser, except for such failures to
comply, defaults or violations that would not reasonably be expected to
materially and adversely affect or delay the consummation of the Transactions by
the Purchaser.

 

 24 

 

  

(h)          No Additional Representations.

 

(i)          The Purchaser acknowledges that the Company does not make any
representation or warranty as to any matter whatsoever except as expressly set
forth in Section 3.01 and in any certificate delivered by the Company pursuant
to this Agreement, and specifically (but without limiting the generality of the
foregoing), that, except as expressly set forth in Section 3.01 and in any
certificate delivered by the Company pursuant to this Agreement, the Company
makes no representation or warranty with respect to (A) any matters relating to
the Company, its business, financial condition, results of operations, prospects
or otherwise, (B) any projections, estimates or budgets delivered or made
available to the Purchaser (or any of its officers, directors, employees or
other representatives) of future revenues, results of operations (or any
component thereof), cash flows or financial condition (or any component thereof)
of the Company and its Subsidiaries or (C) the future business and operations of
the Company and its Subsidiaries, and the Purchaser has not relied on or been
induced by such information or any other representations or warranties (whether
express or implied or made orally or in writing) not expressly set forth in
Section 3.01 and in any certificate delivered by the Company pursuant to this
Agreement.

 

(ii)         The Purchaser has conducted its own independent review and analysis
of the business, operations, assets, liabilities, results of operations,
financial condition and prospects of the Company and its Subsidiaries and
acknowledges the Purchaser has been provided with sufficient access for such
purposes. The Purchaser acknowledges and agrees that, except for the
representations and warranties expressly set forth in Section 3.01 and in any
certificate delivered by the Company pursuant to this Agreement, (i) no person
has been authorized by the Company to make any representation or warranty
relating to itself or its business or otherwise in connection with the
transactions contemplated hereby, and if made, such representation or warranty
must not be relied upon by the Purchaser as having been authorized by the
Company, and (ii) any estimates, projections, predictions, data, financial
information, memoranda, presentations or any other materials or information
provided or addressed to the Purchaser or any of its representatives are not and
shall not be deemed to be or include representations or warranties of the
Company.

 

ARTICLE IV

 

ADDITIONAL AGREEMENTS

 

Section 4.01         Taking of Necessary Action. Each of the parties hereto
agrees to use its reasonable efforts promptly to take or cause to be taken all
action, and promptly to do or cause to be done all things necessary, proper or
advisable (other than waiving their rights hereunder) to consummate and make
effective the sale and purchase of the Shares hereunder, including under
applicable laws and regulations, subject to the terms and conditions hereof
(including Section 2.02(a)) and compliance with applicable law.

 

 25 

 

  

Section 4.02         Restricted Period; Non-Conversion.

 

(a)          During the Restricted Period, notwithstanding any rights provided
in Article V, the Purchaser shall not, without the Company’s prior written
consent, directly or indirectly, (x) sell, offer, transfer, assign, mortgage,
hypothecate, gift, pledge or dispose of, enter into or agree to enter into any
contract, option or other arrangement or understanding with respect to the sale,
transfer, pledge, mortgage, hypothecation, gift, assignment or similar
disposition of (any of the foregoing, a “transfer”), any of the Common Shares,
Preferred Shares or any Class A Shares or Alternative Preference Shares issuable
or issued upon conversion of any of the Preferred Shares or (y) enter into or
engage in any hedge, swap, short sale, derivative transaction or other agreement
or arrangement that transfers to any Third Party, directly or indirectly, in
whole or in part, any of the economic consequences of ownership of the Common
Shares, the Preferred Shares or any Class A Shares or Alternative Preference
Shares issuable or issued upon conversion of any of the Preferred Shares (such
actions in clauses (x) and (y), “Prohibited Transfers”); provided that the
foregoing restrictions (I) shall not prohibit Permitted Transfers, (II) shall
not apply to any Class A Shares or Alternative Preference Shares issued upon
conversion of Preferred Shares pursuant to Section 5(c) of the Series 6 Articles
of Amendment or to any Class A Shares purchased in the open market after the
date hereof and (III) shall not restrict Purchaser or any of its Affiliates from
entering into any such transactions as part of its ordinary risk management
policies or for purposes of engaging in customary interest rate or currency
hedging transactions involving the Company (provided that this clause (III)
shall not permit the Purchaser to transfer (including in any short sale) any
equity securities of the Company or be party to any Derivative Contract with
respect to any equity securities of the Company). “Permitted Transfers” shall
mean any (i) transfer to a Purchaser Affiliate (other than any portfolio company
thereof, including any dedicated holding company within the portfolio company
structure), (ii) transfer to the Company or any of its Subsidiaries, (iii)
transfer with the prior written consent of the Company or (iv) tender of any of
the Common Shares, the Preferred Shares or Class A Shares or Alternative
Preference Shares issuable or issued upon conversion of any of the Preferred
Shares into a Third Party Tender/Exchange Offer, as defined below (and any
related conversion of Preferred Shares to the extent required to effect such
tender or exchange), or any transfer effected pursuant to any amalgamation,
arrangement, merger, consolidation or similar transaction consummated by the
Company (for the avoidance of doubt, if such Third Party Tender/Exchange Offer
does not close for any reason, the restrictions on transfer contained herein
shall continue to apply to any Class A Shares or Alternative Preference Shares
received pursuant to the conversion of any Preferred Shares that had previously
been converted to participate in any such tender or exchange offer). “Third
Party Tender/Exchange Offer” means any take-over bid, tender or exchange offer
made to all of the holders of Class A Shares by a Third Party for a number of
outstanding shares of Voting Stock that, if consummated, would result in a
Change in Control solely to the extent that (x) the Board of Directors has
recommended such tender or exchange offer in a Schedule 14D-9 under the Exchange
Act or (y) such tender or exchange offer is either (I) a tender or exchange
offer for less than all of the outstanding Class A Shares or (II) part of a
two-step transaction and the consideration to be received in the second step of
such transaction is not identical in the amount or form of consideration (or the
election of the type of consideration available to holders of Class A Shares is
not identical in the second-step of such transaction) as the first step of such
transaction. During and following the Restricted Period, the Purchaser shall not
transfer any of the Common Shares, the Preferred Shares or any Class A Shares or
Alternative Preference Shares issuable or issued upon conversion of the
Preferred Shares to any Purchaser Affiliate that did not execute and deliver to
the Company a Joinder becoming a Purchaser party to this Agreement and the
Confidentiality Agreement. Any purported Prohibited Transfer in violation of
this Section 4.02 shall be null and void ab initio.

 

 26 

 

  

(b)          Notwithstanding anything in this Agreement or elsewhere to the
contrary, any sale of Common Shares, Preferred Shares, Alternative Preference
Shares or Class A Shares pursuant to Article V shall be subject to any
applicable limitations set forth in this Section 4.02 and Article V but shall
not be subject to any policies, procedures or limitations (other than any
applicable federal, state or provincial securities laws and any other applicable
laws) otherwise applicable to the Purchaser Affiliated Directors with respect to
trading in the Company’s securities (other than as set forth in the definition
of “Blackout Period”) and the Company acknowledges and agrees that such
policies, procedures or limitations applicable to the Purchaser Affiliated
Directors shall not be violated by any such transfer pursuant to Article V.

 

(c)          For so long as the Purchaser is entitled (and has not waived its
right) to nominate the Purchaser Designees to the Board of Directors or a
Purchaser Affiliated Director is serving on the Board of Directors, the
Purchaser will not transfer any securities of the Company (including any Common
Shares, Preferred Shares, Alternative Preference Shares or Company Common
Shares) during any closed trading window that is generally applicable to the
Board of Directors and established in good faith, provided that this Section
4.02(c) shall not limit the ability of the Purchaser to exercise its rights
under Article V.

 

Section 4.03         Standstill.

 

(a)          The Purchaser agrees that, during the Standstill Period, it shall
not, and shall cause each of the Purchaser Affiliates (other than any Purchaser
Affiliate who, from time to time, is an officer or an employee of the Company or
any of its Subsidiaries insofar as such Purchaser Affiliate is acting in such
capacity) not to, directly or indirectly, in any manner, including acting on
behalf of the Purchaser, alone or in concert with others, take any of the
following actions without the prior consent of the Company (acting through a
resolution of the Company’s directors not including any Purchaser Affiliated
Directors):

 

(i)          make, engage in, or in any way participate in, directly or
indirectly, any “solicitation” of proxies (as such terms are used in the proxy
rules of the SEC but without regard to the exclusion set forth in Rule
14a-1(l)(2)(iv)) or consents to vote, or seek to advise, encourage or influence
any person with respect to the voting of any securities of the Company for the
election of individuals to the Board of Directors (other than in respect of a
Purchaser Affiliated Director) or become a “participant” in any contested
“solicitation” (as such terms are defined or used under the Exchange Act) for
the election of directors with respect to the Company, other than a
“solicitation” or acting as a “participant” in support of all of the nominees of
the Board of the Directors at any shareholder meeting, or make or be the
proponent of any shareholder proposal (pursuant to the CBCA, Rule 14a-8 under
the Exchange Act or otherwise);

 

 27 

 

  

(ii)         form, join, encourage, influence, advise or in any way participate
in any “group” (as such term is defined in Section 13(d)(3) of the Exchange Act)
with any persons who are not Purchaser Affiliates (other than any portfolio
company, including any dedicated holding company within the portfolio company
structure) with respect to any securities of the Company or otherwise in any
manner agree, attempt, seek or propose to deposit any securities of the Company
or any securities convertible or exchangeable into or exercisable for any such
securities in any voting trust or similar arrangement, or subject any securities
of the Company to any arrangement or agreement with respect to the voting
thereof, except as expressly permitted by this Agreement;

 

(iii)        acquire, offer or propose to acquire, or agree to acquire, directly
or indirectly, whether by purchase, take-over bid, tender or exchange offer,
through the acquisition of control of another person, by joining a partnership,
limited partnership, syndicate or other group (including any group of persons
that would be treated as a single “person” under Section 13(d) of the Exchange
Act), through swap or hedging transactions or otherwise, any securities of the
Company or any rights decoupled from the underlying securities; provided that
nothing herein will require any Common Shares, Preferred Shares, Class A Shares
or Alternative Preference Shares to be sold as the result of increases to the
Base Liquidation Preference pursuant to the Series 6 Articles of Amendment, a
share repurchase or any other Company actions that reduces the number of
outstanding Company Common Shares;

 

(iv)        transfer, directly or indirectly, through swap or hedging
transactions or otherwise, the Common Shares, the Preferred Shares, Class A
Shares or Alternative Preference Shares Beneficially Owned by the Purchaser or
any economic or voting rights decoupled from the underlying securities held by
the Purchaser to any Third Party that, to the knowledge of the Purchaser at the
time it enters into such transaction, would result in such Third Party, together
with its Affiliates and Associates, having Beneficial Ownership of Company
Common Shares representing more than 12.5% of the aggregate voting power of the
Company Common Shares; provided, that (x) the Purchaser shall provide written
notice to the Company if it has actual knowledge (after good faith inquiry) at
the time of such transaction that such transfer, directly or indirectly, through
swap or hedging transactions or otherwise, of its Common Shares, Preferred
Shares, Class A Shares or Alternative Preference Shares to any Third Party would
result in such Third Party, together with its Affiliates and Associates, having
Beneficial Ownership in the aggregate of more than 9.9% of the Class A Shares or
Alternative Preference Shares outstanding at such time and (y) nothing in this
clause (iv) shall in any way prohibit, limit or restrict any transfer (A)
pursuant to a Third Party Tender/Exchange Offer or pursuant to an amalgamation,
merger, consolidation, arrangement or similar transaction entered into by the
Company, or (B) in a bona fide underwritten public offering or in a broker
transaction pursuant to Rule 144 (provided that, in relation to such Rule 144
offering, the Purchaser has not instructed or encouraged such broker to sell
such Common Shares, Preferred Shares, Class A Shares or Alternative Preference
Shares to a specific Third Party or class of Third Parties which would result in
a violation of this clause (iv));

 

 28 

 

  

(v)         effect or seek to effect, offer or propose to effect, cause, or in
any way knowingly assist or facilitate any other person to effect or seek, offer
or propose to effect, any take-over bid, tender or exchange offer, amalgamation,
merger, consolidation, acquisition, arrangement, business combination,
recapitalization, reorganization, sale or acquisition of all or substantially
all assets, liquidation, dissolution or other extraordinary transaction
involving the Company or any of its Subsidiaries or joint ventures or any of
their respective securities (each, an “Extraordinary Transaction”), or make any
public statement in violation of the foregoing with respect to an Extraordinary
Transaction; provided, however, that this clause shall not preclude the tender
by the Purchaser or a Purchaser Affiliate of any securities of the Company into
any Third Party Tender/Exchange Offer (and any related conversion of Preferred
Shares to the extent required to effect such tender) or the vote by the
Purchaser or a Purchaser Affiliate of any voting securities of the Company with
respect to any Extraordinary Transaction;

 

(vi)         (A) call or seek to call any meeting of shareholders of the
Company, including by written consent, (B) seek representation on the Board of
Directors, except as expressly set forth herein, (C) seek the removal of any
member of the Board of Directors (other than a Purchaser Affiliated Director in
accordance with Section 4.06), (D) solicit written consents from shareholders or
otherwise act or seek to act by written consent with respect to the Company,
(other than in respect of the election of a Purchaser Affiliated Director), or
(E) conduct a referendum of shareholders of the Company;

 

(vii)       make or be a public proponent of any shareholder proposal that seeks
(A) controlling or changing the Board of Directors or management of the Company,
including any plans or proposals to change the number or term of directors or to
fill any vacancies on the Board of Directors (other than in respect of a
Purchaser Affiliated Director), (B) any material change in the capitalization or
dividend policy of the Company, (C) any other material change in the Company’s
management, business or corporate structure, (D) seeking to have the Company
waive or make amendments or modifications to the Company’s articles of
amalgamation or bylaws, or other actions that may impede or facilitate the
acquisition of control of the Company by any person, (E) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange or (F) causing a class of equity
securities of the Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;

 

 29 

 

  

(viii)      make any public disclosure, announcement or statement regarding any
intent, purpose, plan or proposal with respect to the Board of Directors, the
Company, its management, policies or affairs, any of its securities or assets or
this Agreement that would violate the provisions of this Section 4.03;

 

(ix)         enter into any discussions, negotiations, agreements or
understandings with any Third Party with respect to any of the foregoing, or
advise, assist, knowingly encourage or seek to persuade any Third Party to take
any action or make any statement with respect to any of the foregoing (other
than activities between Purchaser and its Affiliates that would not violate the
other provisions of this Section 4.03); or

 

(x)          request, directly or indirectly, any amendment, modification or
waiver of this Section 4.03 (including this clause (x)).

 

(b)          Notwithstanding the foregoing or anything in this Agreement to the
contrary, the Purchaser and the Purchaser Affiliates shall not be restricted
from (i) acquiring securities with the prior written consent of the Company,
(ii) acquiring securities upon conversion of the Preferred Shares in accordance
with the Series 6 Articles of Amendment or pursuant to Section 4.11, (iii)
participating in rights or securities offerings conducted by the Company, (iv)
receiving stock dividends or similar distributions made by the Company, (v)
tendering Common Shares, Preferred Shares, Class A Shares or Alternative
Preference Shares as permitted by Section 4.02 or after the Restricted Period,
or (vi) disposing of Common Shares, Preferred Shares, Class A Shares or
Alternative Preference Shares by operation of a statutory amalgamation,
statutory arrangement or other statutory procedure involving the Company.

 

(c)          The foregoing provisions of Section 4.03(a) shall not be deemed to
prohibit the Purchaser or any Purchaser Affiliates or their respective
directors, executive officers, partners, employees or managing members or agents
(acting in such capacity) from communicating privately with the Company’s
directors, officers or advisors so long as such communications are not intended
to, and would not reasonably be expected to, require any public disclosure of
such communications; provided that no such person may request, directly or
indirectly, any amendment, modification or waiver of this Section 4.03
(including Section 4.03(c)). In no event shall this Section 4.03 be construed as
prohibiting the Purchaser or any Purchaser Affiliates from taking any of the
aforementioned actions with respect to a Third Party that is an owner (“other
entity”) of an interest in the Company or any of the Company Subsidiaries,
provided that (x) the Purchaser and the Purchaser Affiliates do not share
Confidential Information received from the Company in violation of this
Agreement or the Confidentiality Agreement, and (y) such other entity does not
form a group (as such term is defined in Section 13(d)(3) of the Exchange Act)
with either the Purchaser or any Purchaser Affiliate with respect to any
securities of the Company.

 

(d)          Nothing in this Section 4.03 shall limit any action that may be
taken by any Purchaser Affiliated Director acting solely as a director or
officer of the Company consistent with his or her fiduciary duties as a director
or officer of the Company.

 

 30 

 

  

Section 4.04         Securities Laws. The Purchaser acknowledges and agrees
that, as of the Closing Date, the Common Shares and the Preferred Shares (and
the Class A Shares or Alternative Preference Shares that are issuable upon
conversion of the Preferred Shares) have not been registered under the
Securities Act or the securities laws of any state or province and that they may
be sold or otherwise disposed of only in one or more transactions registered
under the Securities Act and, where applicable, such laws, or as to which an
exemption from the registration requirements of the Securities Act and, where
applicable, the prospectus requirements of such laws, is available. The
Purchaser acknowledges that it is the responsibility of the Purchaser to
determine the applicable resale restrictions and to comply with such
restrictions in connection with any resale, and that except as provided in
Article V, the Purchaser has no right to require the Company or any of its
Subsidiaries to register the Common Shares, the Preferred Shares, the Class A
Shares or Alternative Preference Shares that are issuable upon conversion of the
Preferred Shares.

 

Section 4.05         Regulatory Approvals. The Company and the Purchaser
acknowledge that one or more filings under the HSR Act, the Competition Act, the
Investment Canada Act or other antitrust laws may be necessary in connection
with the issuance of Class A Shares upon conversion of the Preferred Shares and
Alternative Preference Shares. The Purchaser will promptly notify the Company if
any such filing is required. To the extent reasonably requested the Company and
the Purchaser will use reasonable efforts to cooperate in timely making or
causing to be made all applications and filings under the HSR Act, Competition
Act, Investment Canada Act or any other antitrust requirements in connection
with the issuance of Class A Shares upon conversion of the Preferred Shares and
Alternative Preference Shares held by the Purchaser in a timely manner and as
required by the law of the applicable jurisdiction; provided that,
notwithstanding anything in this Agreement to the contrary, the Company shall
not have any responsibility or liability for failure of Purchaser or any of its
Affiliates to comply with any applicable law. For as long as there are Preferred
Shares and Alternative Preference Shares outstanding and owned by Purchaser or
any of its successors or assigns that succeed to Purchaser’s rights hereunder,
the Company shall as promptly as reasonably practicable provide (no more than
four (4) times per calendar year) such information regarding the Company and its
Subsidiaries as such Person may reasonably request in order to determine what
antitrust or foreign investment requirements may exist with respect to any
potential conversion of the Preferred Shares and Alternative Preference Shares.
The Purchaser shall be responsible for the payment of the filing fees associated
with any such applications or filings.

 

 31 

 

  

Section 4.06         Board Nomination.

 

(a)          The Company agrees (x) to appoint Mark Penn to the Board of
Directors as the initial Purchaser Designee effective as of the Closing and (y)
to appoint to the Board of Directors as an additional Purchaser Designee another
individual, selected by the Purchaser within ten (10) Business Days after the
Closing in accordance with Section 4.06(c) and who qualifies as an “independent
director” under the rules of NASDAQ, effective within ten (10) Business Days
after such selection, and to take all necessary action at the effective time of
such appointment to increase the size of the Board of Directors by one (1). The
Company agrees that, subject to Section 4.06(c), the Purchaser shall have the
right to nominate at each meeting of shareholders at which individuals will be
elected members of the Board of Directors a total of two (2) nominees of the
Purchaser, one of whom must qualify as an “independent director” under the rules
of NASDAQ (for the avoidance of doubt, the Purchaser shall have a right to
nominate two (2) members to the Board of Directors if and only so long as the
Purchaser does not fall below the Minimum Ownership Threshold (as defined below)
at any point in time). Notwithstanding the foregoing, the Purchaser shall not
have a right to nominate any member to the Board of Directors from and after
such time as the Purchaser ceases to meet the Minimum Ownership Threshold. The
Purchaser ceases to meet the “Minimum Ownership Threshold” when the Purchaser
ceases to Beneficially Own Class A Shares representing at least 10% of the
aggregate voting power of the outstanding Class A Shares, assuming exercise,
conversion or exchange of all outstanding securities (including the Preferred
Shares, the Alternative Preference Shares and the Class B Shares) that are
exercisable, convertible or exchangeable for or into Class A Shares without
regard to any limitation or restriction on exercise, conversion or exchange or
any issuance of additional securities of the Company after the Closing (other
than securities issued or granted under the Company’s employee or director
employment, compensation, incentive and/or benefit plans, programs, policies,
agreements or other similar arrangements).

 

(b)          Subject to the terms and conditions of this Section 4.06 and
applicable law, the Company agrees to include each Purchaser Designee in its
slate of nominees for election as directors of the Company at each of the
Company’s meetings of shareholders at which directors are to be elected and use
its reasonable best efforts to cause the election of each such Purchaser
Designee to the Board of Directors (which shall at a minimum be at least the
same efforts expended to elect any other director to the Board of Directors).
For the avoidance of doubt, failure of the shareholders of the Company to elect
any Purchaser Designee to the Board of Directors shall not affect the right of
the Purchaser to nominate directors for election pursuant to this Section 4.06
in any future election of directors.

 

(c)          Each Purchaser Designee must be reasonably acceptable to the
Nominating and Corporate Governance Committee of the Board of Directors (or any
successor thereto) acting in good faith; provided, that the Company acknowledges
that Mark Penn is deemed to satisfy the requirements of, and be acceptable
under, this sentence in the absence of any material circumstances arising after
the date of this Agreement, or in existence as of the date of this Agreement but
not known to the Company prior to the date of this Agreement, that in the good
faith judgment of the Nominating and Corporate Governance Committee of the Board
of Directors (or any successor thereto) has a material and adverse impact
thereon. Any Purchaser Designee nominated to succeed or replace Mark Penn (or
any successor or replacement thereto) must be an officer or employee of the
Purchaser or any of its Affiliates (excluding for purposes of the definition of
Affiliates, any portfolio company of a Purchaser or any of its Affiliates,
including any dedicated holding company within the portfolio company structure).
As a condition to any Purchaser Designee’s appointment to the Board of Directors
and nomination for election as a director of the Company at the Company’s annual
meetings of shareholders (A) the Purchaser and each Purchaser Designee must in
all material respects provide to the Company (1) all information reasonably
requested by the Company that is required to be disclosed for directors,
candidates for directors, and their affiliates and representatives in a proxy
statement or other filings under applicable law or regulation or stock exchange
rules or listing standards, in each case, relating to their nomination or
election as a director of the Company or the Company’s operations in the
ordinary course of business and (2) information reasonably requested by the
Company in connection with satisfying compliance and legal or regulatory
obligations, in each case, relating to their nomination or election as a
director of the Company or the Company’s operations in the ordinary course of
business, with respect to the Purchaser, and the applicable Purchaser Designee,
(B) each Purchaser Designee must be qualified to serve as a director of the
Company under the CBCA to the same extent as all other directors of the Company
(provided that a Purchaser Designee shall not be required to be a resident
Canadian, within the meaning of the CBCA) and (C) each Purchaser Designee must
satisfy the requirements set forth in the Company’s Corporate Governance
Guidelines, code of conduct and securities trading policy (subject to Section
4.02), in each case as currently in effect (the “Specified Guidelines”) with
such changes thereto (or such successor policies) as are applicable to all other
directors and as are not targeted towards any Purchaser Designee, as are adopted
in good faith by the Board of Directors, and as are consistent with clause (d)
below. The Company will make all information requests pursuant to this Section
4.06(c) in good faith in a timely manner that allows the Purchaser and each
Purchaser Designee a reasonable amount of time to provide such information, and
will cooperate in good faith with the Purchaser and each Purchaser Designee in
connection with their efforts to provide the requested information.

 

 32 

 

  

(d)          The Purchaser acknowledges that at all times while serving as a
member of the Board of Directors, each Purchaser Designee (A) will refrain from
serving on the board of directors or similar governing body, or serving as an
officer or employee, of any Industry Competitor (provided, however, that a
Purchaser Designee may serve on the board of directors or similar governing
body, or serve as an officer or employee, of Purchaser or any Affiliate of
Purchaser other than an Affiliate of Purchaser that is a Competitive Portfolio
Company) and each Purchaser Designee and officer or director of the Purchaser or
its Affiliates will refrain from serving on the board of directors or similar
governing body, or serving as an officer or employee, of any Person (including
Purchaser and any Competitive Portfolio Company) under circumstances in which
such service while a Purchaser Designee is serving as a member of the Board of
Directors would not comply with applicable law (as reasonably determined by
counsel to the Purchaser or such Purchaser Designee, after reasonable advance
consultation with, and consideration in good faith the views of, counsel to the
Company) or if required or requested by any Governmental Entity, and (B) will be
required to comply with all policies, procedures, processes, codes, rules,
standards and guidelines applicable to all non-executive members of the Board of
Directors that (x) are included in the Specified Guidelines as currently in
effect with such changes (or such successor policies) as are applicable to all
other directors and as are not targeted towards any Purchaser Designee (and the
Company acknowledges that changes to the Specified Guidelines or adoption of
successor policies by the Company that would limit the rights of a Purchaser
Designee under clause (A) with respect to serving on the board of directors or
similar governing body, or serving as an officer or employee, of Purchaser or
any Affiliate of Purchaser that is not a Competitive Portfolio Company would
presumptively be deemed targeted towards a Purchaser Designee), or (y) relate to
the confidentiality of Company business and information, including discussions
or matters considered in meetings of the Board of Directors or committees of the
Board of Directors to the extent not disclosed publicly by the Company.
Notwithstanding the foregoing, for so long as a Purchaser Affiliated Director is
on the Board of Directors, (i) any share ownership requirement for any Purchaser
Designee serving on the Board of Directors will be deemed satisfied by the
securities owned by the Purchaser and/or its Affiliates and under no
circumstances shall any of such policies, procedures, processes, codes, rules,
standards and guidelines impose any restrictions on the Purchaser’s and/or its
Affiliates’ transfers of securities pursuant to Article V (except as otherwise
provided therein with respect to Blackout Periods) and (ii) under no
circumstances shall any policy, procedure, code, rule, standard or guideline
applicable to the Board of Directors be deemed violated by any Purchaser
Designee (x) receiving compensation from the Purchaser or any of its Affiliates,
or (y) failing to offer his or her resignation from the Board of Directors
except as otherwise expressly provided in this Agreement or pursuant to any
majority voting policy adopted by the Board of Directors, and, in each case of
(i) and (ii), it is agreed that any such policies in effect from time to time
that purport to impose terms inconsistent with this Section 4.06 shall not apply
to the extent inconsistent with this Section 4.06 (but shall otherwise be
applicable to the Purchaser Designees). If the Specified Guidelines are in good
faith changed in a manner that is not targeted towards the Purchaser Designees
and results in a Purchaser Designee no longer satisfying the Specified
Guidelines in all material respects, then the Purchaser agrees that it shall not
nominate such Purchaser Designee at the next meeting of shareholders of the
Company at which the shareholders of the Company elect the Board of Directors.

 

 33 

 

  

(e)          Subject to the terms and conditions of this Section 4.06, if a
vacancy on the Board of Directors is created as a result of a Purchaser
Designee’s death or resignation, in each case for whatever reason, or if the
Purchaser desires to nominate a different individual to replace any
then-existing Purchaser Designee, then, at the request of the Purchaser, the
Purchaser and the Company (acting through the Board of Directors) shall work
together in good faith to fill such vacancy or replace such nominee as promptly
as reasonably practical with a replacement Purchaser Designee subject to the
terms and conditions hereof, and thereafter such individual shall as promptly as
reasonably practical be appointed to the Board of Directors to fill such vacancy
and be nominated as a Company nominee as a “Purchaser Designee” pursuant to this
Section 4.06 (as applicable).

 

(f)           For the avoidance of doubt, notwithstanding anything in this
Agreement or the Articles of Amendment to the contrary, Stagwell Agency Holdings
LLC shall have the right, in connection with a transfer, of all the Shares
issued to the Purchaser on the Closing Date or, after conversion of such
Preferred Shares, all the Common Shares and all of the Class A Shares and/or
Alternative Preference Shares issued upon conversion of such Preferred Shares,
to a single Person who is reasonably acceptable to the Company (such acceptance
not to be unreasonably withheld, conditioned or delayed), to assign the rights
of Stagwell Agency Holdings LLC under this Section 4.06 to such transferee
Person pursuant to Section 6.07(iii) (it being understood that no rights under
this Section 4.06(f) may be assigned).

 

(g)          Each Purchaser Designee will be entitled to receive similar
reimbursement (including of travel expenses, if applicable), indemnification and
insurance coverage for his or her service as director as the other outside
directors of the Company. For the avoidance of doubt, no Purchaser Designee
shall be entitled to receive any compensation for his or her service as a
director of the Company. Subject to Section 4.06(c), the Purchaser Designees may
not be removed by the Board of Directors.

 

 34 

 

 

Section 4.07         Certain Tax Matters. Notwithstanding anything herein to the
contrary, the Company shall have the right to deduct and withhold from any
payment, dividend or distribution made with respect to the Shares (or upon the
redemption of the Shares or Alternative Preference Shares or the issuance of
Class A Shares or Alternative Preference Shares upon conversion of the Preferred
Shares) such amounts as are required to be deducted or withheld with respect to
the making of such payment or distribution (or issuance) under any applicable
Tax law; provided that, prior to making any such deduction or withholding the
Company shall provide notice to Purchaser of its intent to withhold and shall
provide Purchaser with a reasonable opportunity to eliminate, reduce or
otherwise mitigate any such deduction or withholding requirement and shall
cooperate with the Purchaser in obtaining any available treaty relief. To the
extent that any amounts are so deducted or withheld, such deducted or withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the person in respect of which such deduction or withholding was made. In the
event the Company previously remitted any amounts to a Governmental Entity on
account of Taxes required to be deducted or withheld in respect of any payment
or distribution (or deemed distribution) on any shares without making a
corresponding deduction or withholding from amounts distributable in respect of
the applicable shares, the Company shall be entitled to offset any such amounts
against any amounts otherwise payable in respect of such Shares (or the issuance
of Class A Shares or Alternative Preference Shares upon conversion of the
Preferred Shares). Notwithstanding anything herein or in the Articles of
Amendment to the contrary, the Company has no intent under applicable law
(including publicly available administrative statements) in effect on the date
hereof to make any deduction or withholding for Taxes in respect of a conversion
of the Preferred Shares into Class A Shares pursuant to Sections 5(a) and 5(c)
of the Series 6 Articles of Amendment. The Company further agrees to cooperate
with the Purchaser with regard to any other tax reporting or compliance matters
reasonably requested by the Purchaser in connection with the investment
contemplated hereby.

 

Section 4.08         D&O Indemnification / Insurance Priority Matters. The
Company acknowledges and agrees that any Purchaser Affiliated Directors may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by the Purchaser, its member or manager and/or their Affiliates
(collectively, the “Purchaser Indemnitors”). The Company acknowledges and agrees
that, notwithstanding any other rights to indemnification that the Purchaser
Indemnitors may have, the Company shall be the indemnitor of first resort with
respect to any indemnification, advancement of expenses and/or insurance
provided in the Company’s articles of amalgamation, bylaws and/or
indemnification agreement (including Section 5.05 hereof) to any Purchaser
Affiliated Director in his or her capacity as a director of the Company or any
of its Subsidiaries (such that the Company’s obligations to such indemnitees in
their capacities as directors are primary and any obligation of the Purchaser
Indemnitors to advance expenses or to provide indemnification or insurance for
the same expenses or liabilities incurred by such indemnitees are secondary).
Such indemnitees shall, in their capacities as directors, be entitled to all the
same rights to indemnification and advancement of expenses and entitled to
insurance as provided to any other directors of the Company (including to the
extent provided under the articles of amalgamation and/or bylaws of the Company
as in effect from time to time, without regard to any rights such indemnitees
may have against the Purchaser Indemnitors). No advancement or payment by the
Purchaser Indemnitors on behalf of such indemnitees with respect to any claim
for which such indemnitees have sought indemnification, advancement of expenses
or insurance from the Company in their capacities as directors shall affect the
foregoing and the Purchaser Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of such indemnitees against the Company.

 

Section 4.09         Conversion Price Matters. The Conversion Price on the
Closing Date will equal $5.00.

 

 35 

 

  

Section 4.10         Voting. During the Standstill Period, (a) the Purchaser
shall take such action (including, if applicable, through the execution of one
or more written consents if shareholders of the Company are requested to vote
through the execution of an action by written consent in lieu of any such annual
or special meeting of shareholders of the Company) at each meeting of the
shareholders of the Company as may be required so that all issued and
outstanding Company Common Shares Beneficially Owned, directly or indirectly, by
it and/or by any Purchaser Affiliate (other than Company Common Shares over
which it or any Purchaser Affiliate is the Beneficial Owner solely by reason of
the fact that it is the Receiving Party to a Derivative Contract and in respect
of which neither it nor any Purchaser Affiliate has voting power) are voted in
the same manner (“for,” “against,” “withheld,” “abstain” or otherwise) as
recommended by the Board of Directors to the other holders of Company Common
Shares in connection with any matter submitted to such holders for a vote
(including with respect to director elections), and (b) the Purchaser shall, and
shall (to the extent necessary to comply with this Section 4.10) cause any
Purchaser Affiliates holding Subject Securities to be present, in person or by
proxy, at all meetings of the shareholders of the Company so that all issued and
outstanding Company Common Shares Beneficially Owned by it or them from time to
time may be counted for the purposes of determining the presence of a quorum and
voted in accordance with the preceding clause (a) at such meetings (including at
any adjournments or postponements thereof); provided that notwithstanding the
foregoing this Section 4.10 shall not apply to, and the Purchaser shall not be
obligated to vote in accordance with the recommendation of the Board of
Directors in connection with, a vote (i) to increase or decrease the number of
authorized Preferred Shares, or increase the maximum number of authorized shares
of a class having rights or privileges on parity with or superior to the
Preferred Shares, (ii) to effect an exchange, reclassification or cancellation
of all or part of the Preferred Shares, (iii) to add, change or remove the
rights, privileges, restrictions or conditions attached to the Preferred Shares,
(iv) to increase the rights or privileges of any class of shares having rights
or privileges on parity with or superior to the Preferred Shares, (v) to create
a new class of shares on parity with or superior to the Preferred Shares, (vi)
to make any class of shares having rights or privileges inferior to the
Preferred Shares of such class on parity with or superior to the Preferred
Shares, (vii) to effect an exchange or create a right of exchange of all or part
of the shares of another class into the Preferred Shares, (viii) to materially
constrain the issue, transfer or ownership of the Preferred Shares or (ix) that,
in the good faith judgment of the Purchaser, would be materially contrary to the
interests of, or have a material and adverse impact on, the Purchaser and its
Affiliates, taken as a whole. The foregoing provision shall also apply to the
execution by such Persons of any written consent in lieu of a meeting of holders
of Company Common Shares.

 

 36 

 

 

Section 4.11         Participation Rights. Until the Purchaser ceases to meet
the Minimum Ownership Threshold, whenever the Company proposes to issue any
Additional Securities that are not Excluded Securities (such proposed issuance,
an “Additional Investment”), the Company will consult with the Purchaser
reasonably in advance of undertaking such issuance and, if and only if the
Purchaser notifies the Company within 5 Business Days following such
consultation of its preliminary interest in receiving an offer to participate in
such issuance (which indication shall not be binding upon the Purchaser), the
Company will provide written notice of such proposed issuance to the Purchaser
(an “Offer Notice”) prior to the proposed date of the purchase agreement,
investment agreement or other agreement (the “Additional Investment Agreement”).
Each Offer Notice shall include the applicable purchase price per security for
such Additional Investment, the aggregate amount of the proposed Additional
Investment and the proposed closing date and other material terms and conditions
of such Additional Investment, which may include a bona fide minimum and maximum
amount of the Additional Investment and the proposed closing date. The Offer
Notice shall constitute the Company’s offer to issue such Additional Securities
to the Purchaser substantially on the terms and conditions specified in the
Offer Notice, which offer shall be irrevocable for 5 Business Days following the
date the Offer Notice is received by the Purchaser (the “Participation Notice
Period”). The Purchaser may elect to purchase up to its Pro Rata Share of
Additional Securities, on the same terms and at the same price as such
Additional Securities are sold to other investors in such Additional Investment.
If the Purchaser elects to purchase Additional Securities in the Additional
Investment specified in the Offer Notice, the Purchaser shall deliver to the
Company during the Participation Notice Period a written notice stating the
aggregate amount of the proposed Additional Investment that the Purchaser offers
to purchase, not to exceed the Purchaser’s Pro Rata Share of such Additional
Investment (the “Participation Notice”). “Pro Rata Share” means, with respect to
the Purchaser, the quotient of the number of Class A Shares Beneficially Owned
by the Purchaser on the date of an Offer Notice divided by the number of all
outstanding Class A Shares on the date of such Offer Notice, assuming exercise,
conversion or exchange of all outstanding securities (including the Preferred
Shares, the Alternative Preference Shares and the Class B Shares) that are
exercisable, convertible or exchangeable for or into Class A Shares (other than
securities exercisable, convertible or exchangeable for or into Class A Shares
that are issued or granted under the Company’s employee or director employment,
compensation, incentive and/or benefit plans, programs, policies, agreements or
other similar arrangements), without regard to any limitation or restriction on
exercise, conversion or exchange. If the Purchaser does not deliver a
Participation Notice during the Participation Notice Period (or if, prior to the
expiration of the Participation Notice Period, the Purchaser delivers to the
Company a written notice declining to participate in the Additional Investment
specified in the Offer Notice), the Purchaser shall be deemed to have waived its
right to participate in such Additional Investment under this Section 4.11 and
the Company shall thereafter be free to issue during the 60 Business Day period
following the expiration of the Participation Notice Period (or the receipt by
the Company of a written notice from the Purchaser declining to participate in
such Additional Investment) such proposed Additional Investment to one or more
third parties on terms and conditions no more favorable to any such third party
than those set forth in the Offer Notice, unless otherwise agreed by the
Purchaser and the Company. Any obligation of the Company and the Purchaser to
participate in any Additional Investment shall in all cases be conditioned on
(i) applicable antitrust clearance or approval under antitrust or other
applicable law and (ii) satisfaction of all other legal requirements, with the
closing date for such purchase of Additional Securities by the Purchaser not to
occur until at least 5 Business Days after the Purchaser’s receipt of such
clearance or approval and satisfaction of such other legal requirements, unless
otherwise agreed by the Purchaser and the Company, each acting reasonably.
Notwithstanding anything herein to the contrary, the Purchaser shall not have
the right to make any Additional Investment to the extent that consummation of
such Additional Investment would violate the rules of NASDAQ or such other stock
exchange on which the Company Common Shares are then listed. The issuance of
“Additional Securities” means the issuance of any common shares or preference
shares of the Company. The issuance of “Excluded Securities” means any issuance
of (i) Additional Securities as initial and/or deferred consideration to the
selling Persons in an acquisition by the Company or its Subsidiaries, (ii)
Additional Securities issued to the Company or its Subsidiaries, (iii)
Additional Securities to a third-party financial institution in connection with
a bona fide borrowing by the Company or its Subsidiaries, (iv) Additional
Securities to the Company’s directors, employees, advisors or consultants
(including as a result of the exercise of any option to subscribe for, purchase
or otherwise acquire Class A Shares or upon the vesting or delivery of any award
of restricted stock units (including performance-based restricted stock units)),
(v) Additional Securities in connection with any stock split, stock combination,
stock dividend, distribution or recapitalization, (vi) Additional Securities
issued upon conversion or exchange of, or pursuant to payment-in-kind provisions
of, securities outstanding as of the date thereof, the Preferred Shares or
securities issued after the date hereof that were Excluded Securities or were
Additional Securities subject to this Section 4.11, (vii) Additional Securities
in a bona fide underwritten public offering (including a marketed “Rule 144A”
offering of debt securities through one or more initial purchasers) and (viii)
Additional Securities issued in connection with a strategic partnership or
commercial arrangement, in each case entered into primarily to enhance the
competitiveness of the Company’s products, services, operations, processes, or
sourcing, other than (x) with a private equity firm or similar financial
institution or (y) an issuance whose primary purpose is the provision of
financing. If the Purchaser elects to purchase the Additional Securities
pursuant to this Section 4.11, the Purchaser shall make any filings required in
connection with such participation under antitrust or other applicable law
promptly following the delivery to the Company of the corresponding
Participation Notice and shall use reasonable efforts to obtain applicable
antitrust clearance and/or approval under antitrust or other applicable laws.

 

 37 

 

  

Section 4.12         Consent Rights. Until the Purchaser ceases to hold
Preferred Shares representing at least 5% of the aggregate voting power of the
outstanding Class A Shares, assuming exercise, conversion or exchange of all
outstanding securities (including the Preferred Shares, the Alternative
Preference Shares and the Class B Shares) that are exercisable, convertible or
exchangeable for or into Class A Shares, without regard to any limitation or
restriction on exercise, conversion or exchange or any issuance of additional
securities of the Company after the Closing (other than securities issued or
granted under the Company’s employee or director employment, compensation,
incentive and/or benefit plans, programs, policies, agreements or other similar
arrangements), the Company shall not become party to a transaction that
constitutes a Fundamental Change (other than (A) a Fundamental Change not
approved by the Board of Directors prior to the consummation thereof or (B) a
Qualifying Transaction). A “Qualifying Transaction” has the meaning assigned to
it in the Series 6 Articles of Amendment.

 

Section 4.13         Qualifying Transactions.

 

(a)          The Purchaser agrees that during any period in which it holds
Preferred Shares, in connection with any Qualifying Transaction approved by the
Board of Directors for which a meeting of any shareholders of the Company is
called (and at every adjournment or postponement thereof) or for which action or
approval by written consent of shareholders of the Company is requested, the
Purchaser shall, and shall cause the holder of record of any securities of the
Company Beneficially Owned by the Purchaser on any applicable record date to,
vote all securities of the Company Beneficially Owned by the Purchaser on any
applicable record date, to the extent such securities are entitled to be voted,
(i) in favor of the approval and adoption of such Qualifying Transaction whether
consummated in one or a series of related transactions, which approval shall
include all such related transactions and (ii) in opposition to any action that
is intended, or would reasonably be expected, to impede, delay or adversely
affect a Qualifying Transaction. Solely in connection with the preceding
sentences of this Section 4.13(a), in the event that a meeting of shareholders
of the Company is held for the purposes of approving a Qualifying Transaction
and only so long as the Purchaser holds Preferred Shares, the Purchaser shall
appear at such meeting (and at every adjournment or postponement thereof) or
otherwise cause all securities of the Company Beneficially Owned by the
Purchaser on any applicable record date to be counted as present thereat for
purposes of establishing a quorum.

 

 38 

 

  

(b)          During any period in which the Purchaser holds Preferred Shares,
the Purchaser shall not, and shall cause any Purchaser Affiliates holding
Subject Securities not to, directly or indirectly, with respect to any
Qualifying Transaction:

 

(i)          deposit any securities of the Company in a voting trust;

 

(ii)         grant any proxies with respect to any securities of the Company; or

 

(iii)        subject any securities of the Company to any arrangement with
respect to the voting thereof, other than agreements entered into with the
Company.

 

(c)          During any period in which the Purchaser holds Preferred Shares,
the Purchaser waives, and agrees not to assert or perfect, any rights of
appraisal or rights to dissent from a Qualifying Transaction that the Purchaser
may have by virtue of ownership of securities of the Company.

 

(d)          The Purchaser agrees that during any period in which the Purchaser
holds Preferred Shares, the Purchaser shall tender (and shall not withdraw), or
cause to be tendered (and not withdrawn), all securities of the Company
Beneficially Owned by the Purchaser into any exchange offer or offer to purchase
such securities by any Person in connection with one or more transactions that
constitute a Qualifying Transaction, but subject to the completion of such
Qualifying Transaction (any such offer, a “Minimum Return Tender/Exchange
Offer”). During any period in which the Purchaser holds Preferred Shares, no
later than five (5) Business Days prior to the expiration date of any such
Minimum Return Tender/Exchange Offer, the Purchaser shall (i) deliver to the
depositary designated in the Minimum Return Tender/Exchange Offer all documents
or instruments required to be delivered pursuant to the terms of the Minimum
Return Tender/Exchange Offer and Section 14d-2 of the Exchange Act, and/or (b)
instruct its broker or such other person that is the holder of record of any
securities of the Company Beneficially Owned by the Purchaser to tender such
securities pursuant to the terms and conditions of the Minimum Return
Tender/Exchange Offer.

 

Section 4.14         Gross-Up for Canadian Withholding Tax.

 

(a)          If the Company is required by applicable law to deduct any Canadian
Withholding Tax arising as a result of (i) a deemed dividend under the Income
Tax Act (Canada) that arises on the redemption of Preferred Shares pursuant to
Section 6 of the Series 6 Articles of Amendment (a “Qualifying Redemption”), or
(ii) an Additional Dividend paid following a Specified Event (a “Qualifying
Dividend”), then (i) the Company shall pay an additional amount (the “Additional
Amount”) such that the net amount payable on the Qualifying Redemption or
Qualifying Dividend by the Company after making or allowing for all required
payments for Canadian Withholding Tax is equal to the amount the Purchaser would
have received had no payments for Canadian Withholding Tax been required, (ii)
the Company shall make any such deductions required to be made by it under
applicable law and (iii) the Company shall timely pay the full amount required
to be deducted to the relevant Governmental Entity in accordance with applicable
law. The Company shall indemnify the Purchaser for any such Canadian Withholding
Tax arising on a Qualifying Redemption or Qualifying Dividend.

 

 39 

 

  

(b)          The Purchaser shall cooperate with the Company and take all steps
available to reduce, to the maximum extent possible, the Additional Amounts and
indemnity amounts that are required to be paid in respect of any Qualifying
Redemption or Qualifying Dividend, including any reduction that may arise from
an exemption from or reduction of withholding tax under the law of the
jurisdiction in which the Purchaser is resident for tax purposes, or any treaty
to which such jurisdiction is a party. Such cooperation includes, but is not
limited to, the Purchaser’s delivery to the Company, as requested by the
Company, of such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without Canadian
Withholding Tax or at a reduced rate of Canadian Withholding Tax. In addition,
the Purchaser, if requested by the Company, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company as will enable the Company to determine whether or not such Purchaser is
subject to Canadian Withholding Tax or the amount of such Canadian Withholding
Tax.

 

(c)          Notwithstanding Section 4.14(a), any Additional Amount and any
indemnity amounts payable pursuant to Section 4.14(a) shall not exceed the
amount that the Purchaser would be required to pay as an Additional Amount or
indemnity amount if the rate of Canadian Withholding Tax applicable to any
Qualifying Dividend or deemed dividend arising under the Income Tax Act (Canada)
on a Qualifying Redemption was fifteen percent (15%). The Company shall be
entitled to reduce the amount payable to the Purchaser on a Qualifying
Redemption and Qualifying Dividend by any Canadian Withholding Tax that applies
to a deemed dividend or dividend, as the case may be, in excess of 15%, and will
not be required to pay any Additional Amounts or indemnify the Purchaser in
respect of such reduction.

 

(d)          If the Purchaser has received a refund of any Canadian Withholding
Tax as to which it has been indemnified by the Company or with respect to which
the Company has paid Additional Amounts pursuant to this Section 4.14 or that,
because of the payment of such Canadian Withholding Tax, the Purchaser has
benefited from a reduction in Taxes otherwise payable by it, it shall pay to the
Company an amount equal to such refund or reduction (but only to the extent of
the amounts paid by the Company under this Section 4.14 with respect to the
Canadian Withholding Tax giving rise to such refund or reduction). The Purchaser
shall take all steps necessary to claim any available refunds, reductions or
credits, including filing all applicable Tax Returns and diligently applying for
and pursuing any available refunds.

 

(e)          The provisions of this Section 4.14 shall terminate upon assignment
or transfer of the Purchaser’s rights under this Agreement, and no transferee of
the Preferred Shares shall be entitled to receive any Additional Amounts from
the Company or otherwise be indemnified by the Company for any Canadian
Withholding Tax.

 

 40 

 

  

(f)           Notwithstanding Section 9 of the Series 6 Articles of Amendment
and Section 7 of the Series 7 Articles of Amendment, Purchaser shall not be
responsible for withholding taxes under Part XIII of the Income Tax Act
(Canada), nor have any obligation to indemnify or hold harmless the Company, in
respect of any amounts for which the Company is obligated to pay an Additional
Amount.

 

Section 4.15         Stated Capital. The Company agrees that it shall, upon
conversion from time to time of the Preferred Shares into Class A Shares
pursuant to Sections 5(a) and 5(c) of the Series 6 Articles of Amendment, take
all steps permitted under applicable Law and within the control of the Company
to ensure that the aggregate paid-up capital (within the meaning of the Income
Tax Act (Canada)) of such Class A Shares does not exceed the aggregate paid-up
capital of such Preferred Shares immediately prior to their conversion.

 

Section 4.16         Additional Agreements.

 

(a)          The Company agrees that it will not enter into any agreement that
contains a non-competition or non-solicitation covenant that binds the Purchaser
or any Purchaser Affiliate (other than any Purchaser Affiliate who, from time to
time, is an officer or an employee of the Company or any of its Subsidiaries, in
such capacity).

 

(b)          Nothing in this Agreement, in the articles of amalgamation or
bylaws of the Company or any other agreement entered into from time to time by
the Company or any of the Company Subsidiaries with the Purchaser or its
Affiliates shall create a fiduciary duty of the Purchaser or any of its
Affiliates (other than a Purchaser Affiliated Director or any Purchaser
Affiliate who, from time to time, is an officer or an employee of the Company or
any of its Subsidiaries, in such capacity) to the Company or its stockholders.

 

(c)          The Company acknowledges and agrees that, subject to compliance
with (i) the other covenants and agreements set forth in this Agreement and (ii)
applicable law, neither Purchaser nor any of its Affiliates shall have any
liability for any claim based on, in respect of, or by reason of, (x) investment
by Purchaser or its Affiliates in, or acquisition by Purchaser or its Affiliates
of, a Competitive Portfolio Company, and actions taken by any manager, partner,
director, officer, employee, or representative of Purchaser or its Affiliates to
assist any such Competitive Portfolio Company, or (y) breach of fiduciary duty
(other than breach of fiduciary duty by a Purchaser Affiliated Director or any
Purchaser Affiliate who, from time to time, is an officer or an employee of the
Company or any of its Subsidiaries, in such capacity), including with respect to
business opportunities of the Company or its Subsidiaries. Nothing in this
Section 4.16 shall be deemed to relieve Purchaser of liability for any breach of
any representation, warranty, covenant or agreement set forth in this Agreement.

 

Section 4.17         Further Information. While a Purchaser Designee is serving
on the Board of Directors and the Purchaser continues to own Common Shares,
Preferred Shares or Class A Shares issued on conversion thereof, the Company
shall keep the Purchaser informed, on a reasonably current basis of, and shall
reasonably cooperate with the Purchaser and its Affiliates in connection with,
any events, discussions, notices or changes with respect to any tax, criminal or
regulatory investigation or action involving the Company or any of its
Subsidiaries that is material to the Company and its Subsidiaries, taken as a
whole, except (i) in the case of attorney client privilege or (ii) as required
by law or requested by the applicable regulatory or governmental authority.

 

 41 

 

  

Section 4.18         Restricted Persons Procedures. Each of the Purchaser and
the Company will adopt and maintain policies and procedures in such form as
shall be approved by the other party (such approval not to be unreasonably
withheld, delayed or conditioned) in consultation with the parties’ respective
outside legal counsels, and once adopted, will not amend such policies and
procedures except as shall be approved by the other party (such approval not to
be unreasonably withheld, delayed or conditioned) in consultation with the
parties’ respective outside legal counsels, with respect to (i) disclosure or
dissemination of Competitively Sensitive Information to any Person who is
serving as a director, officer, employee or other representative of the Company
or its Subsidiaries, including Mark Penn (such Persons, “Restricted Persons”);
and (ii) the participation of Restricted Persons in (x) the sourcing or
evaluation of customer opportunities for Purchaser’s Competitive Portfolio
Companies, or (y) investments or acquisitions for the Company or its
Subsidiaries, on the one hand, or Purchaser or its Affiliates, on the other hand
(such policies and procedures, the “Restricted Persons Procedures”).

 

ARTICLE V

 

REGISTRATION RIGHTS

 

Section 5.01         Registration Statement.

 

(a)          The Company will use reasonable efforts to prepare and file and use
reasonable efforts to cause to be declared effective or otherwise become
effective pursuant to the Securities Act in each case no later than the first
anniversary of the Closing Date (the “Target Registration Date”) a Registration
Statement in order to provide for resales of Registrable Securities to be made
on a delayed or continuous basis pursuant to Rule 415 under the Securities Act.
In addition, the Company will from time to time use reasonable efforts to file
such additional Registration Statements to cover resales of any Registrable
Securities that are not registered for resale pursuant to a pre-existing
Registration Statement and will use its reasonable efforts to cause such
Registration Statement to be declared effective or otherwise to become effective
under the Securities Act and, subject to Section 5.02, will use its reasonable
efforts to keep the Registration Statement continuously effective under the
Securities Act at all times until the Registration Termination Date. Any
Registration Statement filed pursuant to this Article V shall cover only
Registrable Securities, shall be on Form S-3 (or a successor form) if the
Company is eligible to use such form, and shall be an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act), if the
Company is eligible to use an automatic shelf registration statement.

 

(b)          Subject to the provisions of Section 5.02 and further subject to
the availability of a Registration Statement on Form S-3 (or any successor form
thereto) to the Company pursuant to the Securities Act and the rules and
interpretations of the SEC, the Company will use its reasonable efforts to keep
the Registration Statement (or any replacement Registration Statement)
continuously effective until the earlier of (such earlier date, the
“Registration Termination Date”): (i) the date on which all Registrable
Securities covered by the Registration Statement have been sold thereunder; (ii)
there otherwise cease to be any Registrable Securities; and (iii) the 6th
anniversary of the Closing Date.

 

 42 

 

  

(c)          Notwithstanding anything herein to the contrary and subject to
Section 5.02(e), during such period of time from and after the Target
Registration Date that the Company ceases to be eligible to file or use a
Registration Statement on Form S-3 (or any successor form thereto), upon the
written request of any holder of Registrable Securities, the Company shall use
its reasonable efforts to file a Registration Statement on Form S-1 (or any
successor form) under the Securities Act covering the Registrable Securities of
the requesting party and use reasonable efforts to cause such Registration
Statement to be declared effective pursuant to the Securities Act as soon as
reasonably practicable after filing thereof and file and cause to become
effective such amendments thereto as are necessary in order to keep such
Registration Statement continuously available. Each such written request must
specify the amount and intended manner of disposition of such Registrable
Securities; provided, that the minimum market value of such Registrable
Securities shall be $25,000,000. When the Company regains the ability to file a
Registration Statement on Form S-3 covering the Registrable Securities it shall
as promptly as practicable do so in accordance with Section 5.01(a). The
obligations of the Company under this Section 5.01(c) shall not impact the
obligations of the Company under Section 5.01(a) which shall continue to be in
force.

 

Section 5.02         Registration Limitations and Obligations.

 

(a)          Subject to Section 5.01, the Company will use reasonable efforts to
prepare such supplements or amendments (including a post-effective amendment),
if required by applicable law, to each applicable Registration Statement and
file any other required document so that such Registration Statement will be
Available at all times during the period for which such Registration Statement
is, or is required pursuant to this Agreement to be, effective; provided, that
no such supplement, amendment or filing will be required during a Blackout
Period. In order to facilitate the Company’s determination of whether to
initiate a Blackout Period, the Purchaser shall give the Company notice of a
proposed sale of Registrable Securities pursuant to the Registration Statement
at least two (2) Business Days (or, if two Business Days is not practicable, one
(1) Business Day) prior to the proposed date of sale (which notice shall not
bind the Purchaser to make any sale).

 

(b)          Notwithstanding anything to the contrary contained in this
Agreement, the Company shall be entitled, from time to time, by providing
written notice to the holders of Registrable Securities, to require such holders
of Registrable Securities to suspend the use of the prospectus for sales of
Registrable Securities under the Registration Statement during any Blackout
Period. In the event of a Blackout Period, the Company shall (x) deliver to the
holders of Registrable Securities a certificate signed by the chief executive
officer, chief financial officer or general counsel of the Company confirming
that the conditions described in the definition of Blackout Period are met (but
which certificate need not specify the nature of the event causing such
conditions to have been met), which certificate shall contain an approximation
of the anticipated delay, and (y) notify each holder of Registrable Securities
promptly upon each of the commencement and the termination of each Blackout
Period, which notice of termination shall be delivered to each holder of
Registrable Securities no later than the close of business of the last day of
the Blackout Period. In connection with the expiration of any Blackout Period
and without any further request from a holder of Registrable Securities, the
Company to the extent necessary and as required by applicable law shall as
promptly as reasonably practicable prepare supplements or amendments, including
a post-effective amendment, to the Registration Statement or the prospectus, or
any document incorporated therein by reference, or file any other required
document so that the Registration Statement will be Available. A Blackout Period
shall be deemed to have expired when the Company has notified the holders of
Registrable Securities that the Blackout Period is over and the Registration
Statement is Available. Notwithstanding anything in this Agreement to the
contrary, the absence of an Available Registration Statement at any time from
and after the Target Registration Date shall be considered a Blackout Period and
subject to the limitations therein.

 

 43 

 

  

(c)          At any time that a Registration Statement is effective and prior to
the Registration Termination Date, if a holder of Registrable Securities
delivers a notice to the Company (a “Take-Down Notice”) stating that it intends
to sell Registrable Securities with a market value of at least $25,000,000
(provided that, if Purchaser and its Affiliates do not own Registrable
Securities with a market value of at least $25,000,000, they shall be permitted
to deliver a Take-Down Notice to sell all of the Registrable Securities held by
them (but such amount may not in any case be less than $10,000,000), in each
case, pursuant to the Registration Statement, then, the Company shall amend or
supplement the Registration Statement as may be necessary and to the extent
required by law so that the Registration Statement remains Available in order to
enable such Registrable Securities to be distributed in an Underwritten Offering
(subject to Section 5.02(b)). In connection with any Underwritten Offering of
Registrable Securities for which a holder delivers a Take-Down Notice and
satisfies the dollar thresholds set forth in the first sentence above in this
Section 5.02(c), and where the Take-Down Notice contemplates reasonable and
customary marketing efforts not to exceed twenty-four (24) hours by the Company
and the underwriters, the Company will use reasonable efforts to cooperate and
make its senior officers available for participation in such marketing efforts
(which marketing efforts will not, for the avoidance of doubt, include a “road
show” requiring such officers to travel outside of the city in which they are
primarily located). The holder of Registrable Securities that delivered the
applicable Take-Down Notice shall select the underwriter(s) for each
Underwritten Offering. Such holder shall determine the pricing of the
Registrable Securities offered pursuant to any such Registration Statement,
including the underwriting discount and fees payable by such holder to the
underwriters in such Underwritten Offering. Such holder shall reasonably
determine the timing of any such registration and sale. Such holder shall
determine the applicable underwriting discount and other financial terms, and
the holder of the Registrable Securities participating in the Underwritten
Offering shall be solely responsible for all such discounts and fees payable to
such underwriters in such Underwritten Offering for the Registrable Securities
sold by such holders. Without the consent of the applicable holder of
Registrable Securities subject to an Underwritten Offering, no Underwritten
Offering pursuant to this Agreement shall include any securities other than
Registrable Securities.

 

(d)          Notwithstanding anything herein to the contrary, (i) if holders of
Registrable Securities engage or propose to engage in a “distribution” (as
defined in Regulation M under the Exchange Act) of Registrable Securities, such
holders shall discuss the timing of such distribution with the Company
reasonably prior to commencing such distribution, and (ii) such distribution
must not be for Registrable Securities with a market value of less than
$25,000,000 (provided that, if collectively Purchaser and its Affiliates do not
own Registrable Securities with a market value of at least $25,000,000, they
shall be permitted to engage in such distribution with respect to all of the
Registrable Securities held by them (for so long as they collectively hold
Registrable Securities with a market value of at least $10,000,000)).

 

 44 

 

  

(e)          Notwithstanding anything herein to the contrary, in no event shall
the Company be obligated to take any action to effect (i) more than two (2)
Underwritten Offerings initiated by holders of Registrable Securities in any
consecutive 12-month period, or (ii) more than three (3) Underwritten Offerings
in total.

 

Section 5.03         Registration Procedures.

 

(a)          If and whenever the Company is required to use reasonable efforts
to effect the registration of any Registrable Securities under the Securities
Act and in connection with any distribution of Registered Securities pursuant
thereto as provided in this Agreement (including any sale referred to in any
Take-Down Notice), the Company shall as promptly as reasonably practicable,
subject to the other provisions of this Agreement:

 

(i)          subject to the provisions of Section 5.01(a), use reasonable
efforts to prepare and file with the SEC a Registration Statement to effect such
registration in accordance with the intended method or methods of distribution
of such securities and thereafter use reasonable efforts to cause such
Registration Statement to become and remain effective pursuant to the terms of
this Article V; provided, however, that the Company may discontinue any
registration of its securities which are not Registrable Securities at any time
prior to the effective date of the Registration Statement relating thereto;
provided, further, that before filing such registration statement or any
amendments or supplements thereto, including any prospectus supplements in
connection with a sale referred to in a Take-Down Notice (but excluding
amendments and supplements that do nothing more than name Selling Holders (as
defined below) and provide information with respect thereto), the Company will
furnish to the holders which are including Registrable Securities in such
registration (“Selling Holders”) and the lead managing underwriter(s), if any,
copies of all such documents proposed to be filed, which documents will be
subject to the review and reasonable comment (which comments will be considered
in good faith by the Company) of the counsel (if any) to such holders and
counsel (if any) to such underwriter(s), and other documents reasonably
requested by any such counsel, including any comment letters from the SEC, and,
if requested by any such counsel, provide such counsel and the lead managing
underwriter(s), if any, reasonable opportunity to participate in the preparation
of such Registration Statement and each prospectus (including any prospectus
supplement) included or deemed included therein and such other opportunities to
conduct a customary and reasonable due diligence investigation (in the context
of a registered underwritten offering) of the Company, including reasonable
access to (including responses to any reasonable inquiries by the lead managing
underwriter(s) and their counsel) the Company’s books and records, officers,
accountants and other advisors, provided that the same is not disruptive to the
business of the Company; provided that such persons shall first agree in writing
with the Company that any information that is reasonably designated by the
Company as confidential at the time of delivery shall be kept confidential by
such persons subject to customary exceptions;

 

 45 

 

  

(ii)         subject to Section 5.02, prepare and file with the SEC such
amendments and supplements to such Registration Statement and the prospectus
used in connection therewith as may be necessary and to the extent required by
applicable law to keep such Registration Statement effective and Available
pursuant to the terms of this Article V;

 

(iii)        if requested by the lead managing underwriter(s), promptly include
in a prospectus supplement such information as the lead managing underwriter(s),
if any, and such holders may reasonably request in order to permit the intended
method of distribution of such securities and make all required filings of such
prospectus supplement or such post-effective amendment as soon as reasonably
practicable after the Company has received such request; provided, however, that
the Company shall not be required to take any actions under this Section
5.03(a)(iii) that are not, in the opinion of counsel for the Company, in
compliance with applicable law;

 

(iv)        furnish to the Selling Holders and each underwriter, if any, of the
securities being sold by such Selling Holders such number of conformed copies of
such Registration Statement and of each amendment and supplement thereto, such
number of copies of the prospectus and any prospectus supplement contained in or
deemed part of such Registration Statement (including each preliminary
prospectus supplement) and each free writing prospectus (as defined in Rule 405
of the Securities Act) (a “Free Writing Prospectus”) utilized in connection
therewith and any other prospectus filed under Rule 424 under the Securities
Act, in conformity with the requirements of the Securities Act, and such other
documents as such Selling Holders and underwriter(s), if any, may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such Selling Holders;

 

(v)         if such Registrable Securities are Class A Shares, use reasonable
efforts to cause such Class A Shares to be listed on NASDAQ (or if the Class A
Shares are no longer listed on NASDAQ, on such other national securities
exchange on which the Class A Shares may then be listed), provided that,
notwithstanding any other provision of this Agreement, the Company shall not be
required to seek or obtain any shareholder approval in order to satisfy any
stock exchange requirements in connection with such listing;

 

(vi)        use reasonable efforts to provide and cause to be maintained a
transfer agent and registrar (which may be the Company) for all Registrable
Securities covered by such Registration Statement from and after a date not
later than the effective date of such Registration Statement;

 

 46 

 

 

(vii)       as promptly as practicable notify in writing the holders of
Registrable Securities and the underwriters, if any, of the following events:
(A) the filing of the Registration Statement, any amendment thereto, the
prospectus or any prospectus supplement related thereto or post-effective
amendment to such Registration Statement or any Free Writing Prospectus utilized
in connection therewith, and, with respect to such Registration Statement or any
post-effective amendment thereto, when the same has become effective; (B) any
request by the SEC or any other U.S. or state governmental authority for
amendments or supplements to such Registration Statement or the prospectus; (C)
the issuance by the SEC of any stop order suspending the effectiveness of such
Registration Statement or the initiation of any proceedings by any person for
that purpose; (D) the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the securities or “blue sky” laws of any jurisdiction or the initiation or
threat of any proceeding for such purpose; (E) if at any time the
representations and warranties of the Company contained in any agreement
(including any underwriting agreement) related to such registration cease to be
true and correct in any material respect; and (F) upon the happening of any
event that makes any statement made in such Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect, or that requires the making of any
changes in such registration statement, prospectus or documents so that, in the
case of such Registration Statement, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the prospectus, it will not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, in the case of clause (F), that such notice need not
include the nature or details concerning such event;

 

(viii)      use reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of such Registration Statement, or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction at the earliest
reasonable practicable date, except that the Company shall not for any such
purpose be required to (A) qualify generally to do business as a foreign
corporation or as a dealer in securities in any jurisdiction wherein it would
not but for the requirements of this clause (viii) be obligated to be so
qualified, (B) subject itself to taxation in any such jurisdiction or (C) file a
general consent to service of process in any such jurisdiction;

 

(ix)         cooperate with each seller of Registrable Securities and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the Financial Industry Regulatory Authority, Inc.;

 

 47 

 

 

(x)          prior to any public offering of Registrable Securities, use
reasonable efforts to register or qualify or cooperate with the Selling Holders
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the applicable state securities or “blue sky” laws of those jurisdictions
within the United States as any holder reasonably requests in writing to keep
each such registration or qualification (or exemption therefrom) effective until
the Registration Termination Date; provided, that the Company will not be
required to (A) qualify generally to do business as a foreign corporation or as
a dealer in securities in any jurisdiction wherein it would not but for the
requirements of this clause (x) be obligated to be so qualified, (B) subject
itself to taxation in any such jurisdiction or (C) file a general consent to
service of process in any such jurisdiction;

 

(xi)         use reasonable efforts to cooperate with the holders to facilitate
the timely preparation and delivery of certificates or book-entry securities
representing Registrable Securities to be delivered to a transferee pursuant to
the Registration Statements, which certificates or book-entry securities shall
be free, to the extent permitted by applicable law, of all restrictive legends,
and to enable such Registrable Securities to be in such denominations and
registered in such names as any such holders may request in writing; and in
connection therewith, if required by the Company’s transfer agent, the Company
will promptly after the effectiveness of the Registration Statement cause to be
delivered to its transfer agent when and as required by such transfer agent from
time to time, any authorizations, certificates, directions and other evidence
required by the transfer agent which authorize and direct the transfer agent to
issue such Registrable Securities without legends upon sale by the holder of
such shares of Registrable Securities under the Registration Statement; and

 

(xii)        agrees with each holder of Registrable Securities that, in
connection with any Underwritten Offering or other resale pursuant to the
Registration Statement in accordance with the terms hereof, it will use
reasonable efforts to negotiate in good faith and execute all customary
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements (in each case on terms
reasonably acceptable to the Company), including using reasonable efforts to
procure customary legal opinions, including a 10b-5 letter, and auditor
“comfort” letters, and shall furnish to the Purchaser upon its request such
documents.

 

(b)          The Company may require each Selling Holder and each underwriter,
if any, to (i) furnish the Company in writing such information regarding each
Selling Holder or underwriter and the distribution of such Registrable
Securities as the Company may from time to time reasonably request in writing to
complete or amend the information required by such Registration Statement and/or
any other documents relating to such registered offering, and (ii) execute and
deliver, or cause the execution and delivery of, and to perform under, or cause
the performance under, any agreements and instruments reasonably requested by
the Company to effectuate such registered offering, including, without
limitation, opinions of counsel and questionnaires. If the Company requests that
the holders of Registrable Securities take any of the actions referred to in
this Section 5.03(b), such holders shall take such action promptly and as soon
as reasonably practicable following the date of such request.

 

 48 

 

  

(c)          Each Selling Holder agrees that upon receipt of any notice from the
Company of the happening of any event of the kind described in clauses (B), (C),
(D), (E) and (F) of Section 5.03(a)(vii), such Selling Holder shall forthwith
discontinue such Selling Holder’s disposition of Registrable Securities pursuant
to the applicable Registration Statement and prospectus relating thereto until
such Selling Holder is advised in writing by the Company that the use of the
applicable prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated or deemed to be incorporated by
reference in such prospectus. The Company shall use reasonable efforts to cure
the events described in clauses (B), (C), (D), (E) and (F) of Section
5.03(a)(vii) so that the use of the applicable prospectus may be resumed at the
earliest reasonably practicable moment.

 

Section 5.04         Expenses. The Company shall pay all Registration Expenses
in connection with a registration pursuant to this Article V, provided that each
holder of Registrable Securities participating in an offering shall pay all
applicable underwriting discounts and commissions, agency fees, brokers’
commissions and transfer taxes, if any, on the Registrable Securities sold by
such holder, and similar charges.

 

Section 5.05         Registration Indemnification.

 

(a)          The Company agrees, without limitation as to time, to indemnify and
hold harmless, to the fullest extent permitted by law, each Selling Holder and
its Affiliates and their respective officers, directors, members, shareholders,
employees, managers, partners, accountants, attorneys, advisors and agents and
each Person who controls (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act) such Selling Holder or such other
indemnified Person and the officers, directors, members, shareholders,
employees, managers, partners, accountants, attorneys, advisors and agents of
each such controlling Person, each underwriter, if any, and each Person who
controls (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act) such underwriter (collectively, the “Indemnified Persons”),
from and against all losses, claims, damages, liabilities, costs, expenses
(including reasonable expenses of investigation and reasonable attorneys’ fees
and expenses), judgments, fines, penalties, charges and amounts paid in
settlement (collectively, the “Losses”), as incurred, arising out of, caused by,
resulting from or relating to (i) any untrue statement (or alleged untrue
statement) of a material fact contained in any Registration Statement in
connection with an offering of Registrable Securities or any amendment thereto,
together with the documents incorporated by reference therein, or any omission
(or alleged omission) of a material fact required to be stated therein or
necessary to make the statements therein, not misleading, (ii) any untrue
statement (or alleged untrue statement) of a material fact contained in
prospectus or preliminary prospectus or Free Writing Prospectus, in each case
related to such Registration Statement, or any amendment or supplement thereto,
together with the documents incorporated by reference therein, or any omission
(or alleged omission) of a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, (iii) any untrue statement or alleged
untrue statement of a material fact in the information conveyed by the Company
to any purchaser in an offering of Registrable Securities at the time of the
sale to such purchaser, or the omission or alleged omission to state therein a
material fact required to be stated therein, or (iv) any violation by the
Company of any federal, state or common law rule or regulation applicable to the
Company and relating to action required of or inaction by the Company in
connection with any such offering of Registrable Securities, and (without
limitation of the preceding portions of this Section 5.05(a)) will reimburse
each such Selling Holder, each of its Affiliates, and each of their respective
officers, directors, members, shareholders, employees, managers, partners,
accountants, attorneys, advisors and agents and each such Person who controls
each such Selling Holder and the officers, directors, members, shareholders,
employees, managers, partners, accountants, attorneys, advisors and agents of
each such controlling Person, each such underwriter and each such Person who
controls any such underwriter, for any legal and any other expenses reasonably
incurred in connection with investigating and defending or settling any such
claim, Loss, damage, liability or action, except insofar as the same are caused
by any information regarding a holder of Registrable Securities or underwriter
furnished in writing to the Company by any such person or any Selling Holder or
underwriter expressly for use therein.

 

 49 

 

  

(b)          In connection with any Registration Statement in which a Selling
Holder is participating, without limitation as to time, each such Selling Holder
shall, severally and not jointly, indemnify the Company, its directors and
officers, and each Person who controls (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) the Company, from and against
all Losses, as incurred, arising out of, caused by, resulting from or relating
to any untrue statement (or alleged untrue statement) of a material fact
contained in the Registration Statement, prospectus or preliminary prospectus or
Free Writing Prospectus or any amendment or supplement thereto or any omission
(or alleged omission) of a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and (without limitation of the preceding
portions of this Section 5.05(b)) will reimburse the Company, its directors and
officers and each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act) for any legal and
any other expenses reasonably incurred in connection with investigating and
defending or settling any such claim, Loss, damage, liability or action, in each
case solely to the extent, but only to the extent, that such untrue statement or
omission is made in such registration statement, prospectus or preliminary
prospectus or Free Writing Prospectus or any amendment or supplement thereto in
reliance upon and in conformity with written information regarding the Selling
Holder furnished to the Company by such Selling Holder for inclusion in such
registration statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto. Notwithstanding any other
provision of this Agreement, no holder of Registrable Securities shall be
liable, in connection with any Registration Statement in which a Selling Holder
participates, to the Company, its directors and officers and each Person who
controls (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act) the Company, for, in the aggregate, any amount in excess of
its net proceeds from the sale of the Registrable Securities subject to any
actions or proceedings over the amount of any damages, indemnity or contribution
that such holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission in aggregate amount in
excess of its net proceeds from the sale of the Registrable Securities when
combined with any contribution pursuant to Section 5.05(f).

 

(c)          Any Person entitled to indemnification hereunder shall give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification; provided, however, the failure to give such notice shall
not release the indemnifying party from its obligation, except to the extent
that the indemnifying party has been actually and materially prejudiced by such
failure to provide such notice on a timely basis.

 

 50 

 

  

(d)          In any case in which any such action is brought against any
indemnified party, the indemnified party shall promptly notify in writing the
indemnifying party of the commencement thereof, and the indemnifying party will
be entitled to participate therein, and, to the extent that it may wish, to
assume the defense thereof, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof and
acknowledging the obligations of the indemnifying party with respect to such
proceeding, the indemnifying party will not (so long as it shall continue to
have the right to defend, contest, litigate and settle the matter in question in
accordance with this paragraph) be liable to such indemnified party hereunder
for any legal or other expense subsequently incurred by such indemnified party
in connection with the defense thereof other than reasonable costs of
investigation, supervision and monitoring (unless (i) such indemnified party
reasonably objects to such assumption on the grounds that there may be defenses
available to it which are different from or in addition to the defenses
available to such indemnifying party or a conflict of interest otherwise exists
or (ii) the indemnifying party shall have failed within a reasonable period of
time to assume such defense and the indemnified party is or would reasonably be
expected to be materially prejudiced by such delay, in either event the
indemnified party shall be promptly reimbursed by the indemnifying party for the
expenses incurred in connection with retaining one separate legal counsel (for
the avoidance of doubt, for all indemnified parties in connection therewith)).
For the avoidance of doubt, notwithstanding any such assumption by an
indemnifying party, the indemnified party shall have the right to employ
separate counsel in any such matter and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
indemnified party except as provided in the previous sentence. An indemnifying
party shall not be liable for any settlement of an action or claim effected
without its consent (which consent shall not be unreasonably withheld,
conditioned or delayed). No matter shall be settled by an indemnifying party
without the consent of the indemnified party (which consent shall not be
unreasonably withheld, conditioned or delayed), unless such settlement (x)
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such claim or proceeding, (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any indemnified party and (z) is settled solely for
cash for which the indemnified party would be entitled to indemnification
hereunder. The failure of an indemnified party to give notice to an indemnifying
party of any action brought against such indemnified party shall not relieve the
indemnifying party of its obligations or liabilities pursuant to this Agreement,
except to the extent such failure adversely prejudices the indemnifying party.

 

(e)          The indemnification provided for under this Agreement shall survive
the sale or other transfer of the Registrable Securities and the termination of
this Agreement.

 

 51 

 

 

(f)           If recovery is not available under the foregoing indemnification
provisions for any reason or reasons other than as specified therein, any Person
who would otherwise be entitled to indemnification by the terms thereof shall
nevertheless be entitled to contribution with respect to any Losses with respect
to which such Person would be entitled to such indemnification but for such
reason or reasons, in such proportion as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and such indemnified party, on
the other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party, the Persons’ relative knowledge and access to information concerning the
matter with respect to which the claim was asserted, the opportunity to correct
and prevent any statement or omission, and other equitable considerations
appropriate under the circumstances. It is hereby agreed that it would not
necessarily be equitable if the amount of such contribution were determined by
pro rata or per capita allocation that does not take into account the equitable
considerations referred to in the immediately preceding sentence.
Notwithstanding any other provision of this Agreement, no holder of Registrable
Securities shall be required to contribute, in the aggregate, any amount in
excess of its net proceeds from the sale of the Registrable Securities when
combined with any indemnification pursuant to Section 5.05(b). No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
found guilty of such fraudulent misrepresentation.

 

(g)          The indemnification and contribution agreements contained in this
Section 5.05 are in addition to any liability that the indemnifying party may
have to the indemnified party and do not limit other provisions of this
Agreement that provide for indemnification.

 

Section 5.06         Facilitation of Sales Pursuant to Rule 144. For as long as
the Purchaser or its Affiliates Beneficially Owns Common Shares, Preferred
Shares or any Class A Shares issued or issuable upon conversion thereof, to the
extent it shall be required to do so under the Exchange Act, the Company shall
use reasonable efforts to timely file the reports required to be filed by it
under the Exchange Act or the Securities Act (including the reports under
Sections 13 and 15(d) of the Exchange Act referred to in subparagraph (c)(1) of
Rule 144) and submit all required Interactive Data Files (as defined in Rule 11
of Regulation S-T of the SEC), and shall use reasonable efforts to take such
further necessary action as any holder of Subject Securities may reasonably
request in connection with the removal of any restrictive legend on the Subject
Securities being sold, all to the extent required from time to time to enable
such holder to sell the Subject Securities without registration under the
Securities Act within the limitations of the exemption provided by Rule 144.

 

Section 5.07         Material Nonpublic Information. Subject to Section 5.11,
the Purchaser acknowledges that certain information provided to the Purchaser in
connection with this Article V may constitute material nonpublic information
under applicable securities laws (which may include the fact that a potential
registration or offering is contemplated). The Purchaser has customary policies
and procedures in place that are reasonably designed to ensure compliance with
applicable securities laws.

 

 52 

 

  

Section 5.08         Piggyback Registration.

 

(a)          If, at any time following the Restricted Period, the Company
proposes to sell Class A Shares for its own account with a market value of at
least $25,000,000 in an Underwritten Offering (other than pursuant to Section
5.01 and other than Class A Shares issued or issuable upon conversion, exercise
or exchange of securities other than Preferred Shares), and the Registration
Statement to be filed may be used for the registration or qualification for
distribution of Registrable Securities, then the Company shall use reasonable
efforts to give written notice of such filing to the Purchaser at least ten (10)
Business Days before the anticipated filing date (or such later date as it
becomes commercially reasonable to provide such notice) (the “Piggyback
Notice”). The Piggyback Notice shall offer the Purchaser the opportunity to
include in such registration statement, subject to the terms and conditions of
this Agreement, the number of Registrable Securities as it may reasonably
request (a “Piggyback Registration”). Subject to the terms and conditions of
this Agreement, the Company shall use its reasonable efforts to include in each
such Piggyback Registration all Registrable Securities that are Class A Shares
with respect to which the Company has received from the Purchaser written
requests for inclusion therein within five (5) Business Days following receipt
of any Piggyback Notice by the Purchaser, which request shall specify the
maximum number of Registrable Securities intended to be disposed of by the
Purchaser and the intended method of distribution. The Company may terminate or
withdraw any registration under this Section 5.08 prior to the effectiveness of
such registration or the pricing of such Underwritten Offering, whether or not
the Purchaser has elected to include Registrable Securities in such
registration. In connection with the foregoing, the Purchaser agrees that it
will (together with the Company and the other persons distributing their
securities through such underwriting) enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting by the Company.

 

(b)          If the managing underwriter(s) advise the Company in writing that
it is their good faith opinion that the total amount of Registrable Securities
requested to be so included in such Piggyback Registration exceeds the total
number or dollar amount of such securities that can be sold without having an
adverse effect on the price, timing or distribution of the Registrable
Securities, the Company shall include in such Underwritten Offering the number
or dollar amount of Registrable Securities that in the good faith opinion of
such managing underwriter(s) can be sold without so adversely affecting such
offering, and such number of Registrable Securities and other Class A Shares
shall be allocated for inclusion as follows: (i) first, the securities the
Company proposes to sell; and (ii) second, Registrable Securities requested to
be included in such registration by the Purchaser and any other third parties,
on a pro rata basis based on the number of Class A Shares requested to be sold.

 

Section 5.09         Lock-Up. If requested by the managing underwriter of an
underwritten offering of equity securities or convertible securities of the
Company (and, if such offering is of Class A Shares and occurs after expiration
of the Restricted Period, the Purchaser has an opportunity to participate in
such offering), the Purchaser shall not (i) sell, contract to sell, sell any
option or contract to purchase, assign, mortgage, hypothecate, gift, pledge,
lend, dispose of, offer for sale, grant any option for the purchase of, or
otherwise transfer, directly or indirectly, any Class A Shares or securities
convertible into or exchangeable for Class A Shares, whether now owned or
hereafter acquired, or (ii) enter into any swap, hedging or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of Class A Shares, in each case without the prior written consent
of such managing underwriter for a period designated by such managing
underwriter in writing to the Purchaser, which shall begin the earlier of the
date of the applicable underwriting agreement and the commencement of marketing
efforts, and shall not in any event last longer than 90 days following such
effective date; provided that the foregoing obligation will not apply to any
Class A Shares purchased in the open market after the date hereof. If requested
by the managing underwriter of any such underwritten offering, the Purchaser
shall execute a separate agreement to the foregoing effect; provided, that if
any such lock-up agreement (x) for any shareholder provides for exceptions from
any restrictions contained therein, such exceptions shall automatically apply
equally to the Purchaser or (y) is terminated or waived in whole or in part for
any shareholder, other than a de minimis waiver, such termination or waiver
shall automatically apply to the Purchaser on a pro rata basis based on the
number of Class A Shares owned by such shareholder and the Purchaser. The
obligations of the Purchaser under this Section 5.09 are not in limitation of
lock-up or transfer restrictions that may otherwise apply to any Registrable
Securities.

 

 53 

 

  

Section 5.10         Limitations on Registration of Other Securities;
Representation. While the Purchaser holds any Registrable Securities, the
Company shall not, without the prior written consent of the Purchaser, enter
into any agreement with any holder or prospective holder of any equity
securities of the Company giving such holder or prospective holder any
registration rights with respect to underwritten or other offerings (whether
demand or piggyback rights) the terms of which are more favorable taken as a
whole than the registration rights granted to the Purchaser hereunder.

 

Section 5.11         Opt-Out Requests. The Purchaser shall have the right, at
any time and from time to time when no Purchaser Affiliated Director is serving
on the Board of Directors (including after receiving information regarding any
potential public offering), to elect to not receive any Piggyback Notice or any
notice of a Blackout Period that the Company otherwise is required to deliver
pursuant to this Agreement by delivering to the Company a written statement
signed by the Purchaser that it does not want to receive any such notices
hereunder (an “Opt-Out Request”); in which case and notwithstanding anything to
the contrary in this Agreement the Company shall not be required to, and shall
not, deliver any such notice or other information required to be provided to the
Purchaser hereunder to the extent that the Company reasonably expects would
result in the Purchaser acquiring material non-public information within the
meaning of Regulation FD promulgated under the Exchange Act. An Opt-Out Request
may state a date on which it expires or, if no such date is specified, shall
remain in effect indefinitely. An Opt-Out Request may be revoked by the
Purchaser at any time, and there shall be no limit on the ability of the
Purchaser to issue and revoke subsequent Opt-Out Requests; provided that the
Purchaser shall use commercially reasonable efforts to minimize the
administrative burden on the Company arising in connection with any such Opt-Out
Requests. While an Opt-Out Request is in effect, the Purchaser shall not sell
any Registrable Securities pursuant to a Registration Statement (including a
Piggyback Registration).

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.01         Survival of Representations and Warranties. The covenants
and agreements contained herein shall survive the Closing. Except for the
warranties and representations contained in clauses (a), (b), (c), (d) and (e)
of Section 3.01 and the representations and warranties contained in clauses (a),
(b)(i), (b)(iii), (d), (e) and (h) of Section 3.02, the warranties and
representations made herein shall survive for one (1) year following the Closing
Date and shall then expire and the warranties and representations contained in
clauses (a), (b), (c), (d) and (e) of Section 3.01 and the representations and
warranties contained in clauses (a), (b)(i), (b)(iii), (d), (e) and (h) of
Section 3.02 shall survive until the statute of limitations applicable thereto
and shall then expire; provided that nothing herein shall relieve any party of
liability for any inaccuracy or breach of such representation or warranty to the
extent that any good faith allegation of such inaccuracy or breach is made in
writing prior to such expiration.

 

 54 

 

  

Section 6.02         Notices. All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered
personally, by facsimile, sent by overnight courier or sent via email (with
receipt confirmed) as follows:

 

(a)          If to Purchaser, to:

 

Stagwell Agency Holdings LLC

c/o The Stagwell Group LLC

1808 Eye Street, NW, Sixth Floor

Washington, DC 20006

Attention: Mark J. Penn

Email: mjp@stagwellgroup.com

 

With a copy (which shall not constitute actual or constructive notice) to:

 

Harris, Wiltshire & Grannis LLP

1919 M Street, NW, Eighth Floor

Washington, DC 20036

Attention: Jonathan B. Mirsky

Email: jmirsky@hwglaw.com

 

(b)          If to the Company, to:

 

MDC Partners Inc.

745 Fifth Avenue

New York, NY 10151

Attention: Mitchell Gendel

Email: Mgendel@mdc-partners.com

 

and:

 

With a copy (which shall not constitute actual or constructive notice) to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Michael Wolfson

Fax: +1 (212) 455-2502

Email: mwolfson@stblaw.com

 

 55 

 

  

and:

 

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

Attention: Daniel N. Webb

Fax: +1 (650) 251-5002

Email: dwebb@stblaw.com

 

or to such other address or addresses as shall be designated in writing. All
notices shall be deemed effective (a) when delivered personally (with written
confirmation of receipt, by other than automatic means, whether electronic or
otherwise), (b) when sent by facsimile or e-mail (with written confirmation of
receipt, other than an automated response communicating “out of office” status
or other present limited availability) or (c) one (1) Business Day following the
day sent by overnight courier.

 

Section 6.03         Entire Agreement; Third Party Beneficiaries; Amendment.
This Agreement, together with the Confidentiality Agreement, and the terms of
the Preferred Shares and Alternative Preference Shares set forth the entire
agreement between the parties hereto with respect to the Transactions, and is
not intended to and shall not confer upon any person other than the parties
hereto, their successors and permitted assigns any rights or remedies hereunder,
provided that (i) Section 5.05 shall be for the benefit of and fully enforceable
by each of the Indemnified Persons and (ii) Section 6.12 shall be for the
benefit of and fully enforceable by each of the Specified Persons. Any provision
of this Agreement may be amended or modified in whole or in part at any time by
an agreement in writing between the parties hereto executed in the same manner
as this Agreement. No failure on the part of any party to exercise, and no delay
in exercising, any right shall operate as a waiver thereof nor shall any single
or partial exercise by any party of any right preclude any other or future
exercise thereof or the exercise of any other right.

 

Section 6.04         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute any original, but all
of which together shall constitute one and the same document. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document will have
the same effect as physical delivery of the paper document bearing the original
signature.

 

 56 

 

  

Section 6.05         Public Announcements; Use of Name.

 

(a)          The initial press release of the parties announcing the execution
of this Agreement and the Closing shall be a joint press release mutually agreed
upon by Purchaser and the Company. Thereafter, no press release or public
announcement related to this Agreement or the transactions contemplated herein
shall be issued or made by the Purchaser or its Affiliates without the prior
written approval of the Company, unless required by law or the rules or
regulations of any securities exchange (based on the advice of counsel) in which
case the Company shall have the right to review and reasonably comment on such
press release, announcement or communication prior to issuance, distribution or
publication. Notwithstanding the foregoing (but subject to the terms of the
Confidentiality Agreement), the Purchaser and its Affiliates shall not be
restricted from communicating with their respective investors and potential
investors in connection with marketing, informational or reporting activities;
provided that the recipient of such information is subject to a customary
obligation to keep such information confidential. The Company may issue or make
one or more press releases or public announcements (in which case the Purchaser
shall have the right to review and reasonably comment on such press release,
announcement or communication prior to issuance, distribution or publication)
and may file this Agreement with the SEC and may provide information about the
subject matter of this Agreement in connection with equity or debt issuances,
share repurchases, or marketing, informational or reporting activities.

 

(b)          The Company agrees that it will not (and will not cause its
Affiliates to), without the prior written consent of the Purchaser, use in
connection with any public announcement, posting of information on a website or
written news release, advertising publicity or otherwise, the name of the
Purchaser, any of its Affiliates, or any partner or employee thereof, nor
represent, directly or indirectly, that any product or service provided by the
Company has been approved or endorsed by the Purchaser or any of its Affiliates.

 

(c)          The Company grants Purchaser permission to use the names and logos
of the Company and its affiliates in connection with any public announcement,
posting of information on a website or written news release, advertising,
publicity or other marketing materials. Purchaser shall include a trademark
attribution notice giving notice of the Company’s ownership of its trademarks in
the marketing materials in which the Company’s name and logo appear.

 

Section 6.06         Expenses. Except as otherwise expressly provided herein
(including Section 4.05, Section 4.08, Section 5.04 and Section 5.05), each
party hereto shall bear its own costs and expenses (including attorneys’ fees)
incurred in connection with this Agreement and the Transactions; provided, that
within five (5) Business Days after the Closing Date, the Company shall
reimburse the Purchaser and its Affiliates in same day funds for their
reasonable and documented out-of-pocket expenses (including fees and expenses of
attorneys, accountants, investment bankers and consultants) incurred in
connection with the execution of this Agreement and the purchase by the
Purchaser of the Shares pursuant to this Agreement, provided that such
reimbursable expenses shall not exceed $500,000 in the aggregate.

 

 57 

 

 

Section 6.07         Successors and Assigns. Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the Company’s successors and assigns and Purchaser’s successors
and assigns, and no other person; provided, that neither the Company nor the
Purchaser may assign its respective rights or delegate its respective
obligations under this Agreement, whether by operation of law or otherwise, and
any assignment by the Company or the Purchaser in contravention hereof shall be
null and void; provided, that (i) if the Company amalgamates, consolidates or
merges with or into any Person and the Class A Shares are, in whole or in part,
converted into or exchanged for securities of a different issuer in a
transaction that does not constitute a Qualifying Transaction, then the Company
will cause such issuer to assume all of the Company’s rights and obligations
under this Agreement in a written instrument delivered to the Purchaser, (ii)
subject to Section 4.02 and Section 4.03, the rights of Purchaser (including as
a holder of Registrable Securities) under Section 4.05, Section 4.11, Section
4.12 and Article V may be transferred (x) in a transfer of (1) Preferred Shares
with an initial liquidation preference of at least $25,000,000 or Class A Shares
or other Subject Securities issued or issuable upon conversion of at least such
minimum amount of Preferred Shares or (y) to a Purchaser Affiliate (other than
any portfolio company thereof, including any dedicated holding company within
the portfolio company structure) that executes and delivers to the Company a
Joinder (subject to Section 4.02(a)), and (iii) subject to Section 4.02 and
Section 4.03, the rights of Stagwell Agency Holdings LLC under Section 4.06
(other than Section 4.06(f)) and Section 4.08 may be transferred but only in a
single transfer to a transferee in accordance with Section 4.06(f), after which
transfer the transferor will no longer have any rights under Section 4.06, and
provided that such transferee executes and delivers to the Company a Joinder in
which such transferee becomes subject to and obligated under Section 4.13 as a
Purchaser and enters into a confidentiality agreement with the Company that is
no less protective of Confidential Information than the Confidentiality
Agreement (it being understood for the avoidance of doubt that upon any such
transfer pursuant to this clause (iii) the transferor shall have no further
rights under Section 4.06 and shall cause any Purchaser Affiliated Director of
such transferor to resign or be removed from the Board of Directors immediately
prior to closing of such transfer). For the avoidance of doubt, no Third Party
to whom any of the Preferred Shares or Company Common Shares are transferred
shall have any rights or obligations under this Agreement except (and then only
to the extent of) any rights and obligations under the provisions identified in
this Section 6.07 to the extent transferable in accordance with this Section
6.07.

 

Section 6.08         Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York. In addition, each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the United
States District Court for the Southern District of New York and any state
appellate court therefrom within the State of New York (or, solely if the United
States District Court for the Southern District of New York declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of New York). Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts. Each of the parties hereto hereby irrevocably
waives, and agrees not to assert as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Agreement, (i) any claim that it is
not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to serve in accordance with this Section 6.08(a),
(ii) any claim that it or its property is exempt or immune from the jurisdiction
of any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by the applicable law, any claim that (A) the suit,
action or proceeding in such court is brought in an inconvenient forum, (B) the
venue of such suit, action or proceeding is improper or (C) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts. Each of the
parties hereby agrees that service of any process, summons, notice or document
by U.S. registered mail to the respective addresses set forth in Section 6.02
shall be effective service of process for any suit or proceeding in connection
with this Agreement or the transactions contemplated hereby.

 

 58 

 

  

(b)          EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
CONTAINED IN THIS SECTION 6.08.

 

Section 6.09         Severability. If any provision of this Agreement is
determined to be invalid, illegal or unenforceable, the remaining provisions of
this Agreement shall remain in full force and effect, provided that the economic
and legal substance of any of the Transactions is not affected in any manner
materially adverse to any party. In the event of any such determination, the
parties agree to negotiate in good faith to modify this Agreement to fulfill as
closely as possible the original intent and purpose hereof. To the extent
permitted by law, the parties hereby to the same extent waive any provision of
law that renders any provision hereof prohibited or unenforceable in any
respect.

 

Section 6.10         Specific Performance. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. Accordingly, each party agrees that in the event of any breach or
threatened breach by any other party of any covenant or obligation contained in
this Agreement, the non-breaching party shall be entitled (in addition to any
other remedy that may be available to it, whether in law or equity) to seek (i)
a decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (ii) an injunction restraining
such breach or threatened breach. Each of the parties agrees that it will not
oppose the granting of an injunction, specific performance and other equitable
relief on the basis that any other party has an adequate remedy at law or that
any award of specific performance is not an appropriate remedy for any reason at
law or in equity. Any party seeking an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction.

 

Section 6.11         Headings. The headings of Articles and Sections contained
in this Agreement are for reference purposes only and are not part of this
Agreement.

 

 59 

 

 

Section 6.12         Non-Recourse. This Agreement may only be enforced against,
and any claim or cause of action based upon, arising out of, or related to this
Agreement or the transactions contemplated hereby may only be brought against
the entities that are expressly named as parties hereto and their respective
successors and assigns (including any Person that executes and delivers a
Joinder). Except as set forth in the immediately preceding sentence, no past,
present or future director, officer, employee, incorporator, member, partner,
shareholder, Affiliate, agent, attorney, advisor or representative of any party
hereto (collectively, the “Specified Persons”) shall have any liability for any
obligations or liabilities of any party hereto under this Agreement or for any
claim based on, in respect of, or by reason of, the transactions contemplated
hereby.

 

Section 6.13         Termination. Notwithstanding anything to the contrary
contained herein, this Agreement, and all rights and obligations of the parties
to this Agreement provided herein, shall terminate, and be of no further force
or effect, upon the closing of a Qualifying Transaction; provided, that no such
termination shall relieve any party hereto of liability for any breach or
default under this Agreement by such party that occurred prior to such
termination; provided, further, Section 6.12 of this Agreement shall survive any
termination of this Agreement.

 

[Remainder of page intentionally left blank.]

 

 60 

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto or by
their respective duly authorized officers, all as of the date first above
written.

 

  MDC PARTNERS INC.         By:     Name: Mitchell Gendel   Title:   General
Counsel

 

[Signature Page to Securities Purchase Agreement]

 

   

 

  

  STAGWELL AGENCY HOLDINGS LLC       By: The Stagwell Group LLC, its Manager

 

  By:     Name: Mark Penn   Title:   Manager

 

[Signature Page to Securities Purchase Agreement]

 

   

 

 

EXHIBIT A

 

FORM OF JOINDER

 

The undersigned is executing and delivering this Joinder pursuant to that
certain Securities Purchase Agreement, dated as of March 14, 2019 (as amended,
restated, supplemented or otherwise modified in accordance with the terms
thereof, the “Purchase Agreement”), by and between MDC Partners Inc., Stagwell
Agency Holdings LLC and any other Persons who become a party thereto in
accordance with the terms thereof. Capitalized terms used but not defined in
this Joinder shall have the respective meanings ascribed to such terms in the
Purchase Agreement.

 

By executing and delivering this Joinder to the Purchase Agreement, the
undersigned hereby adopts and approves the Purchase Agreement and agrees,
effective commencing on the date hereof, to become a party to, and to be bound
by and comply with the provisions of, the Purchase Agreement applicable to the
Purchaser in the same manner as if the undersigned were an original Purchaser
signatory to the Purchaser Agreement.

 

The undersigned acknowledges and agrees that Sections 6.02, 6.03, 6.07, 6.08 and
6.12 of the Purchase Agreement are incorporated herein by reference, mutatis
mutandis.

 

[Remainder of page intentionally left blank]

 

   

 

 

Accordingly, the undersigned has executed and delivered this Joinder as of the
____ day of ____________, _____.

 

   

 

  By:       Name:     Title:

 

  Address:  



   



   



  Telephone:  



  Facsimile:  



  Email:  

 

   

 

 

EXHIBIT B

 

FORM OF ARTICLES OF AMENDMENT

 

   

 

 

ARTICLES OF AMENDMENT

 

PROVISIONS ATTACHING TO THE

SERIES 6 CONVERTIBLE PREFERENCE SHARES

 

To increase the authorized capital of the Corporation by creating a sixth series
of preference shares of the Corporation (the “Preference Shares”), which shall
consist of 50,000 shares designated as the “Series 6 Convertible Preference
Shares” (the “Convertible Preference Shares”). The Convertible Preference Shares
shall have the following rights, privileges, restrictions and conditions.
Capitalized terms not defined where used shall have the meanings ascribed to
such terms in SECTION 8.

 

SECTION 1.        Dividends.

 

(a)          Participating Dividends.

 

(i)          Each holder of issued and outstanding Convertible Preference Shares
will be entitled to receive, when, as and if declared by the Board of Directors,
out of funds legally available for the payment of dividends for each Convertible
Preference Share, dividends of the same type as any dividends or other
distribution, whether in cash, in kind or in other property, payable or to be
made on outstanding Class A Subordinate Voting Shares of the Corporation (the
“Class A Shares”), in an amount equal to the amount of such dividends or other
distribution as would be made on the number of Class A Shares into which such
Convertible Preference Shares could be converted on the applicable record date
for such dividends or other distribution on the Class A Shares, without giving
effect to the limitations set forth in SECTION 5(b) after aggregating all shares
held by the same holder (the “Participating Dividends”) and disregarding any
rounding for fractional amounts; provided, however, that notwithstanding the
above, the holders of Convertible Preference Shares shall not be entitled to
receive any dividends or distributions for which an adjustment to the Conversion
Price (as defined below) shall be made pursuant to SECTION 5(f)(i)(A) or SECTION
5(f)(ii) (and such dividends or distributions that are not payable to the
holders of Convertible Preference Shares as a result of this proviso shall not
be deemed to be Participating Dividends).

 

(ii)         Participating Dividends are payable at the same time as and when
such dividends or other distributions on the Class A Shares are paid to the
holders of Class A Shares and are payable to holders of record of Convertible
Preference Shares on the record date for the corresponding dividend or
distribution on the Class A Shares.

 

(b)          Additional Dividends.

 

(i)          Following the occurrence of a Specified Event, each holder of
issued and outstanding Convertible Preference Shares will be entitled to
receive, when, as and if declared by the Board of Directors, out of funds
legally available for the payment of dividends for each Convertible Preference
Share, with respect to each Dividend Period, dividends at a rate per annum equal
to the Additional Rate multiplied by the Base Liquidation Preference per
Convertible Preference Share (the “Additional Dividends” and, together with
Participating Dividends, the “Dividends”). Any Additional Dividends payable
pursuant to this SECTION 1(b) shall be in addition to any Participating
Dividends, as applicable, payable pursuant to SECTION 1(a) hereof.

 

(ii)         Additional Dividends will accrue on a daily basis and be cumulative
from the date on which a Specified Event occurs and are payable in arrears on
each Dividend Payment Date.

 

   

 

  

(iii)        Additional Dividends in respect of any Dividend Period shall be
computed on the basis of a 360-day year consisting of twelve 30-day months. The
amount of Additional Dividends payable for any Dividend Period shorter or longer
than a full quarterly Dividend Period will be computed on the basis of a 360-day
year consisting of twelve 30-day months.

 

(iv)        Additional Dividends that are declared and payable on a Dividend
Payment Date will be paid to the holders of record of Convertible Preference
Shares as they appear in the records of the Corporation at the close of business
on the 15th day of the calendar month prior to the month in which the applicable
Dividend Payment Date falls, provided that Additional Dividends payable upon
redemption or conversion of Convertible Preference Shares will be payable to the
holder of record on the Redemption Date or the Conversion Date, as applicable.
Any payment of an Additional Dividend will first be credited against the
earliest accumulated but unpaid Additional Dividend due with respect to each
share that remains payable.

 

(v)         Additional Dividends are payable only in cash. Additional Dividends
will accrue and cumulate whether or not the Corporation has earnings or profits,
whether or not there are funds legally available for the payment of Additional
Dividends and whether or not Additional Dividends are declared.

 

(vi)        After a Specified Event has occurred and while any Convertible
Preference Shares remain outstanding, unless all Additional Dividends accrued to
the end of all completed Dividend Periods have been paid in full, neither the
Corporation nor any of its subsidiaries may (A) declare, pay or set aside for
payment any dividends or distributions on any Junior Securities or (B)
repurchase, redeem or otherwise acquire any Junior Securities.

 

(vii)       The provisions of SECTION 1(b)(vi) shall not prohibit:

 

(A)         the repurchase, redemption, retirement or other acquisition of
vested or unvested Common Shares held by any future, present or former officer,
director, employee, manager or consultant (or their respective permitted
transferees) of the Corporation or any subsidiary of the Corporation pursuant to
any equity incentive grant, plan, program or arrangement, any severance
agreement or any stock subscription or equityholder agreement, in each case
solely to the extent required by the terms thereof;

 

(B)         payments made or expected to be made by the Corporation in respect
of withholding or similar taxes payable in connection with the exercise or
vesting of Common Shares or Class A Equivalents by any future, present or former
officer, director, employee, manager or consultant (or their respective
permitted transferees) of the Corporation or any subsidiary of the Corporation
and repurchases or withholdings of Common Shares or Class A Equivalents in
connection with any exercise or vesting of Common Shares or Class A Equivalents
if such Common Shares or Class A Equivalents represent all or a portion of the
exercise price of, or withholding obligation with respect to, such Common Shares
or Class A Equivalents;

 

(C)         cash payments made in lieu of issuing fractional Common Shares in
connection with the exercise or vesting of Common Shares or Class A Equivalents;

 

(D)         payments arising from agreements of the Corporation or a subsidiary
of the Corporation providing for adjustment of purchase price, deferred
consideration, earn outs or similar obligations, in each case incurred in
connection with the purchase or investment by the Corporation or a subsidiary of
the Corporation of or in assets or capital stock of a third party; or

 

   

 

  

(E)         payments or distributions made pursuant to any plan or proposal for
the liquidation or dissolution of the Corporation or pursuant to any decree or
order for relief or made by any custodian of the Corporation in connection with
any voluntary case or proceeding under Title 11 of the U.S. Code or any similar
federal, state, Canadian, provincial or other non-U.S. law for the relief of
debtors.

 

(c)          The Corporation shall pay Dividends (less any tax required to be
deducted and withheld by the Corporation), except in case of redemption or
conversion in which case payment of Dividends shall be made on surrender of the
certificate, if any, representing the Convertible Preference Shares to be
redeemed or converted, by electronic funds transfer or by sending to each holder
of Convertible Preference Shares a check for such Dividends payable to the order
of such holder or, in the case of joint holders, to the order of all such
holders failing written instructions from them to the contrary or in such other
manner, not contrary to applicable law, as the Corporation shall reasonably
determine. The making of such payment or the posting or delivery of such check
on or before the date on which such Dividend is to be paid to a holder shall be
deemed to be payment and shall satisfy and discharge all liabilities for the
payment of such Dividends to the extent of the sum represented thereby (plus the
amount of any tax required to be and in fact deducted and withheld by the
Corporation from the related Dividends as aforesaid and remitted to the proper
taxing authority) unless such check is not honored when presented for payment.
Subject to applicable law, Dividends which are represented by a check which has
not been presented to the Corporation’s bankers for payment or that otherwise
remain unclaimed for a period of six years from the date on which they were
declared to be payable shall be forfeited to the Corporation.

 

(d)          Holders of the Convertible Preference Shares are not entitled to
any dividend, whether payable in cash, in kind or other property, in excess of
the Participating Dividends and, if applicable, the Additional Dividends, as
provided in this SECTION 1.

 

SECTION 2.        Liquidation Preference.

 

(a)          Upon any voluntary or involuntary liquidation, dissolution or
winding up of the Corporation, each Convertible Preference Share entitles the
holder thereof to receive and to be paid out of the assets of the Corporation
available for distribution, before any distribution or payment may be made to a
holder of any Class A Shares, any Class B Shares of the Corporation (the “Class
B Shares”) or any other shares ranking junior as to capital to the Convertible
Preference Shares, an amount per Convertible Preference Share equal to the
greater of (i) the Base Liquidation Preference (as defined below), as increased
by the Accretion Rate (as defined below) from the most recent Quarterly
Compounding Date to the date of such liquidation, dissolution or winding up
(without duplication of changes to the Base Liquidation Preference as provided
for in SECTION 2(b)) plus any accrued but unpaid Dividends with respect thereto,
and (ii) an amount equal to the amount the holders of the Convertible Preference
Shares would have received per Convertible Preference Share upon liquidation,
dissolution or winding up of the Corporation had such holders converted their
Convertible Preference Shares into Class A Shares immediately prior thereto,
without giving effect to the limitations set forth in SECTION 5(b) and
disregarding any rounding for fractional amounts (the greater of the amount in
clause (i) and clause (ii), the “Liquidation Preference”). Notwithstanding the
foregoing or anything in these Articles of Amendment to the contrary,
immediately prior to and conditioned upon the consummation of any voluntary or
involuntary liquidation, dissolution or winding up of the Corporation, if the
amount set forth in clause (i) above is greater than the amount set forth in
clause (ii) above, any holder of outstanding Convertible Preference Shares shall
have the right to convert its Convertible Preference Shares into Class A Shares
by substituting the Fair Market Value of a Class A Share for the then-applicable
Conversion Price and without giving effect to the limitations set forth in
SECTION 5(b) and disregarding any rounding for fractional amounts.

 

   

 

  

(b)          The “Base Liquidation Preference” per Convertible Preference Share
shall initially be equal to the Original Purchase Price. From and after the
Series 6 Original Issuance Date, the Base Liquidation Preference of each
Convertible Preference Share shall increase on a daily basis, on the basis of a
360-day year consisting of twelve 30-day months, at a rate of 8.0% per annum
(the “Accretion Rate”) of the then-applicable Base Liquidation Preference, the
amount of which increase shall compound quarterly on each March 31, June 30,
September 30 and December 31 (each, a “Quarterly Compounding Date”) from the
Series 6 Original Issuance Date through the fifth anniversary thereof, following
which the Accretion Rate will decrease to 0% per annum and the Base Liquidation
Preference per Convertible Preference Share will not increase during any period
subsequent to such fifth anniversary. The Base Liquidation Preference shall be
proportionally adjusted for any stock dividends, splits, combinations and
similar events on the Convertible Preference Shares.

 

(c)          After payment to the holders of the Convertible Preference Shares
of the full Liquidation Preference to which they are entitled, the Convertible
Preference Shares as such will have no right or claim to any of the assets of
the Corporation.

 

(d)          The value of any property not consisting of cash that is
distributed by the Corporation to the holders of the Convertible Preference
Shares will equal the Fair Market Value thereof on the date of distribution.

 

(e)          For the purposes of this SECTION 2, a Fundamental Change (in and of
itself) shall not be deemed to be a liquidation, dissolution or winding up of
the Corporation subject to this SECTION 2 (it being understood that an actual
liquidation, dissolution or winding up of the Corporation in connection with a
Fundamental Change will be subject to this SECTION 2).

 

SECTION 3.        Voting Rights. The holders of the Convertible Preference
Shares shall not be entitled as such, except as required by law, to receive
notice of or to attend any meeting of the shareholders of the Corporation or to
vote at any such meeting but shall be entitled to receive notice of meetings of
shareholders of the Corporation called for the purpose of authorizing the
dissolution of the Corporation or the sale of its undertaking or a substantial
part thereof. The approval of the holders of the Convertible Preference Shares
with respect to any and all matters referred to in these Articles of Amendment
may be given in writing by all of the holders of the Convertible Preference
Shares outstanding or by resolution duly passed and carried as may then be
required by the Canada Business Corporations Act at a meeting of the holders of
the Convertible Preference Shares duly called and held for the purpose of
considering the subject matter of such resolution and at which holders of not
less than a majority of all Convertible Preference Shares then outstanding are
present in person or represented by proxy in accordance with the by-laws of the
Corporation; provided, however, that if at any such meeting, when originally
held, the holders of at least a majority of all Convertible Preference Shares
then outstanding are not present in person or so represented by proxy within 30
minutes after the time fixed for the meeting, then the meeting shall be
adjourned to such date, being not less than fifteen (15) days later, and to such
time and place as may be fixed by the chairman of such meeting, and at such
adjourned meeting the holders of Convertible Preference Shares present in person
or so represented by proxy, whether or not they hold a majority of all
Convertible Preference Shares then outstanding, may transact the business for
which the meeting was originally called, and a resolution duly passed and
carried as may then be required by the Canada Business Corporations Act at such
adjourned meeting shall constitute the approval of the holders of the
Convertible Preference Shares. Notice of any such original meeting of the
holders of the Convertible Preference Shares shall be given not less than
twenty-one (21) days prior to the date fixed for such meeting and shall specify
in general terms the purpose for which the meeting is called, and notice of any
such adjourned meeting shall be given not less than ten (10) days prior to the
date fixed for such adjourned meeting, but it shall not be necessary to specify
in such notice the purpose for which the adjourned meeting is called. The
formalities to be observed with respect to the giving of notice of any such
original meeting or adjourned meeting and the conduct of it shall be those from
time to time prescribed in the by-laws of the Corporation with respect to
meetings of shareholders. On every poll taken at any such original meeting or
adjourned meeting, each holder of Convertible Preference Shares present in
person or represented by proxy shall be entitled to one vote for each of the
Convertible Preference Shares held by such holder.

 

   

 

  

SECTION 4.        Purchase for Cancellation. Subject to such provisions of the
Canada Business Corporations Act as may be applicable, the Corporation may at
any time or times purchase (if obtainable) for cancellation all or any part of
the Convertible Preference Shares outstanding from time to time: (a) through the
facilities of any Exchange or market on which the Convertible Preference Shares
are listed, (b) by invitation for tenders addressed to all the holders of record
of the Convertible Preference Shares outstanding, or (c) in any other manner, in
each case at the lowest price or prices at which, in the opinion of the Board of
Directors, such shares are obtainable.

 

SECTION 5.        Conversion.

 

Each Convertible Preference Share is convertible into Class A Shares as provided
in this SECTION 5.

 

(a)          Conversion at the Option of Holders of Convertible Preference
Shares. Subject to SECTION 5(b), each holder of Convertible Preference Shares is
entitled to convert, in whole or in part at any time and from time to time, at
the option and election of such holder upon receipt of all antitrust approvals
required in connection with such conversion (or the lapse of any applicable
waiting period relating to such required antitrust approvals), any or all
outstanding Convertible Preference Shares held by such holder into a number of
duly authorized, validly issued, fully paid and nonassessable Class A Shares
equal to the number (the “Conversion Amount”) determined by dividing (i) the
Base Liquidation Preference (as adjusted pursuant to SECTION 2(b) to the date
immediately preceding the Conversion Date (as defined below)) for each
Convertible Preference Share to be converted by (ii) the Conversion Price in
effect at the time of conversion. The “Conversion Price” initially is $5.00 per
share, as adjusted from time to time as provided in SECTION 5(f). In order to
convert the Convertible Preference Shares into Class A Shares, the holder must
surrender the certificates representing such Convertible Preference Shares,
accompanied by transfer instruments satisfactory to the Corporation, free of any
adverse interest or liens at the office of the Corporation’s transfer agent for
the Convertible Preference Shares, together with written notice that such holder
elects to convert all or such number of shares represented by such certificates
as specified therein. With respect to a conversion pursuant to this SECTION
5(a), the date of receipt of such certificates, together with such notice and
such other information or documents as may be required by the Corporation
(including any certificates delivered pursuant to SECTION 5(b)), by the transfer
agent or the Corporation will be the date of conversion (the “Conversion Date”)
and the Conversion Date with respect to a conversion pursuant to SECTION 5(c)
will be as provided in such section.

 

   

 

  

(b)          Limitations on Conversion. Notwithstanding SECTION 5(a) or SECTION
5(c) but subject to SECTION 7, the Corporation shall not effect any conversion
of the Convertible Preference Shares or otherwise issue Class A Shares pursuant
to SECTION 5(a) or SECTION 5(c), and no holder of Convertible Preference Shares
will be permitted to convert Convertible Preference Shares into Class A Shares
if, and to the extent that, following such conversion, either (i) such holder’s
aggregate voting power on a matter being voted on by holders of Class A Shares
would exceed 19.9% of the Maximum Voting Power (as defined below) or (ii) such
holder would Beneficially Own more than 19.9% of the then outstanding Common
Shares; provided, however, that such conversion restriction shall not apply to
any conversion in connection with and subject to completion of (A) a public sale
of the Class A Shares to be issued upon such conversion, if following
consummation of such public sale such holder will not Beneficially Own in excess
of 19.9% of the then outstanding Class A Shares or (B) a bona fide third party
tender offer for the Class A Shares issuable thereupon. For purposes of the
foregoing sentence, the number of Class A Shares Beneficially Owned by a holder
shall include the number of Class A Shares issuable upon conversion of the
Convertible Preference Shares with respect to which a conversion notice has been
given, but shall exclude the number of Class A Shares which would be issuable
upon conversion or exercise of the remaining, unconverted portion of the
Convertible Preference Shares and any Alternative Preference Shares Beneficially
Owned by such holder. Upon the written request of the holder, the Corporation
shall within two (2) Business Days confirm in writing (which may be by email) to
any holder the number of Class A Shares and Class B Shares then outstanding. In
connection with any conversion and as a condition to the Corporation effecting
such conversion, upon request of the Corporation, a holder of Convertible
Preference Shares shall deliver to the Corporation a certificate, signed by a
duly authorized officer of such holder, no less than twelve (12) Business Days
prior to the applicable conversion, certifying that, after giving effect to such
conversion, (i) such holder’s aggregate voting power on a matter being voted on
by holders of Class A Shares will not exceed 19.9% of the Maximum Voting Power
or (ii) such holder will not Beneficially Own more than 19.9% of the then
outstanding Common Shares. For purposes hereof, “Maximum Voting Power” means, at
the time of determination of the Maximum Voting Power, the total number of votes
which may be cast by all shares of the Corporation’s capital on a matter subject
to the vote of the Common Shares and any other securities that constitute Voting
Stock voting together as a single class and after giving effect to any
limitation on voting power set forth herein and the articles of amendment or
other similar document governing other Voting Stock. For purposes of this
SECTION 5(b), the aggregate voting power and Beneficial Ownership of Common
Shares held by the Affiliates of a holder shall be attributed to such holder.

 

(c)          Conversion at the Option of the Corporation. Subject to SECTION
5(b) and SECTION 7, on and after the two (2) year anniversary of the Series 6
Original Issuance Date, at the Corporation’s option and election and upon its
compliance with this SECTION 5(c), and in the case of the Investor and any
Permitted Transferee upon receipt of all antitrust approvals required in
connection with such conversion (or the lapse of any applicable waiting period
relating to such required antitrust approvals), all outstanding Convertible
Preference Shares shall be converted automatically into a number of duly
authorized, validly issued, fully paid and nonassessable Class A Shares equal to
the Conversion Amount following written notice by the Corporation to the holders
of Convertible Preference Shares notifying such holders of the conversion
contemplated by this SECTION 5(c), which conversion shall occur on the date
specified in such notice, which shall not be less than ten (10) Business Days
following the date of such notice (or in the case of the Investor and any
Permitted Transferee the later of (A) the date of receipt of all antitrust
approvals required in connection with such conversion (or the lapse of any
applicable waiting period relating to such required antitrust approvals)) and
(B) ten (10) Business Days following the date of such notice), provided, that
(i) prior to the five-year anniversary of the Series 6 Original Issuance Date,
such notice may be delivered by the Corporation (and such Convertible Preference
Shares may be converted into Class A Shares pursuant to this SECTION 5(c)) only
if the Closing Price per Class A Share for the thirty (30) consecutive Trading
Day period ending on the Trading Day immediately prior to delivery of a notice
of conversion pursuant to this SECTION 5(c) was at or above 125% of the
then-applicable Conversion Price and (ii) following the five-year anniversary of
the Series 6 Original Issuance Date, such notice may be delivered by the
Corporation (and such Convertible Preference Shares may be converted into Class
A Shares pursuant to this SECTION 5(c)) only if the Closing Price per Class A
Share for the thirty (30) consecutive Trading Day period ending on the Trading
Day immediately prior to delivery of a notice of conversion pursuant to this
SECTION 5(c) was at or above 100% of the then-applicable Conversion Price;
provided further, that following a Specified Event, the Corporation shall not be
entitled to convert the Convertible Preference Shares.

 

   

 

  

Notwithstanding the foregoing, the holders of Convertible Preference Shares
shall continue to have the right to convert their Convertible Preference Shares
pursuant to SECTION 5(a) until and through the Conversion Date contemplated in
this SECTION 5(c) and if such Convertible Preference Shares are converted
pursuant to SECTION 5(a) such shares shall no longer be converted pursuant to
this SECTION 5(c) and the Corporation’s notice delivered to the holders pursuant
to this SECTION 5(c) shall be of no effect with respect to such shares converted
pursuant to SECTION 5(a).

 

(d)          Fractional Shares. No fractional Class A Shares will be issued upon
conversion of the Convertible Preference Shares. In lieu of fractional shares,
the Corporation shall round, to the nearest whole number, the number of Class A
Shares to be issued upon conversion of the Convertible Preference Shares. If
more than one Convertible Preference Share is being converted at one time by or
for the benefit of the same holder, then the number of full shares issuable upon
conversion will be calculated on the basis of the aggregate number of
Convertible Preference Shares converted by or for the benefit of such holder at
such time.

 

(e)          Mechanics of Conversion.

 

(i)          Promptly after the Conversion Date (and in any event within three
(3) Business Days), the Corporation shall (A) issue and deliver to such holder
the number of Class A Shares to which such holder is entitled in exchange for
the certificates formerly representing Convertible Preference Shares and (B) pay
to such holder, to the extent of funds legally available therefor, all declared
and unpaid Dividends on the Convertible Preference Shares that are being
converted into Class A Shares; provided, that any accrued and unpaid Dividends
not paid to such holder pursuant to the foregoing clause (B) shall, subject to
SECTION 5(b), be converted into a number of duly authorized, validly issued,
fully paid and nonassessable Class A Shares equal to the number determined by
dividing (x) the aggregate amount of such accrued and unpaid Dividends on the
Convertible Preference Shares that are being converted by (y) the then current
Conversion Price. Such conversion will be deemed to have been made on the
Conversion Date, and the person entitled to receive the Class A Shares issuable
upon such conversion shall be treated for all purposes as the record holder of
such Class A Shares on such Conversion Date. In case fewer than all the shares
represented by any such certificate are to be converted, a new certificate shall
be issued representing the unconverted shares without cost to the holder
thereof, except for any documentary, stamp or similar issue or transfer tax due
because any certificates for Class A Shares or Convertible Preference Shares are
issued in a name other than the name of the converting holder. The Corporation
shall pay any documentary, stamp or similar issue or transfer tax due on the
issue of Class A Shares upon conversion or due upon the issuance of a new
certificate for any Convertible Preference Shares not converted other than any
such tax due because Class A Shares or a certificate for Convertible Preference
Shares are issued in a name other than the name of the converting holder.

 

(ii)         From and after the Conversion Date, the Convertible Preference
Shares to be converted on such Conversion Date will no longer be deemed to be
outstanding, and all rights of the holder thereof as a holder of Convertible
Preference Shares (except the right to receive from the Corporation the Class A
Shares upon conversion, together with the right to receive any accrued and
unpaid Dividends thereon) shall cease and terminate with respect to such shares;
provided, that in the event that a Convertible Preference Share is not
converted, such Convertible Preference Share will remain outstanding and will be
entitled to all of the rights as provided herein.

 

(iii)        If the conversion is in connection with any sale, transfer or other
disposition of the Class A Shares issuable upon conversion of the Convertible
Preference Shares, the conversion may, at the option of any holder tendering any
Convertible Preference Share for conversion, be conditioned upon the closing of
the sale, transfer or the disposition of Class A Shares issuable upon conversion
of Convertible Preference Shares with the underwriter, transferee or other
acquirer in such sale, transfer or disposition, in which event such conversion
of such Convertible Preference Shares shall not be deemed to have occurred until
immediately prior to the closing of such sale, transfer or other disposition.

 

   

 

  

(iv)        All Class A Shares issued upon conversion of the Convertible
Preference Shares will, upon issuance by the Corporation, be duly and validly
issued, fully paid and nonassessable.

 

(f)           Adjustments to Conversion Price.

 

(i)          Adjustment for Change In Share Capital.

 

(A)         If the Corporation shall, at any time and from time to time while
any Convertible Preference Shares are outstanding, issue a dividend or make a
distribution on its Class A Shares payable in its Class A Shares to all or
substantially all holders of its Class A Shares, then the Conversion Price at
the opening of business on the Ex-Dividend Date for such dividend or
distribution will be adjusted by multiplying such Conversion Price by a
fraction:

 

(1)         the numerator of which shall be the number of Class A Shares
outstanding at the close of business on the Business Day immediately preceding
such Ex-Dividend Date; and

 

(2)         the denominator of which shall be the sum of the number of Class A
Shares outstanding at the close of business on the Business Day immediately
preceding the Ex-Dividend Date for such dividend or distribution, plus the total
number of Class A Shares constituting such dividend or other distribution.

 

If any dividend or distribution of the type described in this SECTION 5(f)(i)(A)
is declared but not so paid or made, the Conversion Price shall again be
adjusted to the Conversion Price which would then be in effect if such dividend
or distribution had not been declared. Except as set forth in the preceding
sentence, in no event shall the Conversion Price be increased pursuant to this
SECTION 5(f)(i)(A).

 

(B)         If the Corporation shall, at any time or from time to time while any
of the Convertible Preference Shares are outstanding, subdivide or reclassify
its outstanding Class A Shares into a greater number of Class A Shares, then the
Conversion Price in effect at the opening of business on the day upon which such
subdivision becomes effective shall be proportionately decreased, and
conversely, if the Corporation shall, at any time or from time to time while any
of the Convertible Preference Shares are outstanding, combine or reclassify its
outstanding Class A Shares into a smaller number of Class A Shares, then the
Conversion Price in effect at the opening of business on the day upon which such
combination or reclassification becomes effective shall be proportionately
increased. In each such case, the Conversion Price shall be adjusted by
multiplying such Conversion Price by a fraction, the numerator of which shall be
the number of Class A Shares outstanding immediately prior to such subdivision
or combination and the denominator of which shall be the number of Class A
Shares outstanding immediately after giving effect to such subdivision,
combination or reclassification. Such increase or reduction, as the case may be,
shall become effective immediately after the opening of business on the day upon
which such subdivision, combination or reclassification becomes effective.

 

(ii)         Adjustment for Rights Issue. If the Corporation shall, at any time
or from time to time, while any Convertible Preference Shares are outstanding,
distribute rights, options or warrants to all or substantially all holders of
its Class A Shares entitling them, for a period expiring within sixty (60) days
after the record date for such distribution, to purchase Class A Shares, or
securities convertible into, or exchangeable or exercisable for, Class A Shares,
in either case, at less than the average of the Closing Prices for the five (5)
consecutive Trading Days immediately preceding the first public announcement of
the distribution, then the Conversion Price shall be adjusted so that the same
shall equal the rate determined by multiplying the Conversion Price in effect at
the opening of business on the Ex-Dividend Date for such distribution by a
fraction:

 

   

 

  

(A)         the numerator of which shall be the sum of (1) the number of Class A
Shares Outstanding on the close of business on the Business Day immediately
preceding the Ex-Dividend Date for such distribution, plus (2) the number of
Class A Shares that the aggregate offering price of the total number of Class A
Shares issuable pursuant to such rights, options or warrants would purchase at
the Current Market Price of the Class A Shares on the declaration date for such
distribution (determined by multiplying such total number of Class A Shares so
offered by the exercise price of such rights, options or warrants and dividing
the product so obtained by such Current Market Price); and

 

(B)         the denominator of which shall be the number of Class A Shares
Outstanding at the close of business on the Business Day immediately preceding
the Ex-Dividend Date for such distribution, plus the total number of additional
Class A Shares issuable pursuant to such rights, options or warrants.

 

The term “Class A Shares Outstanding” shall mean, without duplication, and
include the following, and the following shall be included whether vested or
unvested, whether contingent or non-contingent and whether exercisable or not
yet exercisable, and without regard to any other limitations or restrictions on
conversion or exercise:

 

(1)          the number of Class A Shares and Class B Shares then outstanding;

 

(2)          all Class A Shares issuable upon conversion of outstanding
Convertible Preference Shares; and

 

(3)          all Class A Shares issuable upon exercise of outstanding options
and any other Convertible Security.

 

Such adjustment shall become effective immediately after the opening of business
on the Ex-Dividend Date for such distribution.

 

To the extent that Class A Shares are not delivered pursuant to such rights,
options or warrants or upon the expiration or termination of such rights,
options or warrants, the Conversion Price shall be readjusted to the Conversion
Price that would then be in effect had the adjustments made upon the issuance of
such rights, options or warrants been made on the basis of the delivery of only
the number of Class A Shares actually delivered. In the event that such rights,
options or warrants are not so distributed, the Conversion Price shall again be
adjusted to be the Conversion Price which would then be in effect if the
Ex-Dividend Date for such distribution had not occurred. In determining whether
any rights, options or warrants entitle the holders to purchase Class A Shares
at less than the average of the Closing Prices for the five (5) consecutive
Trading Days immediately preceding the first public announcement of the relevant
distribution, and in determining the aggregate offering price of such Class A
Shares, there shall be taken into account any consideration received for such
rights, options or warrants and the value of such consideration if other than
cash, to be determined in good faith by the Board of Directors. Except as set
forth in this paragraph, in no event shall the Conversion Price be increased
pursuant to this SECTION 5(f)(ii).

 

   

 

  

(iii)        Adjustment for Certain Tender Offers or Exchange Offers. In case
the Corporation or any of its Subsidiaries shall, at any time or from time to
time, while any Convertible Preference Shares are outstanding, distribute cash
or other consideration in respect of a tender offer or an exchange offer (that
is treated as a “tender offer” under U.S. federal securities laws) made by the
Corporation or any Subsidiary for all or any portion of the Class A Shares,
where the sum of the aggregate amount of such cash distributed and the aggregate
Fair Market Value, as of the Expiration Date (as defined below), of such other
consideration distributed (such sum, the “Aggregate Amount”) expressed as an
amount per Class A Share validly tendered or exchanged, and not withdrawn,
pursuant to such tender offer or exchange offer as of the Expiration Time (as
defined below) (such tendered or exchanged Class A Shares, the “Purchased
Shares”) exceeds the Closing Price per share of the Class A Shares on the
Trading Day immediately following the last date (such last date, the “Expiration
Date”) on which tenders or exchanges could have been made pursuant to such
tender offer or exchange offer (as the same may be amended through the
Expiration Date), then, and in each case, immediately after the close of
business on such date, the Conversion Price shall be decreased so that the same
shall equal the rate determined by multiplying the Conversion Price in effect
immediately prior to the close of business on the Trading Day immediately
following the Expiration Date by a fraction:

 

(A)         the numerator of which shall be equal to the product of (1) the
number of Class A Shares outstanding as of the last time (the “Expiration Time”)
at which tenders or exchanges could have been made pursuant to such tender offer
or exchange offer (including all Purchased Shares) and (2) the Closing Price per
share of the Class A Shares on the Trading Day immediately following the
Expiration Date; and

 

(B)         the denominator of which is equal to the sum of (x) the Aggregate
Amount and (y) the product of (I) an amount equal to (1) the number of Class A
Shares outstanding as of the Expiration Time, less (2) the Purchased Shares and
(II) the Closing Price per share of the Class A Shares on the Trading Day
immediately following the Expiration Date.

 

An adjustment, if any, to the Conversion Price pursuant to this SECTION
5(f)(iii) shall become effective immediately prior to the opening of business on
the second Trading Day immediately following the Expiration Date. In the event
that the Corporation or a Subsidiary is obligated to purchase Class A Shares
pursuant to any such tender offer or exchange offer, but the Corporation or such
Subsidiary is permanently prevented by applicable law from effecting any such
purchases, or all such purchases are rescinded, then the Conversion Price shall
again be adjusted to be the Conversion Price which would then be in effect if
such tender offer or exchange offer had not been made. Except as set forth in
the preceding sentence, if the application of this SECTION 5(f)(iii) to any
tender offer or exchange offer would result in an increase in the Conversion
Price, no adjustment shall be made for such tender offer or exchange offer under
this SECTION 5(f)(iii).

 

(iv)        Disposition Events.

 

(A)         If any of the following events (any such event, a “Disposition
Event”) occurs:

 

(1)         any reclassification or exchange of the Class A Shares (other than
as a result of a subdivision or combination);

 

(2)         any merger, amalgamation, consolidation or other combination to
which the Corporation is a constituent party; or

 

(3)         any sale, conveyance, lease, or other disposal of all or
substantially all the properties and assets of the Corporation to any other
person;

 

   

 

  

in each case, as a result of which all of the holders of Class A Shares shall be
entitled to receive cash, securities or other property for their Class A Shares,
the Convertible Preference Shares converted following the effective date of any
Disposition Event shall be converted, in lieu of the Class A Shares otherwise
deliverable, into the same amount and type (in the same proportion) of cash,
securities or other property received by holders of Class A Shares in the
relevant event (collectively, “Reference Property”) received upon the occurrence
of such Disposition Event by a holder of Class A Shares holding, immediately
prior to the transaction, a number of Class A Shares equal to the Conversion
Amount (without giving effect to any limitations on conversion set forth in
SECTION 5(b)) immediately prior to such Disposition Event; provided that if the
Disposition Event provides the holders of Class A Shares with the right to
receive more than a single type of consideration determined based in part upon
any form of stockholder election, the Reference Property shall be comprised of
the weighted average of the types and amounts of consideration received by the
holders of the Class A Shares.

 

(B)         The above provisions of this SECTION 5(f)(iv) shall similarly apply
to successive Disposition Events. If this SECTION 5(f)(iv) applies to any event
or occurrence, neither SECTION 5(f)(i) nor SECTION 5(f)(iii) shall apply;
provided, however, that this SECTION 5(f)(iv) shall not apply to any share split
or combination to which SECTION 5(f)(i) is applicable or to a liquidation,
dissolution or winding up to which SECTION 2 applies. To the extent that equity
securities of a company are received by the holders of Class A Shares in
connection with a Disposition Event, the portion of the Convertible Preference
Shares which will be convertible into such equity securities will continue to be
subject to the anti-dilution adjustments set forth in this SECTION 5(f).

 

(v)         Adjustment for Certain Issuances of Additional Class A Shares.

 

(A)         Other than in respect of an issuance or distribution in respect of
which SECTION 5(f)(ii) applies, in the event the Corporation shall at any time
after the Series 6 Original Issuance Date while the Convertible Preference
Shares are outstanding issue Additional Class A Shares, without consideration or
for a consideration per share less than the applicable Conversion Price
immediately prior to such issuance in effect on the date of and immediately
prior to such issue, then and in such event, such Conversion Price shall be
reduced, concurrently with such issuance, to a price determined by multiplying
such Conversion Price by a fraction:

 

(1)         the numerator of which shall be (a) the number of Class A Shares
Outstanding (as defined below) immediately prior to such issuance plus (b) the
number of Class A Shares which the aggregate consideration received or to be
received by the Corporation for the total number of Class A Shares so issued
would purchase at such Conversion Price; and

 

(2)         the denominator of which shall be (a) the number of Class A Shares
Outstanding immediately prior to such issue plus (b) the number of such
Additional Class A Shares so issued.

 

(B)         For purposes of this SECTION 5(f)(v), the term “Additional Class A
Shares” means any Class A Shares or Convertible Security (collectively, “Class A
Equivalents”) issued by the Corporation after the Series 6 Original Issuance
Date, provided that Additional Class A Shares will not include any of the
following:

 

(1)         Class A Equivalents issued in a transaction for which an adjustment
to the Conversion Price is made pursuant to SECTION 5(f)(i), SECTION 5(f)(iii)
or SECTION 5(f)(iv);

 

   

 

  

(2)         Class A Equivalents issued or issuable upon conversion of
Convertible Preference Shares or Alternative Preference Shares or pursuant to
the terms of any other Convertible Security issued and outstanding on the Series
6 Original Issuance Date;

 

(3)         All Class A Shares, as adjusted for share dividends, splits,
combinations and similar events, validly reserved on the Series 6 Original
Issuance Date and issued or issuable upon the exercise of options or rights
issued to employees, officers or directors of, or consultants, advisors or
service providers to, the Corporation or any of its majority- or wholly-owned
subsidiaries pursuant to any current equity incentive plans, programs or
arrangements of or adopted by the Corporation, including the Corporation’s 2005
Stock Incentive Plan, the Corporation’s 2011 Stock Incentive Plan, the
Corporation’s 2016 Stock Incentive Plan and the Corporation’s Amended and
Restated Stock Appreciation Rights Plan;

 

(4)         An unlimited number of Class A Equivalents issued pursuant to future
equity incentive grants, plans, programs or arrangements adopted by the
Corporation to the extent that any Class A Equivalents issued pursuant to this
clause (4) shall not exceed three percent (3%) of the Corporation’s diluted
weighted average number of common shares outstanding (as calculated for the
Corporation’s financial reporting purposes) in any fiscal year, with any unused
amounts in any fiscal year being carried over to succeeding fiscal years;

 

(5)         Class A Equivalents issued in connection with bona fide acquisitions
of any entities, businesses and/or related assets or other business combinations
by the Corporation, whether by merger, consolidation, sale of assets, sale or
exchange of stock or otherwise, or settlement of deferred liabilities in
connection therewith; or

 

(6)         Class A Equivalents issued in a transaction with respect to which
holders of a majority of the Convertible Preference Shares purchased securities
pursuant to Section 4.11 of the Securities Purchase Agreement or otherwise.

 

In the case of the issuance of Additional Class A Shares for cash, the
consideration shall be deemed to be the amount of cash paid therefor before
deducting any reasonable discounts, commissions or other expenses allowed, paid
or incurred by the Corporation for any underwriting or otherwise in connection
with the issuance and sale thereof. In the case of the issuance of Additional
Class A Shares for consideration in whole or in part other than cash, the
consideration other than cash shall be deemed to be the Fair Market Value
thereof. In the case of the issuance of Convertible Securities, the aggregate
maximum number of Class A Shares deliverable upon exercise, conversion or
exchange of such Convertible Securities shall be deemed to have been issued at
the time such Convertible Securities were issued and for a consideration equal
to the consideration (determined in the manner provided in this paragraph) if
any, received by the Corporation upon the issuance of such Convertible
Securities plus the minimum additional consideration payable pursuant to the
terms of such Convertible Securities for the Class A Shares covered thereby, but
no further adjustment shall be made for the actual issuance of Class A Shares
upon the exercise, conversion or exchange of any such Convertible Securities. In
the event of any change in the number of Class A Shares deliverable upon
exercise, conversion or exchange of Convertible Securities subject to this
SECTION 5(f)(v), including, but not limited to, a change resulting from the
anti-dilution provisions thereof, the Conversion Price shall forthwith be
readjusted to such Conversion Price as would have been obtained had the
adjustment that was made upon the issuance of such Convertible Securities not
exercised, converted or exchanged prior to such change been made upon the basis
of such change. Upon the expiration or forfeiture of any Additional Class A
Shares consisting of options, warrants or other rights to acquire Class A Shares
or Convertible Securities, the termination of any such rights to convert or
exchange or the expiration or forfeiture of any options or rights related to
such convertible or exchangeable securities, the Conversion Price, to the extent
in any way affected by or computed using such options, rights or securities or
options or rights related to such securities, shall be recomputed to reflect the
issuance of only the number of Class A Shares (and Convertible Securities that
remain in effect) actually issued upon the exercise of such options, warrants or
rights, upon the conversion or exchange of such securities or upon the exercise
of the options or rights related to such securities.

 

   

 

  

(vi)        Minimum Adjustment. Notwithstanding the foregoing, the Conversion
Price will not be reduced if the amount of such reduction would be an amount
less than $0.01, but any such amount will be carried forward and reduction with
respect thereto will be made at the time that such amount, together with any
subsequent amounts so carried forward, aggregates to $0.01 or more.

 

(vii)       When No Adjustment Required. Notwithstanding anything herein to the
contrary, no adjustment to the Conversion Price need be made:

 

(A)         for a transaction referred to in SECTION 5(f)(i) or SECTION 5(f)(ii)
if the Convertible Preference Shares participate, without conversion, in the
transaction or event that would otherwise give rise to an adjustment pursuant to
such Section at the same time as holders of the Class A Shares participate with
respect to such transaction or event and on the same terms as holders of the
Class A Shares participate with respect to such transaction or event as if the
holders of Convertible Preference Shares, at such time, held a number of Class A
Shares equal to the Conversion Amount at such time;

 

(B)         for rights to purchase Class A Shares pursuant to any present or
future plan by the Corporation for reinvestment of dividends or interest payable
on the Corporation’s securities and the investment of additional optional
amounts in Class A Shares under any plan; or

 

(C)         for any event otherwise requiring an adjustment under this SECTION 5
if such event is not consummated.

 

(viii)      Rules of Calculation; Treasury Shares. All calculations will be made
to the nearest one-hundredth of a cent or to the nearest one-ten thousandth of a
share. Except as explicitly provided herein, the number of Class A Shares
outstanding will be calculated on the basis of the number of issued and
outstanding Class A Shares.

 

(ix)         Waiver. Notwithstanding the foregoing, the Conversion Price will
not be reduced if the Corporation receives, prior to the effective time of the
adjustment to the Conversion Price, written notice from the holders representing
at least a majority of the then outstanding Convertible Preference Shares,
voting together as a separate class, that no adjustment is to be made as the
result of a particular issuance of Class A Shares or other dividend or other
distribution on Class A Shares. This waiver will be limited in scope and will
not be valid for any issuance of Class A Shares or other dividend or other
distribution on Class A Shares not specifically provided for in such notice.

 

(x)          Tax Adjustment. Anything in this SECTION 5 notwithstanding, the
Corporation shall be entitled to make such downward adjustments in the
Conversion Price, in addition to those required by this SECTION 5, as the Board
of Directors in its sole discretion shall determine to be advisable in order
that any event treated for U.S. federal income tax purposes as a dividend or
share split will not be taxable to the holders of Class A Shares.

 

(xi)         No Duplication. If any action would require adjustment of the
Conversion Price pursuant to more than one of the provisions described in this
SECTION 5 in a manner such that such adjustments are duplicative, only one
adjustment shall be made.

 

   

 

  

(xii)        Provisions Governing Adjustment to Conversion Price.  Rights,
options or warrants distributed by the Corporation to all or substantially all
holders of Class A Shares entitling the holders thereof to subscribe for or
purchase shares of the Corporation’s capital (either initially or under certain
circumstances), which rights, options or warrants, until the occurrence of a
specified event or events (“Rights Trigger”): (A) are deemed to be transferred
with such Class A Shares; (B) are not exercisable; and (C) are also issued in
respect of future issuances of Class A Shares, shall be deemed not to have been
distributed for purposes of SECTION 5(f)(i), (ii), (iii), (iv) or (v) (and no
adjustment to the Conversion Price under SECTION 5(f)(i), (ii), (iii), (iv) or
(v) will be required) until the occurrence of the earliest Rights Trigger,
whereupon such rights, options and warrants shall be deemed to have been
distributed, and (x) if and to the extent such rights, options and warrants are
exercisable for Class A Shares or the equivalents thereof, an appropriate
adjustment (if any is required) to the Conversion Price shall be made under
SECTION 5(f)(ii) (without giving effect to the sixty (60) day limit on the
exercisability of rights, options and warrants ordinarily subject to such
SECTION 5(f)(ii)), and/or (y) if and to the extent such rights, options and
warrants are exercisable for cash and/or any shares of the Corporation’s capital
other than Class A Shares or Class A Share equivalents, shall be subject to the
provisions of SECTION 1(a) applicable to Participating Dividends and shall be
distributed to the holders of Convertible Preference Shares.  If any such right,
option or warrant, including any such existing rights, options or warrants
distributed prior to the Series 6 Original Issuance Date, are subject to events,
upon the occurrence of which such rights, options or warrants become exercisable
to purchase different securities, evidences of indebtedness or other assets,
then the date of the occurrence of any and each such event shall be deemed to be
the date of distribution and Ex-Dividend Date with respect to new rights,
options or warrants with such rights (and a termination or expiration of the
existing rights, options or warrants without exercise by any of the holders
thereof).  In addition, in the event of any distribution (or deemed
distribution) of rights, options or warrants, or any Rights Trigger or other
event (of the type described in the preceding sentence) with respect thereto
that was counted for purposes of calculating a distribution amount for which an
adjustment to the Conversion Price under SECTION 5(f)(i), (ii), (iii), (iv) or
(v) was made, (1) in the case of any such rights, options or warrants that shall
all have been redeemed or repurchased without exercise by any holders thereof,
the Conversion Price shall be readjusted at the opening of business of the
Corporation immediately following such final redemption or repurchase by
multiplying such Conversion Price by a fraction (x) the numerator of which shall
be the Current Market Price per Class A Share on such date, less the amount
equal to the per share redemption or repurchase price received by a holder or
holders of Class A Shares with respect to such rights, options or warrants
(assuming such holder had retained such rights, options or warrants), made to
all or substantially all holders of Class A Shares as of the date of such
redemption or repurchase and (y) the denominator of which shall be the Current
Market Price, and (2) in the case of such rights, options or warrants that shall
have expired or been terminated without exercise by any holders thereof, the
Conversion Price shall be readjusted as if such rights, options and warrants had
not been issued. Notwithstanding the foregoing, (A) to the extent any such
rights, options or warrants are redeemed by the Corporation prior to a Rights
Trigger or are exchanged by the Corporation, in either case for Class A Shares,
the Conversion Price shall be appropriately readjusted (if and to the extent
previously adjusted pursuant to this SECTION 5(f)(xii)) as if such rights,
options or warrants had not been issued, and instead the Conversion Price will
be adjusted as if the Corporation had issued the Class A Shares issued upon such
redemption or exchange as a dividend or distribution of Class A Shares subject
to SECTION 5(f)(i)(A) and (B) to the extent any such rights, options or warrants
are redeemed by the Corporation prior to a Rights Trigger or are exchanged by
the Corporation, in either case for any shares of the Corporation’s capital
(other than Class A Shares) or any other assets of the Corporation, such
redemption or exchange shall be deemed to be a distribution and shall be subject
to, and paid to the holders of Convertible Preference Shares pursuant to, the
provisions of SECTION 1(a) applicable to Participating Dividends.

 

   

 

  

(xiii)       Notwithstanding anything herein to the contrary, any adjustment of
the Conversion Price or entitlement to acquire Class A Shares pursuant to these
Articles of Amendment shall be subject to the rules of the Exchange to the
extent required to comply with such rules. If after the Series 6 Original
Issuance Date there is a change in the applicable rules of the Exchange on which
the Class A Shares are listed at the time such change becomes effective or in
the interpretation of such applicable rules that would cause the Class A Shares
to be delisted by such Exchange as a result of the terms of these Articles of
Amendment, the rights of the holders of the Convertible Preference Shares set
forth in these Articles of Amendment shall thereafter be limited to the extent
required by such changed rules in order for the Class A Shares to continue to be
listed on such Exchange. Notwithstanding anything to the contrary in these
Articles of Amendment, in no event shall the Conversion Price be adjusted
pursuant to Section 5(f)(v) to a price that is less than the lower of: (i) the
closing price of the Class A Shares (as reflected on Nasdaq.com) immediately
preceding the signing of the Securities Purchase Agreement; or (ii) the average
closing price of the Class A Shares (as reflected on Nasdaq.com) for the five
trading days immediately preceding the signing of the Securities Purchase
Agreement.

 

(xiv)      Notwithstanding anything to the contrary in these Articles of
Amendment, if an adjustment to the Conversion Price becomes effective on any
Ex-Dividend Date as described herein, and a holder of Convertible Preference
Shares that have been converted on or after such Ex-Dividend Date and on or
prior to the related record date would be treated as the record holder of Class
A Shares as of the related Conversion Date based on an adjusted Conversion Price
for such Ex-Dividend Date, then, notwithstanding such Conversion Price
adjustment provisions, the Conversion Price adjustment relating to such
Ex-Dividend Date will not be made for such converted Convertible Preference
Shares. Instead, the holder of such converted Convertible Preference Shares will
be treated as if such holder were the record owner of the Class A Shares on an
unadjusted basis and participate in the related dividend, distribution or other
event giving rise to such adjustment.

 

(g)          Notice of Record Date. In the event of:

 

(i)          any share split or combination of the outstanding Class A Shares;

 

(ii)         any declaration or making of a dividend or other distribution to
holders of Class A Shares in additional Class A Shares, any other share capital,
other securities or other property (including, but not limited to, cash and
evidences of indebtedness);

 

(iii)        any reclassification or change to which SECTION 5(f)(i)(B) applies;

 

(iv)        the dissolution, liquidation or winding up of the Corporation; or

 

(v)         any other event constituting a Disposition Event;

 

then the Corporation shall file with its corporate records and mail to the
holders of the Convertible Preference Shares at their last addresses as shown on
the records of the Corporation, at least ten (10) days prior to the record date
specified in (A) below or ten (10) days prior to the date specified in
(B) below, a notice stating:

 

(A)         the record date of such share split, combination, dividend or other
distribution, or, if a record is not to be taken, the date as of which the
holders of Class A Shares of record to be entitled to such share split,
combination, dividend or other distribution are to be determined, or

 

   

 

  

(B)         the date on which such reclassification, change, dissolution,
liquidation, winding up or other event constituting a Disposition Event, is
estimated to become effective, and the date as of which it is expected that
holders of Class A Shares of record will be entitled to exchange their Class A
Shares for the share capital, other securities or other property (including, but
not limited to, cash and evidences of indebtedness) deliverable upon such
reclassification, change, liquidation, dissolution, winding up or other
Disposition Event.

 

Disclosures made by the Corporation in any public filings made under the
Exchange Act shall be deemed to satisfy the notice requirements set forth in
this SECTION 5(g).

 

(h)          Certificate of Adjustments. Upon the occurrence of each adjustment
or readjustment of the Conversion Price pursuant to this SECTION 5, the
Corporation shall compute such adjustment or readjustment in accordance with the
terms hereof and furnish to each holder of Convertible Preference Shares a
certificate, signed by an officer of the Corporation, setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Corporation shall, upon the reasonable
written request of any holder of Convertible Preference Shares, furnish to such
holder a similar certificate setting forth (i) the calculation of such
adjustments and readjustments in reasonable detail, (ii) the Conversion Price
then in effect, and (iii) the number of Class A Shares and the amount, if any,
of share capital, other securities or other property (including, but not limited
to, cash and evidences of indebtedness) which then would be received upon the
conversion of Convertible Preference Shares.

 

SECTION 6.        Redemption.

 

(a)          Redemption at the Option of the Corporation.

 

(i)          In connection with or following any Specified Event, the
Corporation, at its option and (if applicable) subject to consummation of such
Specified Event, may redeem (out of funds legally available therefor) for cash
all of the Convertible Preference Shares then outstanding at a price (the
“Redemption Price”) per Convertible Preference Share equal to the greater of (i)
the Base Liquidation Preference per such Convertible Preference Share plus all
accrued and unpaid dividends thereon and (ii) an amount equal to the amount the
holder of such Convertible Preference Shares would have received in respect of
such Convertible Preference Share had such holder converted such Convertible
Preference Share into Class A Shares immediately prior to such redemption based
on the Current Market Price, in each case on the date of redemption (the
“Redemption Date”).

 

(ii)         If the Corporation elects to redeem the Convertible Preference
Shares pursuant to this SECTION 6, on or prior to the fifteenth (15th) Business
Day prior to the applicable Redemption Date, the Corporation shall mail a
written notice of redemption (the “Redemption Notice”) by first-class mail
addressed to the holders of record of the Convertible Preference Shares as they
appear in the records of the Corporation; provided, however, that accidental
failure to give any such notice to one or more of such holders shall not affect
the validity of such redemption. The Redemption Notice must state: (A) the
expected Redemption Price as of the expected Redemption Date, and specify the
individual components thereof (it being understood that the actual Redemption
Price will be determined as of the actual Redemption Date); (B) the name of the
redemption agent to whom, and the address of the place to where, the Convertible
Preference Shares are to be surrendered for payment of the Redemption Price; (C)
if applicable, that the consummation of the Redemption and the payment of the
Redemption Price shall be subject to the consummation of the Specified Event,
and (D) the anticipated Redemption Date.

 

   

 

  

(b)          Mechanics of Redemption.

 

(i)          On the Redemption Date, the Corporation shall pay the applicable
Redemption Price, upon surrender of the certificates representing the
Convertible Preference Shares to be redeemed (properly endorsed or assigned for
transfer, if the Corporation shall so require, and letters of transmittal and
instructions therefor on reasonable terms are included in the notice sent by the
Corporation); provided that payment of the Redemption Price for certificates
(and accompanying documentation, if required) surrendered to the Corporation
after 2:00 p.m. (New York City time) on the Redemption Date may, at the
Corporation’s option, be made on the Business Day immediately following the
Redemption Date.

 

(ii)         Convertible Preference Shares to be redeemed on the Redemption Date
will from and after such date, no longer be deemed to be outstanding; and all
powers, designations, preferences and other rights of the holder thereof as a
holder of Convertible Preference Shares (except the right to receive from the
Corporation the applicable Redemption Price) shall cease and terminate with
respect to such shares; provided, that in the event that a Convertible
Preference Share is not redeemed due to a default in payment by the Corporation
or because the Corporation is otherwise unable to pay the applicable Redemption
Price in cash in full, such Convertible Preference Share will remain outstanding
and will be entitled to all of the powers, designations, preferences and other
rights as provided herein.

 

(iii)        Notwithstanding anything in this SECTION 6 to the contrary, each
holder shall retain the right to convert Convertible Preference Shares to be
redeemed at any time on or prior to the Redemption Date; provided, however, that
any Convertible Preference Shares for which a holder delivers a conversion
notice to the Corporation prior to the Redemption Date shall not be redeemed
pursuant to this SECTION 6.

 

SECTION 7.        Antitrust and Conversion Into Alternative Preference Shares.

 

(a)          If (i) the Corporation validly delivers a notice of conversion
pursuant to SECTION 5(c) to the Investor or any Permitted Transferee at any time
on and after the two (2) year anniversary of the Series 6 Original Issuance Date
and (ii) the Investor or such Permitted Transferee would not be permitted to
convert one or more of its Beneficially Owned Convertible Preference Shares into
Class A Shares because any applicable waiting period has not lapsed, or approval
has not been obtained, under the Hart-Scott Rodino Antitrust Improvements Act of
1976, as amended, or other applicable law, the Accretion Rate will decrease to
0% per annum following, and the Base Liquidation Preference per Convertible
Preference Share will not increase during any period subsequent to, ten (10)
Business Days following the date of such validly delivered notice (which for the
avoidance of doubt shall not be earlier than the two (2) year anniversary of the
Series 6 Original Issuance Date).

 

(b)          With respect to any holder of Convertible Preference Shares other
than the Investor or any Permitted Transferee, after receiving a notice of
conversion pursuant to SECTION 5(c), any such holder of Convertible Preference
Shares as to whom the relevant provisions of the following sentence are
applicable may, at such holder’s option, convert Convertible Preference Shares
subject to such conversion at any time on or prior to the close of business on
the Business Day immediately preceding the Conversion Date, as the case may be,
specified in such notice into Alternative Preference Shares to the extent
necessary to address the conditions described in SECTION 7(c).

 

(c)          (i) If any holder of Convertible Preference Shares would not be
permitted to convert one or more of its Beneficially Owned Convertible
Preference Shares into Class A Shares due to the restrictions contained in
SECTION 5(b) or (ii) if any holder of Convertible Preference Shares other than
the Investor or any Permitted Transferee would not be permitted to convert one
more of its Beneficially Owned Convertible Preference Shares into Class A Shares
(the shares described in clause (i) and (ii), the “Special Conversion Shares”)
because any applicable waiting period has not lapsed, or approval has not been
obtained, under the Hart-Scott Rodino Antitrust Improvements Act of 1976, as
amended, or other applicable law, then in each case each Special Conversion
Share of such holder shall be converted into a number of Alternative Preference
Shares equal to the number of Class A Shares such holder would have received if
such holder would have been permitted to convert such Special Conversion Shares
into Class A Shares on the Conversion Date.

 

   

 

  

(d)          As soon as practicable (and in any event within three (3) Business
Days) after receipt of notice of either of the events described in SECTION 7(c),
which notice shall include the amount of Alternative Preference Shares to which
such holder is entitled and the basis for such conversion into Alternative
Preference Shares, the Corporation shall (i) issue and deliver to such holder a
certificate for the number of Alternative Preference Shares, if any, to which
such holder is entitled in exchange for the certificates formerly representing
the Convertible Preference Shares and (ii) pay to such holder, to the extent of
funds legally available therefor, all declared and unpaid Dividends on the
Convertible Preference Shares that are being converted into Alternative
Preference Shares. Such conversion will be deemed to have been made on the
Conversion Date, and the person entitled to receive the Alternative Preference
Shares issuable upon such conversion shall be treated for all purposes as the
record holder of such Alternative Preference Shares on such Conversion Date. In
case fewer than all of the Convertible Preference Shares represented by any such
certificate are to be converted into Alternative Preference Shares, a new
certificate shall be issued representing the unconverted shares without cost to
the holder thereof, except for any documentary, stamp or similar issue or
transfer tax due because any certificates for Alternative Preference Shares or
Convertible Preference Shares are issued in a name other than the name of the
converting holder. The Corporation shall pay any documentary, stamp or similar
issue or transfer tax due on the issue of Alternative Preference Shares upon
conversion or due upon the issuance of a new certificate for any Convertible
Preference Shares not converted other than any such tax due because Alternative
Preference Shares or a certificate for Convertible Preference Shares are issued
in a name other than the name of the converting holder.

 

SECTION 8.        Additional Definitions. For purposes of these Articles of
Amendment, the following terms shall have the following meanings:

 

(a)          “Additional Rate” means an annual rate initially equal to 7.0% per
annum, increasing by 1.0% on every anniversary of the occurrence of the
Specified Event.

 

(b)          “Affiliate” means, with respect to any person, any other person
that directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified person.
Notwithstanding the foregoing, the Corporation, its subsidiaries and its other
controlled Affiliates shall not be considered Affiliates of the Investor.

 

(c)           “Alternative Preference Shares” means the Series 7 Convertible
Preference Shares so denominated and authorized by the Corporation concurrently
with the Convertible Preference Shares.

 

(d)          “Articles of Amendment” means these Articles of Amendment creating
the Convertible Preference Shares.

 

(e)          “Beneficially Own,” “Beneficially Owned” or “Beneficial Ownership”
has the meaning set forth in Rule 13d-3 of the rules and regulations promulgated
under the Exchange Act, except that for purposes hereof the words “within sixty
days” in Rule 13d-3(d)(1)(i) shall not apply, to the effect that a person shall
be deemed to be the Beneficial Owner of a security if that person has the right
to acquire beneficial ownership of such security at any time. For the avoidance
of doubt, for purposes hereof, except where otherwise expressly provided herein,
the Investor (or any other person) shall at all times be deemed to have
Beneficial Ownership of Class A Shares issuable upon conversion of the
Convertible Preference Shares directly or indirectly held by them, irrespective
of any applicable restrictions on transfer, conversion or voting.

 

   

 

  

(f)           “Board of Directors” means the board of directors of the
Corporation.

 

(g)          “Business Day” means a day other than a Saturday, Sunday or other
day on which commercial banking institutions are authorized or required by law,
regulation or executive order to close in New York City, New York.

 

(h)          “Closing Price” of the Class A Shares on any date means the closing
sale price per share (or if no closing sale price is reported, the average of
the bid and ask prices or, if more than one in either case, the average of the
average bid and the average ask prices) on that date as reported in composite
transactions for the Exchange or, if the Class A Shares are not listed or
admitted for trading on an Exchange, as reported on the quotation system on
which such security is quoted. If the Class A Shares are not listed or admitted
for trading on an Exchange and not reported on a quotation system on the
relevant date, the “closing price” will be the last quoted bid price for the
Class A Shares in the over-the-counter market on the relevant date as reported
by the National Quotation Bureau or similar organization. If the Class A Shares
are not so quoted, the last reported sale price will be the average of the
mid-point of the last bid and ask prices for the Class A Shares on the relevant
date from each of at least three (3) nationally recognized investment banking
firms selected by the Corporation for this purpose.

 

(i)           “Common Shares” means the Class A Shares, the Class B Shares and
any other common shares in the capital of the Corporation.

 

(j)           “control,” “controlling,” “controlled by” and “under common
control with,” with respect to any person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person, whether through the ownership of Voting Stock, by
contract or otherwise.

 

(k)          “Convertible Security” means any debt or other evidences of
indebtedness, shares of capital or other securities directly or indirectly
convertible into or exercisable or exchangeable for Class A Shares.

 

(l)           “Corporation” means MDC Partners Inc., a corporation governed by
the Canada Business Corporations Act.

 

(m)         “Current Market Price” of Class A Shares on any day means the
average of the Closing Prices per Class A Share for each of the five (5)
consecutive Trading Days ending on the earlier of the day in question and the
day before the Ex-Dividend Date with respect to the issuance or distribution
requiring such computation.

 

(n)          “Dividend Payment Date” means (i) each January 1, April 1, July 1
and October 1 of each year, or (ii) with respect to any Convertible Preference
Share that is to be converted or redeemed, the Conversion Date or the Redemption
Date, as applicable; provided that if any such Dividend Payment Date would
otherwise occur on a day that is not a Business Day, such Dividend Payment Date
shall instead be (and any dividend payable on Convertible Preference Shares on
such Dividend Date shall instead be payable on) the immediately succeeding
Business Day.

 

(o)          “Dividend Period” means the period which commences on and includes
a Dividend Payment Date (other than the initial Dividend Period which shall
commence on and include the date on which the Specified Event occurs) pursuant
to clauses (i) and (ii) of the definition of “Dividend Payment Date” and ends on
and includes the calendar day next preceding the next Dividend Payment Date.

 

   

 

  

(p)          “Ex-Dividend Date” means, with respect to any issuance or
distribution, the first date on which the Class A Shares trade on the applicable
exchange or in the applicable market, regular way, without the right to receive
such issuance or distribution.

 

(q)          “Exchange” means Nasdaq and, if the Class A Shares are not then
listed on Nasdaq, the principal other U.S. national or regional securities
exchange or market on which the Class A Shares are then listed.

 

(r)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(s)          “Fair Market Value” of the Class A Shares or any other security or
property means the fair market value thereof as determined in good faith by the
Board of Directors, which determination must be set forth in a written
resolution of the Board of Directors, in accordance with the following rules:

 

(i)          for Class A Shares or other security traded or quoted on an
Exchange, the Fair Market Value will be the average of the Closing Prices of
such security on such Exchange over a ten (10) consecutive Trading Day period,
ending on the Trading Day immediately prior to the date of determination; and

 

(ii)         for any other property, the Fair Market Value shall be determined
by the Board of Directors assuming a willing buyer and a willing seller in an
arm’s-length transaction.

 

(t)          “Fundamental Change” shall be deemed to have occurred at such time
as any of the following events shall occur:

 

(i)          any “person” or “group”, other than the Corporation, its
Subsidiaries or any employee benefits plan of the Corporation or its
Subsidiaries, files, or is required by applicable law to file, a Schedule 13D or
Schedule TO (or any successor schedule, form or report) pursuant to the Exchange
Act, disclosing that such person has become the direct or indirect beneficial
owner of shares with a majority of the total voting power of the Corporation’s
outstanding Voting Stock; unless such beneficial ownership arises solely as a
result of a revocable proxy delivered in response to a proxy or consent
solicitation made pursuant to the applicable rules and regulations under the
Exchange Act; or

 

(ii)         the Corporation amalgamates, consolidates with or merges with or
into another person (other than a Subsidiary of the Corporation), or sells,
conveys, transfers, leases or otherwise disposes of all or substantially all of
the consolidated properties and assets of the Corporation and its Subsidiaries
(excluding for purposes of the calculation non-controlling interests and third
party minority interests) to any person (other than a Subsidiary of the
Corporation) or any person (other than a Subsidiary of the Corporation)
consolidates with, amalgamates or merges with or into the Corporation, provided
that none of the circumstances set forth in this clause (ii) shall be a
Fundamental Change if persons that beneficially own the Voting Securities of the
Corporation immediately prior to the transaction own, directly or indirectly,
shares with a majority of the total voting power of all outstanding Voting Stock
of the surviving or transferee person immediately after the transaction in
substantially the same proportion as their ownership of the Corporation’s Voting
Stock immediately prior to the transaction.

 

(u)          “group” has the meaning assigned to such term in Section 13(d)(3)
of the Exchange Act.

 

   

 

  

(v)         “hereof,” “herein” and “hereunder” and words of similar import refer
to these Articles of Amendment as a whole and not merely to any particular
clause, provision, section or subsection.

 

(w)         “Investor” means Stagwell Agency Holdings LLC.

 

(x)          “Junior Securities” means the Common Shares and each other class or
series of shares in the capital of the Corporation the terms of which do not
expressly provide that they rank senior in preference or priority to or on
parity, without preference or priority, with the Convertible Preference Shares
with respect to dividend rights or rights upon liquidation, dissolution or
winding up of the Corporation.

 

(y)          “Market Disruption Event” means, with respect to the Class A
Shares, (i) a failure by the Exchange to open for trading during its regular
trading session or (ii) the occurrence or existence for more than one half hour
period in the aggregate on any scheduled Trading Day for the Class A Shares of
any suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the Exchange, or otherwise) in the Class A Shares
or in any options, contracts or future contracts relating to the Class A Shares,
and such suspension or limitation occurs or exists at any time before 1:00 p.m.
(New York City time) on such day.

 

(z)          “Nasdaq” means The NASDAQ Global Market.

 

(aa)        “Original Purchase Price” means $1,000 per Convertible Preference
Share.

 

(bb)        “Parity Securities” means any shares in the capital of the
Corporation the terms of which expressly provide that they will rank on parity,
without preference or priority, with the Convertible Preference Shares with
respect to dividend rights or rights upon liquidation, dissolution or winding up
of the Corporation. For the avoidance of doubt, the Series 4 Preference Shares
and the Series 5 Preference Shares of the Corporation and the Alternative
Preference Shares are Parity Securities.

 

(cc)        “Permitted Transferee” means any holder of Convertible Preference
Shares who received such Convertible Preference Shares in a Permitted Transfer
(as defined in the Securities Purchase Agreement), provided that such holder
agrees, for the benefit of the Corporation, to comply with Section 4.05 of the
Securities Purchase Agreement.

 

(dd)        “person” means any individual, corporation, limited liability
company, limited or general partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, government, any agency or political
subdivisions thereof or other “person” as contemplated by Section 13(d) of the
Exchange Act.

 

(ee)        “Qualifying Transaction” means a Fundamental Change (i) with regard
to which the holder of Convertible Preference Shares is entitled to receive,
directly or indirectly, in respect of its Convertible Preference Shares, in
connection with the consummation of such transaction (including pursuant to the
conversion of the Convertible Preference Shares (without regard to limitations
or restrictions on conversion) or the purchase or exchange of such Convertible
Preference Shares in a tender or exchange offer), consideration consisting
solely of cash, equity securities that are immediately tradable on a national
securities exchange and that have (or the equity securities of the predecessor
of the issuer of such equity securities have) an average trading volume per
trading day over the thirty (30) trading days preceding public announcement of
such transaction at least equal to that of the Class A Shares over the thirty
(30) trading days preceding public announcement of such transaction, or a
combination of cash and such equity consideration (collectively, “qualifying
consideration”), which qualifying consideration is in an amount per outstanding
Convertible Preference Share that is at least equal to the Base Liquidation
Preference of such Convertible Preference Share plus all accrued but unpaid
dividends thereon (with the value of any non-cash consideration being the Fair
Market Value of such non-cash consideration at the time of signing of the
definitive transaction agreement for the applicable transaction) or (ii) that is
otherwise consented to by the holders of two-thirds of the outstanding
Convertible Preference Shares.

 

   

 

  

(ff)          “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

(gg)        “Securities Purchase Agreement” means that certain Securities
Purchase Agreement, dated as of March 14, 2019, between the Corporation and the
Investor.

 

(hh)        “Senior Securities” means any shares in the capital of the
Corporation the terms of which expressly provide that they will rank senior in
preference or priority to the Convertible Preference Shares with respect to
dividend rights or rights upon liquidation, dissolution or winding up of the
Corporation.

 

(ii)          “Series 6 Original Issuance Date” means March 14, 2019.

 

(jj)          “share capital” means any and all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of capital, partnership interests (whether general or limited) or
equivalent ownership interests in or issued by such person, and with respect to
the Corporation includes, without limitation, any and all Common Shares and the
Preference Shares.

 

(kk)        “Specified Event” means the tenth (10th) Business Day after the
consummation of a Fundamental Change that does not constitute a Qualifying
Transaction.

 

(ll)          “Subsidiary” means with respect to any person, any corporation,
association or other business entity of which more than 50% of the outstanding
Voting Stock is owned, directly or indirectly, by, or, in the case of a
partnership, the sole general partner or the managing partner or the only
general partners of which are, such person and one or more Subsidiaries of such
person (or a combination thereof). Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Corporation.

 

(mm)      “Trading Day” means any day on which (i) there is no Market Disruption
Event and (ii) the Exchange is open for trading or, if the Class A Shares are
not so listed, admitted for trading or quoted, any Business Day. A Trading Day
only includes those days that have a scheduled closing time of 4:00 p.m. (New
York City time) or the then standard closing time for regular trading on the
relevant Exchange.

 

(nn)        “Voting Stock” means the Class A Shares and the Class B Shares and
securities of any class or kind ordinarily having the power to vote generally
for the election of directors of the Board of Directors of the Corporation or
its successor.

 

(oo)        Each of the following terms is defined in the Section set forth
opposite such term:

 

Term   Section Accretion Rate   SECTION 2(b) Additional Class A Shares   SECTION
5(f)(v)(B) Additional Dividends   SECTION 1(b)(i) Aggregate Amount   SECTION
5(f)(iii) Base Liquidation Preference   SECTION 2(b) Class A Equivalents  
SECTION 5(f)(v)(B)

 

   

 

  

Term   Section Class A Shares   SECTION 2(a) Class A Shares Outstanding  
SECTION 5(f)(ii) Class B Shares   SECTION 2(a) Conversion Amount   SECTION 5(a)
Conversion Date   SECTION 5(a) Conversion Price   SECTION 5(a) Convertible
Preference Shares   Preamble Disposition Event   SECTION 5(f)(iv) Dividends  
SECTION 1(b)(i) Expiration Date   SECTION 5(f)(iii) Expiration Time   SECTION
5(f)(iii)(A) Liquidation Preference   SECTION 2(a) Maximum Voting Power  
SECTION 5(b) Participating Dividends   SECTION 1(a) Preference Shares   Preamble
Purchased Shares   SECTION 5(f)(iii) qualifying consideration   SECTION 8(ee)
Quarterly Compounding Date   SECTION 2(b) Redemption Date   SECTION 6(a)(i)
Redemption Notice   SECTION 6(a)(ii) Redemption Price   SECTION 6(a)(i)
Reference Property   SECTION 5(f)(iv) Rights Trigger   SECTION 5(f)(xii) Special
Conversion Shares   SECTION 7(c)

 

SECTION 9.        Miscellaneous. For purposes of these Articles of Amendment,
the following provisions shall apply:

 

(a)          Withholding Tax. Notwithstanding any other provision of these
Articles of Amendment, the Corporation may deduct or withhold from any payment,
distribution, issuance or delivery (whether in cash or in shares) to be made
pursuant to these Articles of Amendment any amounts required or permitted by law
to be deducted or withheld from any such payment, distribution, issuance or
delivery and shall remit any such amounts to the relevant tax authority as
required. If the cash component of any payment, distribution, issuance or
delivery to be made pursuant to these Articles of Amendment is less than the
amount that the Corporation is so required or permitted to deduct or withhold,
the Corporation shall be permitted to deduct and withhold from any noncash
payment, distribution, issuance or delivery to be made pursuant to these
Articles of Amendment any amounts required or permitted by law to be deducted or
withheld from any such payment, distribution, issuance or delivery and to
dispose of such property in order to remit any amount required to be remitted to
any relevant tax authority. Notwithstanding the foregoing, the amount of any
payment, distribution, issuance or delivery made to a holder of Convertible
Preference Shares pursuant to these Articles of Amendment shall be considered to
be the amount of the payment, distribution, issuance or delivery received by
such holder plus any amount deducted or withheld pursuant to this SECTION 9. In
the absence of any such deduction or withholding by the Corporation, and unless
agreed otherwise by the Corporation in writing, holders of Convertible
Preference Shares shall be responsible for all withholding taxes under Part XIII
of the Income Tax Act (Canada) in respect of any payment, distribution, issuance
or delivery made or credited to them pursuant to these Articles of Amendment and
shall indemnify and hold harmless the Corporation on an after-tax basis (for
this purpose, having regard only to taxes for which the Corporation is liable
under Part XIII of the Income Tax Act (Canada)) for any such taxes imposed on
any payment, distribution, issuance or delivery made or credited to them
pursuant to these Articles of Amendment.

 

   

 

  

(b)          Wire or Electronic Transfer of Funds. Notwithstanding any other
right, privilege, restriction or condition attaching to the Convertible
Preference Shares, the Corporation may, at its option, make any payment due to
registered holders of Convertible Preference Shares by way of a wire or
electronic transfer of funds to such holders. If a payment is made by way of a
wire or electronic transfer of funds, the Corporation shall be responsible for
any applicable charges or fees relating to the making of such transfer. As soon
as practicable following the determination by the Corporation that a payment is
to be made by way of a wire or electronic transfer of funds, the Corporation
shall provide a notice to the applicable registered holders of Convertible
Preference Shares at their respective addresses appearing on the books of the
Corporation. Such notice shall request that each applicable registered holder of
Convertible Preference Shares provide the particulars of an account of such
holder with a chartered bank in the United States to which the wire or
electronic transfer of funds shall be directed. If the Corporation does not
receive account particulars from a registered holder of Convertible Preference
Shares prior to the date such payment is to be made, the Corporation shall
deposit the funds otherwise payable to such holder in a special account or
accounts in trust for such holder. The making of a payment by way of a wire or
electronic transfer of funds or the deposit by the Corporation of funds
otherwise payable to a holder in a special account or accounts in trust for such
holder shall be deemed to constitute payment by the Corporation on the date
thereof and shall satisfy and discharge all liabilities of the Corporation for
such payment to the extent of the amount represented by such transfer or
deposit.

 

(c)          Amendments. The provisions attaching to the Convertible Preference
Shares may be deleted, varied, modified, amended or amplified by articles of
amendment with such approval as may then be required by the Canada Business
Corporations Act.

 

(d)          U.S. Currency. Unless otherwise stated, all references herein to
sums of money are expressed in lawful money of the United States.

 

(e)          Specified Amount. The amount specified in respect of each
Convertible Preference Shares for the purposes of subsection 191(4) of the
Income Tax Act (Canada) is $1,000.

 

[Rest of page intentionally left blank.]

 

   

 

 

ARTICLES OF AMENDMENT

 

PROVISIONS ATTACHING TO THE

SERIES 7 CONVERTIBLE PREFERENCE SHARES

 

To increase the authorized capital of the Corporation by creating a seventh
series of preference shares of the Corporation, which shall consist of an
unlimited number of shares designated as the “Series 7 Convertible Preference
Shares” (the “Convertible Preference Shares”). The Convertible Preference Shares
shall have the following rights, privileges, restrictions and conditions.
Capitalized terms not defined where used shall have the meanings ascribed to
such terms in SECTION 6.

 

SECTION 1.        Dividends.

 

(a)          (i)          Each holder of issued and outstanding Convertible
Preference Shares will be entitled to receive, when, as and if declared by the
Board of Directors, out of funds legally available for the payment of dividends
for each Convertible Preference Share, dividends of the same type as any
dividends or other distribution, whether in cash, in kind or in other property,
payable or to be made on outstanding Class A Subordinate Voting Shares of the
Corporation (the “Class A Shares”), in an amount equal to the amount of such
dividends or other distribution as would be made on the number of Class A Shares
into which such Convertible Preference Shares could be converted on the
applicable record date for such dividends or other distribution on the Class A
Shares, without giving effect to the limitations set forth in SECTION 5(b) after
aggregating all shares held by the same holder (the “Participating Dividends”)
and disregarding any rounding for fractional amounts; provided, however, that
notwithstanding the above, the holders of Convertible Preference Shares shall
not be entitled to receive any dividends or distributions for which an
adjustment to the Conversion Amount (as defined below) shall be made pursuant to
SECTION 5(f)(i)(A) or SECTION 5(f)(ii) (and such dividends or distributions that
are not payable to the holders of Convertible Preference Shares as a result of
this proviso shall not be deemed to be Participating Dividends).

 

(ii)         Participating Dividends are payable at the same time as and when
such dividends or other distributions on the Class A Shares are paid to the
holders of Class A Shares and are payable to holders of record of Convertible
Preference Shares on the record date for the corresponding dividend or
distribution on the Class A Shares.

 

(b)          Holders of the Convertible Preference Shares are not entitled to
any dividend, whether payable in cash, in kind or other property, in excess of
the Participating Dividends as provided in this SECTION 1.

 

(c)          The Corporation shall pay Participating Dividends (less any tax
required to be deducted and withheld by the Corporation), except in case of
redemption or conversion in which case payment of Participating Dividends shall
be made on surrender of the certificate, if any, representing the Convertible
Preference Shares to be redeemed or converted, by electronic funds transfer or
by sending to each holder of Convertible Preference Shares a check for such
Participating Dividends payable to the order of such holder or, in the case of
joint holders, to the order of all such holders failing written instructions
from them to the contrary or in such other manner, not contrary to applicable
law, as the Corporation shall reasonably determine. The making of such payment
or the posting or delivery of such check on or before the date on which such
Dividend is to be paid to a holder shall be deemed to be payment and shall
satisfy and discharge all liabilities for the payment of such Dividends to the
extent of the sum represented thereby (plus the amount of any tax required to be
and in fact deducted and withheld by the Corporation from the related Dividends
as aforesaid and remitted to the proper taxing authority) unless such check is
not honored when presented for payment. Subject to applicable law, Dividends
which are represented by a check which has not been presented to the
Corporation’s bankers for payment or that otherwise remain unclaimed for a
period of six years from the date on which they were declared to be payable
shall be forfeited to the Corporation.

 

   

 

  

SECTION 2.        Liquidation Entitlement.

 

(a)          Upon any voluntary or involuntary liquidation, dissolution or
winding up of the Corporation, each Convertible Preference Share entitles the
holder thereof to receive and to be paid out of the assets of the Corporation
available for distribution, before any distribution or payment may be made to a
holder of any Class A Shares, any Class B Shares of the Corporation (the “Class
B Shares”) or any other shares ranking junior as to capital to the Convertible
Preference Shares, an amount per Convertible Preference Share equal to the
amount the holder of the Convertible Preference Share would have received if
such holder had converted such Convertible Preference Share into a Class A Share
immediately prior thereto, without giving effect to the limitations set forth in
SECTION 5(b) and disregarding any rounding for fractional amounts (the
“Liquidation Entitlement”).

 

(b)          After payment to the holders of the Convertible Preference Shares
of the full Liquidation Entitlement to which they are entitled, the Convertible
Preference Shares as such will have no right or claim to any of the assets of
the Corporation.

 

(c)          The value of any property not consisting of cash that is
distributed by the Corporation to the holders of the Convertible Preference
Shares will equal the Fair Market Value thereof on the date of distribution.

 

SECTION 3.        Voting Rights. The holders of the Convertible Preference
Shares shall not be entitled as such, except as required by law, to receive
notice of or to attend any meeting of the shareholders of the Corporation or to
vote at any such meeting but shall be entitled to receive notice of meetings of
shareholders of the Corporation called for the purpose of authorizing the
dissolution of the Corporation or the sale of its undertaking or a substantial
part thereof. The approval of the holders of the Convertible Preference Shares
with respect to any and all matters referred to in these Articles of Amendment
may be given in writing by all of the holders of the Convertible Preference
Shares outstanding or by resolution duly passed and carried as may then be
required by the Canada Business Corporations Act at a meeting of the holders of
the Convertible Preference Shares duly called and held for the purpose of
considering the subject matter of such resolution and at which holders of not
less than a majority of all Convertible Preference Shares then outstanding are
present in person or represented by proxy in accordance with the by-laws of the
Corporation; provided, however, that if at any such meeting, when originally
held, the holders of at least a majority of all Convertible Preference Shares
then outstanding are not present in person or so represented by proxy within 30
minutes after the time fixed for the meeting, then the meeting shall be
adjourned to such date, being not less than fifteen (15) days later, and to such
time and place as may be fixed by the chairman of such meeting, and at such
adjourned meeting the holders of Convertible Preference Shares present in person
or so represented by proxy, whether or not they hold a majority of all
Convertible Preference Shares then outstanding, may transact the business for
which the meeting was originally called, and a resolution duly passed and
carried as may then be required by the Canada Business Corporations Act at such
adjourned meeting shall constitute the approval of the holders of the
Convertible Preference Shares. Notice of any such original meeting of the
holders of the Convertible Preference Shares shall be given not less than
twenty-one (21) days prior to the date fixed for such meeting and shall specify
in general terms the purpose for which the meeting is called, and notice of any
such adjourned meeting shall be given not less than ten (10) days prior to the
date fixed for such adjourned meeting, but it shall not be necessary to specify
in such notice the purpose for which the adjourned meeting is called. The
formalities to be observed with respect to the giving of notice of any such
original meeting or adjourned meeting and the conduct of it shall be those from
time to time prescribed in the by-laws of the Corporation with respect to
meetings of shareholders. On every poll taken at any such original meeting or
adjourned meeting, each holder of Convertible Preference Shares present in
person or represented by proxy shall be entitled to one vote for each of the
Convertible Preference Shares held by such holder.

 

   

 

  

SECTION 4.        Purchase for Cancellation. Subject to such provisions of the
Canada Business Corporations Act as may be applicable, the Corporation may at
any time or times purchase (if obtainable) for cancellation all or any part of
the Convertible Preference Shares outstanding from time to time: (a) through the
facilities of any Exchange or market on which the Convertible Preference Shares
are listed, (b) by invitation for tenders addressed to all the holders of record
of the Convertible Preference Shares outstanding, or (c) in any other manner, in
each case at the lowest price or prices at which, in the opinion of the Board of
Directors, such shares are obtainable.

 

SECTION 5.        Conversion.

 

Each Convertible Preference Share is convertible into Class A Shares as provided
in this SECTION 5.

 

(a)          Conversion at the Option of Holders of Convertible Preference
Shares. Subject to SECTION 5(b), each holder of Convertible Preference Shares is
entitled to convert, in whole or in part, at any time and from time to time, at
the option and election of such holder, each outstanding Convertible Preference
Share held by such holder into a number of duly authorized, validly issued,
fully paid and nonassessable Class A Shares equal to the number determined by
dividing (i) one (1) by (ii) the Conversion Amount in effect at the time of
conversion. The “Conversion Amount” initially is one (1), as adjusted from time
to time as provided in SECTION 5(f). In order to convert the Convertible
Preference Shares into Class A Shares, the holder must surrender the
certificates representing such Convertible Preference Shares, accompanied by
transfer instruments satisfactory to the Corporation, free of any adverse
interest or liens at the office of the Corporation’s transfer agent for the
Convertible Preference Shares, together with written notice that such holder
elects to convert all or such number of shares represented by such certificates
as specified therein. With respect to a conversion pursuant to this SECTION
5(a), the date of receipt of such certificates, together with such notice and
such other information or documents as may be required by the Corporation
(including any certificates delivered pursuant to SECTION 5(b)), by the transfer
agent or the Corporation will be the date of conversion (the “Conversion Date”).

 

(b)          Limitations on Conversion. Notwithstanding SECTION 5(a), the
Corporation shall not effect any conversion of the Convertible Preference Shares
or otherwise issue Class A Shares pursuant to SECTION 5(a), and no holder of
Convertible Preference Shares will be permitted to convert Convertible
Preference Shares into Class A Shares if, and to the extent that, following such
conversion, either (i) such holder’s aggregate voting power on a matter being
voted on by holders of Class A Shares would exceed 19.9% of the Maximum Voting
Power (as defined below) or (ii) such holder would Beneficially Own more than
19.9% of the then outstanding Common Shares; provided, however, that such
conversion restriction shall not apply to any conversion in connection with and
subject to completion of (A) a public sale of the Class A Shares to be issued
upon such conversion, if following consummation of such public sale such holder
will not Beneficially Own in excess of 19.9% of the then outstanding Class A
Shares or (B) a bona fide third party tender offer for the Class A Shares
issuable thereupon. For purposes of the foregoing sentence, the number of Class
A Shares Beneficially Owned by a holder shall include the number of Class A
Shares issuable upon conversion of the Convertible Preference Shares with
respect to which a conversion notice has been given, but shall exclude the
number of Class A Shares which would be issuable upon conversion or exercise of
the remaining, unconverted portion of the Convertible Preference Shares
Beneficially Owned by such holder. Upon the written request of the holder, the
Corporation shall within two (2) Business Days confirm in writing (which may be
by email) to any holder the number of Class A Shares and Class B Shares then
outstanding. In connection with any conversion and as a condition to the
Corporation effecting such conversion, upon request of the Corporation, a holder
of Convertible Preference Shares shall deliver to the Corporation a certificate,
signed by a duly authorized officer of such holder, no less than twelve (12)
Business Days prior to the applicable conversion, certifying that, after giving
effect to such conversion, (i) such holder’s aggregate voting power on a matter
being voted on by holders of Class A Shares will not exceed 19.9% of the Maximum
Voting Power or (ii) such holder will not Beneficially Own more than 19.9% of
the then outstanding Common Shares. For purposes hereof, “Maximum Voting Power”
means, at the time of determination of the Maximum Voting Power, the total
number of votes which may be cast by all shares of the Corporation’s capital on
a matter subject to the vote of the Common Shares and any other securities that
constitute Voting Stock voting together as a single class and after giving
effect to any limitation on voting power set forth herein and the articles of
amendment or other similar document governing other Voting Stock. For purposes
of this SECTION 5(b), the aggregate voting power and Beneficial Ownership of
Common Shares held by the Affiliates of a holder shall be attributed to such
holder.

 

   

 

  

(c)          Automatic Conversion.

 

(i)          If at any time the limitations in SECTION 5(b) would not prevent
the conversion of one or more Convertible Preference Shares into Class A Shares
then, subject to any lapse or expiration of the applicable waiting period, or
approval, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, or other applicable antitrust law, the maximum number of Convertible
Preference Shares held by a holder and its Affiliates that can convert into
Class A Shares without violating the limitations in SECTION 5(b) will
automatically convert into Class A Shares, provided that such automatic
conversion shall only occur if the number of Convertible Preference Shares that
would be converted on the Conversion Date is equal to or greater than the lesser
of (x) 1,000 and (y) all shares then held by such holder and its Affiliates;
provided, further, that if the number of Convertible Preference Shares that may
be converted pursuant to this SECTION 5(c)(i) is less than all shares of the
Convertible Preference Shares Beneficially Owned by a holder and its Affiliates,
the Corporation shall select the Convertible Preference Shares to be converted
by lot or in such other equitable manner as the Corporation may determine.

 

(d)          Fractional Shares. No fractional Class A Shares will be issued upon
conversion of the Convertible Preference Shares. In lieu of fractional shares,
the Corporation shall round, to the nearest whole number, the number of Class A
Shares to be issued upon conversion of the Convertible Preference Shares. If
more than one Convertible Preference Share is being converted at one time by or
for the benefit of the same holder, then the number of full shares issuable upon
conversion will be calculated on the basis of the aggregate number of
Convertible Preference Shares converted by or for the benefit of such holder at
such time.

 

(e)          Mechanics of Conversion.

 

(i)          Promptly after the Conversion Date (and in any event within three
(3) Business Days), the Corporation shall (A) issue and deliver to such holder
the number of Class A Shares to which such holder is entitled in exchange for
the certificates formerly representing Convertible Preference Shares and (B) pay
to such holder, to the extent of funds legally available therefor, all declared
and unpaid Participating Dividends on the Convertible Preference Shares that are
being converted into Class A Shares. Such conversion will be deemed to have been
made on the Conversion Date, and the person entitled to receive the Class A
Shares issuable upon such conversion shall be treated for all purposes as the
record holder of such Class A Shares on such Conversion Date. In case fewer than
all the shares represented by any such certificate are to be converted, a new
certificate shall be issued representing the unconverted shares without cost to
the holder thereof, except for any documentary, stamp or similar issue or
transfer tax due because any certificates for Class A Shares or Convertible
Preference Shares are issued in a name other than the name of the converting
holder. The Corporation shall pay any documentary, stamp or similar issue or
transfer tax due on the issue of Class A Shares upon conversion or due upon the
issuance of a new certificate for any Convertible Preference Shares not
converted other than any such tax due because Class A Shares or a certificate
for Convertible Preference Shares are issued in a name other than the name of
the converting holder.

 

   

 

  

(ii)         From and after the Conversion Date, the Convertible Preference
Shares to be converted on such Conversion Date will no longer be deemed to be
outstanding, and all rights of the holder thereof as a holder of Convertible
Preference Shares (except the right to receive from the Corporation the Class A
Shares upon conversion, together with the right to receive any declared and
unpaid Participating Dividends thereon) shall cease and terminate with respect
to such shares; provided, that in the event that a Convertible Preference Share
is not converted, such Convertible Preference Share will remain outstanding and
will be entitled to all of the rights as provided herein.

 

(iii)        If the conversion is in connection with any sale, transfer or other
disposition of the Class A Shares issuable upon conversion of the Convertible
Preference Shares, the conversion may, at the option of any holder tendering any
Convertible Preference Share for conversion, be conditioned upon the closing of
the sale, transfer or the disposition of Class A Shares issuable upon conversion
of Convertible Preference Shares with the underwriter, transferee or other
acquirer in such sale, transfer or disposition, in which event such conversion
of such Convertible Preference Shares shall not be deemed to have occurred until
immediately prior to the closing of such sale, transfer or other disposition.

 

(iv)        All Class A Shares issued upon conversion of the Convertible
Preference Shares will, upon issuance by the Corporation, be duly and validly
issued, fully paid and nonassessable.

 

(f)           Adjustments to Conversion Amount.

 

(i)          Adjustment for Change In Share Capital.

 

(A)         If the Corporation shall, at any time and from time to time while
any Convertible Preference Shares are outstanding, issue a dividend or make a
distribution on its Class A Shares payable in its Class A Shares to all or
substantially all holders of its Class A Shares, then the Conversion Amount at
the opening of business on the Ex-Dividend Date for such dividend or
distribution will be adjusted by multiplying such Conversion Amount by a
fraction:

 

(1)         the numerator of which shall be the number of Class A Shares
outstanding at the close of business on the Business Day immediately preceding
such Ex-Dividend Date; and

 

(2)         the denominator of which shall be the sum of the number of Class A
Shares outstanding at the close of business on the Business Day immediately
preceding the Ex-Dividend Date for such dividend or distribution, plus the total
number of Class A Shares constituting such dividend or other distribution.

 

If any dividend or distribution of the type described in this SECTION 5(f)(i)(A)
is declared but not so paid or made, the Conversion Amount shall again be
adjusted to the Conversion Amount which would then be in effect if such dividend
or distribution had not been declared. Except as set forth in the preceding
sentence, in no event shall the Conversion Amount be increased pursuant to this
SECTION 5(f)(i)(A).

 

   

 

  

(B)         If the Corporation shall, at any time or from time to time while any
of the Convertible Preference Shares are outstanding, subdivide or reclassify
its outstanding Class A Shares into a greater number of Class A Shares, then the
Conversion Amount in effect at the opening of business on the day upon which
such subdivision becomes effective shall be proportionately decreased, and
conversely, if the Corporation shall, at any time or from time to time while any
of the Convertible Preference Shares are outstanding, combine or reclassify its
outstanding Class A Shares into a smaller number of Class A Shares, then the
Conversion Amount in effect at the opening of business on the day upon which
such combination or reclassification becomes effective shall be proportionately
increased. In each such case, the Conversion Amount shall be adjusted by
multiplying such Conversion Amount by a fraction, the numerator of which shall
be the number of Class A Shares outstanding immediately prior to such
subdivision or combination and the denominator of which shall be the number of
Class A Shares outstanding immediately after giving effect to such subdivision,
combination or reclassification. Such increase or reduction, as the case may be,
shall become effective immediately after the opening of business on the day upon
which such subdivision, combination or reclassification becomes effective.

 

(ii)         Adjustment for Rights Issue. If the Corporation shall, at any time
or from time to time, while any Convertible Preference Shares are outstanding,
distribute rights, options or warrants to all or substantially all holders of
its Class A Shares entitling them, for a period expiring within sixty (60) days
after the record date for such distribution, to purchase Class A Shares, or
securities convertible into, or exchangeable or exercisable for, Class A Shares,
in either case, at less than the average of the Closing Prices for the five (5)
consecutive Trading Days immediately preceding the first public announcement of
the distribution, then the Conversion Amount shall be adjusted so that the same
shall equal the rate determined by multiplying the Conversion Amount in effect
at the opening of business on the Ex-Dividend Date for such distribution by a
fraction:

 

(A)         the numerator of which shall be the sum of (1) the number of Class A
Shares Outstanding on the close of business on the Business Day immediately
preceding the Ex-Dividend Date for such distribution, plus (2) the number of
Class A Shares that the aggregate offering price of the total number of Class A
Shares issuable pursuant to such rights, options or warrants would purchase at
the Current Market Price of the Class A Shares on the declaration date for such
distribution (determined by multiplying such total number of Class A Shares so
offered by the exercise price of such rights, options or warrants and dividing
the product so obtained by such Current Market Price); and

 

(B)         the denominator of which shall be the number of Class A Shares
Outstanding at the close of business on the Business Day immediately preceding
the Ex-Dividend Date for such distribution, plus the total number of additional
Class A Shares issuable pursuant to such rights, options or warrants.

 

The term “Class A Shares Outstanding” shall mean, without duplication, and
include the following, and the following shall be included whether vested or
unvested, whether contingent or non-contingent and whether exercisable or not
yet exercisable, and without regard to any other limitations or restrictions on
conversion or exercise:

 

(1)          the number of Class A Shares and Class B Shares then outstanding;

 

(2)          all Class A Shares issuable upon conversion of outstanding
Convertible Preference Shares; and

 

   

 

  

(3)          all Class A Shares issuable upon exercise of outstanding options
and any other Convertible Security.

 

Such adjustment shall become effective immediately after the opening of business
on the Ex-Dividend Date for such distribution.

 

To the extent that Class A Shares are not delivered pursuant to such rights,
options or warrants or upon the expiration or termination of such rights,
options or warrants, the Conversion Amount shall be readjusted to the Conversion
Amount that would then be in effect had the adjustments made upon the issuance
of such rights, options or warrants been made on the basis of the delivery of
only the number of Class A Shares actually delivered. In the event that such
rights, options or warrants are not so distributed, the Conversion Amount shall
again be adjusted to be the Conversion Amount which would then be in effect if
the Ex-Dividend Date for such distribution had not occurred. In determining
whether any rights, options or warrants entitle the holders to purchase Class A
Shares at less than the average of the Closing Prices for the five (5)
consecutive Trading Days immediately preceding the first public announcement of
the relevant distribution, and in determining the aggregate offering price of
such Class A Shares, there shall be taken into account any consideration
received for such rights, options or warrants and the value of such
consideration if other than cash, to be determined in good faith by the Board of
Directors. Except as set forth in this paragraph, in no event shall the
Conversion Amount be increased pursuant to this SECTION 5(f)(ii).

 

(iii)        Adjustment for Certain Tender Offers or Exchange Offers. In case
the Corporation or any of its Subsidiaries shall, at any time or from time to
time, while any Convertible Preference Shares are outstanding, distribute cash
or other consideration in respect of a tender offer or an exchange offer (that
is treated as a “tender offer” under U.S. federal securities laws) made by the
Corporation or any Subsidiary for all or any portion of the Class A Shares,
where the sum of the aggregate amount of such cash distributed and the aggregate
Fair Market Value, as of the Expiration Date (as defined below), of such other
consideration distributed (such sum, the “Aggregate Amount”) expressed as an
amount per Class A Share validly tendered or exchanged, and not withdrawn,
pursuant to such tender offer or exchange offer as of the Expiration Time (as
defined below) (such tendered or exchanged Class A Shares, the “Purchased
Shares”) exceeds the Closing Price per share of the Class A Shares on the
Trading Day immediately following the last date (such last date, the “Expiration
Date”) on which tenders or exchanges could have been made pursuant to such
tender offer or exchange offer (as the same may be amended through the
Expiration Date), then, and in each case, immediately after the close of
business on such date, the Conversion Amount shall be decreased so that the same
shall equal the rate determined by multiplying the Conversion Amount in effect
immediately prior to the close of business on the Trading Day immediately
following the Expiration Date by a fraction:

 

(A)         the numerator of which shall be equal to the product of (1) the
number of Class A Shares outstanding as of the last time (the “Expiration Time”)
at which tenders or exchanges could have been made pursuant to such tender offer
or exchange offer (including all Purchased Shares) and (2) the Closing Price per
share of the Class A Shares on the Trading Day immediately following the
Expiration Date; and

 

(B)         the denominator of which is equal to the sum of (x) the Aggregate
Amount and (y) the product of (I) an amount equal to (1) the number of Class A
Shares outstanding as of the Expiration Time, less (2) the Purchased Shares and
(II) the Closing Price per share of the Class A Shares on the Trading Day
immediately following the Expiration Date.

 

   

 

  

An adjustment, if any, to the Conversion Amount pursuant to this SECTION
5(f)(iii) shall become effective immediately prior to the opening of business on
the second Trading Day immediately following the Expiration Date. In the event
that the Corporation or a Subsidiary is obligated to purchase Class A Shares
pursuant to any such tender offer or exchange offer, but the Corporation or such
Subsidiary is permanently prevented by applicable law from effecting any such
purchases, or all such purchases are rescinded, then the Conversion Amount shall
again be adjusted to be the Conversion Amount which would then be in effect if
such tender offer or exchange offer had not been made. Except as set forth in
the preceding sentence, if the application of this SECTION 5(f)(iii) to any
tender offer or exchange offer would result in an increase in the Conversion
Amount, no adjustment shall be made for such tender offer or exchange offer
under this SECTION 5(f)(iii).

 

(iv)        Disposition Events.

 

(A)         If any of the following events (any such event, a “Disposition
Event”) occurs:

 

(1)         any reclassification or exchange of the Class A Shares (other than
as a result of a subdivision or combination);

 

(2)         any merger, amalgamation, consolidation or other combination to
which the Corporation is a constituent party; or

 

(3)         any sale, conveyance, lease, or other disposal of all or
substantially all the properties and assets of the Corporation to any other
person;

 

in each case, as a result of which all of the holders of Class A Shares shall be
entitled to receive cash, securities or other property for their Class A Shares,
the Convertible Preference Shares converted following the effective date of any
Disposition Event shall be converted, in lieu of the Class A Shares otherwise
deliverable, into the same amount and type (in the same proportion) of cash,
securities or other property received by holders of Class A Shares in the
relevant event (collectively, “Reference Property”) received upon the occurrence
of such Disposition Event by a holder of Class A Shares holding, immediately
prior to the transaction, the number of Class A Shares into which such
Convertible Preference Shares would have been converted pursuant to SECTION 5(a)
without giving effect to any limitations on conversion set forth in SECTION 5(b)
immediately prior to such Disposition Event; provided that if the Disposition
Event provides the holders of Class A Shares with the right to receive more than
a single type of consideration determined based in part upon any form of
stockholder election, the Reference Property shall be comprised of the weighted
average of the types and amounts of consideration received by the holders of the
Class A Shares.

 

(B)         The above provisions of this SECTION 5(f)(iv) shall similarly apply
to successive Disposition Events. If this SECTION 5(f)(iv) applies to any event
or occurrence, neither SECTION 5(f)(i) nor SECTION 5(f)(iii) shall apply;
provided, however, that this SECTION 5(f)(iv) shall not apply to any share split
or combination to which SECTION 5(f)(i) is applicable or to a liquidation,
dissolution or winding up to which SECTION 2 applies. To the extent that equity
securities of a company are received by the holders of Class A Shares in
connection with a Disposition Event, the portion of the Convertible Preference
Shares which will be convertible into such equity securities will continue to be
subject to the anti-dilution adjustments set forth in this SECTION 5(f).

 

(v)         Minimum Adjustment. Notwithstanding the foregoing, the Conversion
Amount will not be reduced if the amount of such reduction would be an amount
less than one percent (1%) of such Conversion Amount, but any such amount will
be carried forward and reduction with respect thereto will be made at the time
that such amount, together with any subsequent amounts so carried forward,
aggregates to one percent (1%) or more.

 

   

 

  

(vi)        When No Adjustment Required. Notwithstanding anything herein to the
contrary, no adjustment to the Conversion Amount need be made:

 

(A)         for a transaction referred to in SECTION 5(f)(i) or SECTION 5(f)(ii)
if the Convertible Preference Shares participate, without conversion, in the
transaction or event that would otherwise give rise to an adjustment pursuant to
such Section at the same time as holders of the Class A Shares participate with
respect to such transaction or event and on the same terms as holders of the
Class A Shares participate with respect to such transaction or event as if the
holders of Convertible Preference Shares, at such time, held a number of Class A
Shares equal to the number of Class A Shares into which the Convertible
Preference Shares were convertible at such time;

 

(B)         for rights to purchase Class A Shares pursuant to any present or
future plan by the Corporation for reinvestment of dividends or interest payable
on the Corporation’s securities and the investment of additional optional
amounts in Class A Shares under any plan; or

 

(C)         for any event otherwise requiring an adjustment under this SECTION 5
if such event is not consummated.

 

(vii)       Rules of Calculation; Treasury Shares. All calculations will be made
to the nearest one-hundredth of a cent or to the nearest one-ten thousandth of a
share. Except as explicitly provided herein, the number of Class A Shares
outstanding will be calculated on the basis of the number of issued and
outstanding Class A Shares.

 

(viii)      Waiver. Notwithstanding the foregoing, the Conversion Amount will
not be reduced if the Corporation receives, prior to the effective time of the
adjustment to the Conversion Amount, written notice from the holders
representing at least a majority of the then outstanding Convertible Preference
Shares, voting together as a separate class, that no adjustment is to be made as
the result of a particular issuance of Class A Shares or other dividend or other
distribution on Class A Shares. This waiver will be limited in scope and will
not be valid for any issuance of Class A Shares or other dividend or other
distribution on Class A Shares not specifically provided for in such notice.

 

(ix)         Tax Adjustment. Anything in this SECTION 5 notwithstanding, the
Corporation shall be entitled to make such downward adjustments in the
Conversion Amount, in addition to those required by this SECTION 5, as the Board
of Directors in its sole discretion shall determine to be advisable in order
that any event treated for U.S. federal income tax purposes as a dividend or
share split will not be taxable to the holders of Class A Shares.

 

(x)          No Duplication. If any action would require adjustment of the
Conversion Amount pursuant to more than one of the provisions described in this
SECTION 5 in a manner such that such adjustments are duplicative, only one
adjustment shall be made.

 

   

 

  

(xi)         Provisions Governing Adjustment to Conversion Amount.  Rights,
options or warrants distributed by the Corporation to all or substantially all
holders of Class A Shares entitling the holders thereof to subscribe for or
purchase shares of the Corporation’s capital (either initially or under certain
circumstances), which rights, options or warrants, until the occurrence of a
specified event or events (“Rights Trigger”): (A) are deemed to be transferred
with such Class A Shares; (B) are not exercisable; and (C) are also issued in
respect of future issuances of Class A Shares, shall be deemed not to have been
distributed for purposes of SECTION 5(f)(i), (ii), (iii) or (iv) (and no
adjustment to the Conversion Amount under SECTION 5(f)(i), (ii), (iii) or (iv)
will be required) until the occurrence of the earliest Rights Trigger, whereupon
such rights, options and warrants shall be deemed to have been distributed, and
(x) if and to the extent such rights, options and warrants are exercisable for
Class A Shares or the equivalents thereof, an appropriate adjustment (if any is
required) to the Conversion Amount shall be made under SECTION 5(f)(ii) (without
giving effect to the sixty (60) day limit on the exercisability of rights,
options and warrants ordinarily subject to such SECTION 5(f)(ii)), and/or (y) if
and to the extent such rights, options and warrants are exercisable for cash
and/or any shares of the Corporation’s capital other than Class A Shares or
Class A Share equivalents, shall be subject to the provisions of SECTION 1(a)
applicable to Participating Dividends and shall be distributed to the holders of
Convertible Preference Shares.  If any such right, option or warrant, including
any such existing rights, options or warrants distributed prior to the Series 7
Original Issuance Date, are subject to events, upon the occurrence of which such
rights, options or warrants become exercisable to purchase different securities,
evidences of indebtedness or other assets, then the date of the occurrence of
any and each such event shall be deemed to be the date of distribution and
Ex-Dividend Date with respect to new rights, options or warrants with such
rights (and a termination or expiration of the existing rights, options or
warrants without exercise by any of the holders thereof).  In addition, in the
event of any distribution (or deemed distribution) of rights, options or
warrants, or any Rights Trigger or other event (of the type described in the
preceding sentence) with respect thereto that was counted for purposes of
calculating a distribution amount for which an adjustment to the Conversion
Amount under SECTION 5(f)(i), (ii), (iii) or (iv) was made, (1) in the case of
any such rights, options or warrants that shall all have been redeemed or
repurchased without exercise by any holders thereof, the Conversion Amount shall
be readjusted at the opening of business of the Corporation immediately
following such final redemption or repurchase by multiplying such Conversion
Amount by a fraction (x) the numerator of which shall be the Current Market
Price per Class A Share on such date, less the amount equal to the per share
redemption or repurchase price received by a holder or holders of Class A Shares
with respect to such rights, options or warrants (assuming such holder had
retained such rights, options or warrants), made to all or substantially all
holders of Class A Shares as of the date of such redemption or repurchase and
(y) the denominator of which shall be the Current Market Price, and (2) in the
case of such rights, options or warrants that shall have expired or been
terminated without exercise by any holders thereof, the Conversion Amount shall
be readjusted as if such rights, options and warrants had not been issued.
Notwithstanding the foregoing, (A) to the extent any such rights, options or
warrants are redeemed by the Corporation prior to a Rights Trigger or are
exchanged by the Corporation, in either case for Class A Shares, the Conversion
Amount shall be appropriately readjusted (if and to the extent previously
adjusted pursuant to this SECTION 5(f)(xi)) as if such rights, options or
warrants had not been issued, and instead the Conversion Amount will be adjusted
as if the Corporation had issued the Class A Shares issued upon such redemption
or exchange as a dividend or distribution of Class A Shares subject to SECTION
5(f)(i)(A) and (B) to the extent any such rights, options or warrants are
redeemed by the Corporation prior to a Rights Trigger or are exchanged by the
Corporation, in either case for any shares of the Corporation’s capital (other
than Class A Shares) or any other assets of the Corporation, such redemption or
exchange shall be deemed to be a distribution and shall be subject to, and paid
to the holders of Convertible Preference Shares pursuant to, the provisions of
SECTION 1(a) applicable to Participating Dividends.

 

(xii)        Notwithstanding anything herein to the contrary, any adjustment of
the Conversion Amount or entitlement to acquire Class A Shares pursuant to these
Articles of Amendment shall be subject to the rules of the Exchange to the
extent required to comply with such rules. If after the date of effectiveness of
these Articles of Amendment there is a change in the applicable rules of the
Exchange on which the Class A Shares are listed at the time such change becomes
effective or in the interpretation of such applicable rules that would cause the
Class A Shares to be delisted by such Exchange as a result of the terms of these
Articles of Amendment, the rights of the holders of the Convertible Preference
Shares set forth in these Articles of Amendment shall thereafter be limited to
the extent required by such changed rules in order for the Class A Shares to
continue to be listed on such Exchange.

 

   

 

  

(xiii)       Notwithstanding anything to the contrary in these Articles of
Amendment, if an adjustment to the Conversion Amount becomes effective on any
Ex-Dividend Date as described herein, and a holder of Convertible Preference
Shares that have been converted on or after such Ex-Dividend Date and on or
prior to the related record date would be treated as the record holder of Class
A Shares as of the related Conversion Date based on an adjusted Conversion
Amount for such Ex-Dividend Date, then, notwithstanding such Conversion Amount
adjustment provisions, the Conversion Amount adjustment relating to such
Ex-Dividend Date will not be made for such converted Convertible Preference
Shares. Instead, the holder of such converted Convertible Preference Shares will
be treated as if such holder were the record owner of the Class A Shares on an
unadjusted basis and participate in the related dividend, distribution or other
event giving rise to such adjustment.

 

(g)          Notice of Record Date. In the event of:

 

(i)          any share split or combination of the outstanding Class A Shares;

 

(ii)         any declaration or making of a dividend or other distribution to
holders of Class A Shares in additional Class A Shares, any other share capital,
other securities or other property (including, but not limited to, cash and
evidences of indebtedness);

 

(iii)        any reclassification or change to which SECTION 5(f)(i)(B) applies;

 

(iv)        the dissolution, liquidation or winding up of the Corporation; or

 

(v)         any other event constituting a Disposition Event;

 

then the Corporation shall file with its corporate records and mail to the
holders of the Convertible Preference Shares at their last addresses as shown on
the records of the Corporation, at least ten (10) days prior to the record date
specified in (A) below or ten (10) days prior to the date specified in
(B) below, a notice stating:

 

(A)         the record date of such share split, combination, dividend or other
distribution, or, if a record is not to be taken, the date as of which the
holders of Class A Shares of record to be entitled to such share split,
combination, dividend or other distribution are to be determined, or

 

(B)         the date on which such reclassification, change, dissolution,
liquidation, winding up or other event constituting a Disposition Event, is
estimated to become effective, and the date as of which it is expected that
holders of Class A Shares of record will be entitled to exchange their Class A
Shares for the share capital, other securities or other property (including, but
not limited to, cash and evidences of indebtedness) deliverable upon such
reclassification, change, liquidation, dissolution, winding up or other
Disposition Event.

 

Disclosures made by the Corporation in any public filings made under the
Exchange Act shall be deemed to satisfy the notice requirements set forth in
this SECTION 5(g).

 

   

 

  

(h)          Certificate of Adjustments. Upon the occurrence of each adjustment
or readjustment of the Conversion Amount pursuant to this SECTION 5, the
Corporation shall compute such adjustment or readjustment in accordance with the
terms hereof and furnish to each holder of Convertible Preference Shares a
certificate, signed by an officer of the Corporation, setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Corporation shall, upon the reasonable
written request of any holder of Convertible Preference Shares, furnish to such
holder a similar certificate setting forth (i) the calculation of such
adjustments and readjustments in reasonable detail, (ii) the Conversion Amount
then in effect, and (iii) the number of Class A Shares and the amount, if any,
of share capital, other securities or other property (including, but not limited
to, cash and evidences of indebtedness) which then would be received upon the
conversion of Convertible Preference Shares.

 

SECTION 6.        Additional Definitions. For purposes of these Articles of
Amendment, the following terms shall have the following meanings:

 

(a)          “Affiliate” means, with respect to any person, any other person
that directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified person.
Notwithstanding the foregoing, the Corporation, its subsidiaries and its other
controlled Affiliates shall not be considered Affiliates of the Investor.

 

(b)          “Articles of Amendment” means these articles of amendment creating
the Convertible Preference Shares.

 

(c)          “Beneficially Own,” “Beneficially Owned” or “Beneficial Ownership”
has the meaning set forth in Rule 13d-3 of the rules and regulations promulgated
under the Exchange Act, except that for purposes hereof the words “within sixty
days” in Rule 13d-3(d)(1)(i) shall not apply, to the effect that a person shall
be deemed to be the Beneficial Owner of a security if that person has the right
to acquire beneficial ownership of such security at any time. For the avoidance
of doubt, for purposes hereof, except where otherwise expressly provided herein,
the Investor (or any other person) shall at all times be deemed to have
Beneficial Ownership of Class A Shares issuable upon conversion of the
Convertible Preference Shares directly or indirectly held by them, irrespective
of any applicable restrictions on transfer, conversion or voting.

 

(d)          “Board of Directors” means the board of directors of the
Corporation.

 

(e)          “Business Day” means a day other than a Saturday, Sunday or other
day on which commercial banking institutions are authorized or required by law,
regulation or executive order to close in New York City, New York.

 

(f)           “Closing Price” of the Class A Shares on any date means the
closing sale price per share (or if no closing sale price is reported, the
average of the bid and ask prices or, if more than one in either case, the
average of the average bid and the average ask prices) on that date as reported
in composite transactions for the Exchange or, if the Class A Shares are not
listed or admitted for trading on an Exchange, as reported on the quotation
system on which such security is quoted. If the Class A Shares are not listed or
admitted for trading on an Exchange and not reported on a quotation system on
the relevant date, the “closing price” will be the last quoted bid price for the
Class A Shares in the over-the-counter market on the relevant date as reported
by the National Quotation Bureau or similar organization. If the Class A Shares
are not so quoted, the last reported sale price will be the average of the
mid-point of the last bid and ask prices for the Class A Shares on the relevant
date from each of at least three nationally recognized investment banking firms
selected by the Corporation for this purpose.

 

(g)          “Common Shares” means the Class A Shares, the Class B Shares and
any other common shares in the capital of the Corporation.

 

   

 

  

(h)          “control,” “controlling,” “controlled by” and “under common control
with,” with respect to any person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such person, whether through the ownership of Voting Stock, by contract or
otherwise.

 

(i)           “Convertible Security” means any debt or other evidences of
indebtedness, shares of capital or other securities directly or indirectly
convertible into or exercisable or exchangeable for Class A Shares.         

 

(j)           “Corporation” means MDC Partners Inc., a corporation governed by
the Canada Business Corporations Act.

 

(k)          “Current Market Price” of Class A Shares on any day means the
average of the Closing Prices per Class A Share for each of the five (5)
consecutive Trading Days ending on the earlier of the day in question and the
day before the Ex-Dividend Date with respect to the issuance or distribution
requiring such computation.

 

(l)           “Ex-Dividend Date” means, with respect to any issuance or
distribution, the first date on which the Class A Shares trade on the applicable
exchange or in the applicable market, regular way, without the right to receive
such issuance or distribution.

 

(m)         “Exchange” means Nasdaq and, if the Class A Shares are not then
listed on Nasdaq, the principal other U.S. national or regional securities
exchange or market on which the Class A Shares are then listed.

 

(n)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(o)          “Fair Market Value” of the Class A Shares or any other security or
property means the fair market value thereof as determined in good faith by the
Board of Directors, which determination must be set forth in a written
resolution of the Board of Directors, in accordance with the following rules:

 

(i)          for Class A Shares or other security traded or quoted on an
Exchange, the Fair Market Value will be the average of the Closing Prices of
such security on such Exchange over a ten (10) consecutive Trading Day period,
ending on the Trading Day immediately prior to the date of determination; and

 

(ii)         for any other property, the Fair Market Value shall be determined
by the Board of Directors assuming a willing buyer and a willing seller in an
arm’s-length transaction.

 

(p)          “group” has the meaning assigned to such term in Section 13(d)(3)
of the Exchange Act.

 

(q)          “hereof,” “herein” and “hereunder” and words of similar import
refer to these Articles of Amendment as a whole and not merely to any particular
clause, provision, section or subsection.

 

(r)          “Investor” shall mean Stagwell Agency Holdings LLC.

 

   

 

  

(s)          “Market Disruption Event” means, with respect to the Class A
Shares, (i) a failure by the Exchange to open for trading during its regular
trading session or (ii) the occurrence or existence for more than one half hour
period in the aggregate on any scheduled Trading Day for the Class A Shares of
any suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the Exchange, or otherwise) in the Class A Shares
or in any options, contracts or future contracts relating to the Class A Shares,
and such suspension or limitation occurs or exists at any time before 1:00 p.m.
(New York City time) on such day.

 

(t)          “Nasdaq” means The NASDAQ Global Market.

 

(u)          “person” means any individual, corporation, limited liability
company, limited or general partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, government, any agency or political
subdivisions thereof or other “person” as contemplated by Section 13(d) of the
Exchange Act.

 

(v)         “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

(w)         “Securities Purchase Agreement” means that certain Securities
Purchase Agreement, dated as of March 14, 2019, between the Corporation and the
Investor.

 

(x)          “Series 7 Original Issuance Date” means, with respect to any
Convertible Preference Share, the original issue date of such Convertible
Preference Share.

 

(y)          “share capital” means any and all shares, interests, participations
or other equivalents (however designated, whether voting or non-voting) of
capital, partnership interests (whether general or limited) or equivalent
ownership interests in or issued by such person, and with respect to the
Corporation includes, without limitation, any and all Common Shares and the
Convertible Preference Shares.

 

(z)          “Subsidiary” means with respect to any person, any corporation,
association or other business entity of which more than 50% of the outstanding
Voting Stock is owned, directly or indirectly, by, or, in the case of a
partnership, the sole general partner or the managing partner or the only
general partners of which are, such person and one or more Subsidiaries of such
person (or a combination thereof). Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Corporation.

 

(aa)        “Trading Day” means any day on which (i) there is no Market
Disruption Event and (ii) the Exchange is open for trading or, if the Class A
Shares are not so listed, admitted for trading or quoted, any Business Day. A
Trading Day only includes those days that have a scheduled closing time of 4:00
p.m. (New York City time) or the then standard closing time for regular trading
on the relevant Exchange.

 

(bb)        “Voting Stock” shall mean the Class A Shares and the Class B Shares
and securities of any class or kind ordinarily having the power to vote
generally for the election of directors of the Board of Directors of the
Corporation or its successor.

 

(cc)        Each of the following terms is defined in the Section set forth
opposite such term:

 

Term   Section Aggregate Amount   SECTION 5(f)(iii) Class A Shares   SECTION
2(a) Class A Shares Outstanding   SECTION 5(f)

 

   

 

  

Term   Section Class B Shares   SECTION 2(a) Conversion Amount   SECTION 5(a)
Conversion Date   SECTION 5(a) Convertible Preference Shares   Preamble
Disposition Event   SECTION 5(f)(iv) Expiration Date   SECTION 5(f)(iii)
Expiration Time   SECTION 5(f)(iii)(A) Liquidation Entitlement   SECTION 2(a)
Maximum Voting Power   SECTION 5(b) Participating Dividends   SECTION 1(a)
Purchased Shares   SECTION 5(f)(iii) Reference Property   SECTION 5(f)(iv)
Rights Trigger   SECTION 5(f)(xi)

 

SECTION 7.        Miscellaneous. For purposes of these Articles of Amendment,
the following provisions shall apply:

 

(a)          Withholding Tax. Notwithstanding any other provision of these
Articles of Amendment, the Corporation may deduct or withhold from any payment,
distribution, issuance or delivery (whether in cash or in shares) to be made
pursuant to these Articles of Amendment any amounts required or permitted by law
to be deducted or withheld from any such payment, distribution, issuance or
delivery and shall remit any such amounts to the relevant tax authority as
required. If the cash component of any payment, distribution, issuance or
delivery to be made pursuant to these Articles of Amendment is less than the
amount that the Corporation is so required or permitted to deduct or withhold,
the Corporation shall be permitted to deduct and withhold from any noncash
payment, distribution, issuance or delivery to be made pursuant to these
Articles of Amendment any amounts required or permitted by law to be deducted or
withheld from any such payment, distribution, issuance or delivery and to
dispose of such property in order to remit any amount required to be remitted to
any relevant tax authority. Notwithstanding the foregoing, the amount of any
payment, distribution, issuance or delivery made to a holder of Convertible
Preference Shares pursuant to these Articles of Amendment shall be considered to
be the amount of the payment, distribution, issuance or delivery received by
such holder plus any amount deducted or withheld pursuant to this SECTION 7. In
the absence of any such deduction or withholding by the Corporation, and unless
agreed otherwise by the Corporation in writing, holders of Convertible
Preference Shares shall be responsible for all withholding taxes under Part XIII
of the Income Tax Act (Canada) in respect of any payment, distribution, issuance
or delivery made or credited to them pursuant to these Articles of Amendment and
shall indemnify and hold harmless the Corporation on an after-tax basis (for
this purpose, having regard only to taxes for which the Corporation is liable
under Part XIII of the Income Tax Act (Canada)) for any such taxes imposed on
any payment, distribution, issuance or delivery made or credited to them
pursuant to these Articles of Amendment.

 

(b)          Wire or Electronic Transfer of Funds. Notwithstanding any other
right, privilege, restriction or condition attaching to the Convertible
Preference Shares, the Corporation may, at its option, make any payment due to
registered holders of Convertible Preference Shares by way of a wire or
electronic transfer of funds to such holders. If a payment is made by way of a
wire or electronic transfer of funds, the Corporation shall be responsible for
any applicable charges or fees relating to the making of such transfer. As soon
as practicable following the determination by the Corporation that a payment is
to be made by way of a wire or electronic transfer of funds, the Corporation
shall provide a notice to the applicable registered holders of Convertible
Preference Shares at their respective addresses appearing on the books of the
Corporation. Such notice shall request that each applicable registered holder of
Convertible Preference Shares provide the particulars of an account of such
holder with a chartered bank in the United States to which the wire or
electronic transfer of funds shall be directed. If the Corporation does not
receive account particulars from a registered holder of Convertible Preference
Shares prior to the date such payment is to be made, the Corporation shall
deposit the funds otherwise payable to such holder in a special account or
accounts in trust for such holder. The making of a payment by way of a wire or
electronic transfer of funds or the deposit by the Corporation of funds
otherwise payable to a holder in a special account or accounts in trust for such
holder shall be deemed to constitute payment by the Corporation on the date
thereof and shall satisfy and discharge all liabilities of the Corporation for
such payment to the extent of the amount represented by such transfer or
deposit.

 

   

 

 

 

(c)          Amendments. The provisions attaching to the Convertible Preference
Shares may be deleted, varied, modified, amended or amplified by articles of
amendment with such approval as may then be required by the Canada Business
Corporations Act.

 

(d)          U.S. Currency. Unless otherwise stated, all references herein to
sums of money are expressed in lawful money of the United States.

 

[Rest of page intentionally left blank.]

 

   

 

 

EXHIBIT C

 

OPINIONS OF COMPANY’S COUNSEL

 

Stikeman Elliott LLP Opinion Paragraphs

 

1.The Corporation (a) is a corporation amalgamated and existing under the laws
of Canada and (b) has the corporate power to enter into and perform its
obligations under the Securities Purchase Agreement.

 

2.All necessary corporate action has been taken by the Corporation to authorize
the issuance of the Class A Shares, and the Class A Shares, when issued and paid
for in accordance with the terms of the Securities Purchase Agreement, will be
validly issued and outstanding as fully paid and non-assessable.

 

3.All necessary corporate action has been taken by the Corporation to authorize
the creation and issuance of the Series 6 Preference Shares, and the Series 6
Preference Shares, when issued and paid for in accordance with the terms of the
Securities Purchase Agreement, will be validly issued and outstanding as fully
paid and non-assessable.

 

4.All necessary corporate action has been taken by the Corporation to authorize
the creation of and to reserve the Series 7 Preference Shares for issuance to
holders of Series 6 Preference Shares, and the Series 7 Preference Shares, when
issued upon the due conversion of the Series 6 Preference Shares in accordance
with the terms of the Series 6 Preference Shares, will be validly issued and
outstanding as fully paid and non-assessable.

 

5.All necessary corporate action has been taken by the Corporation to reserve
the Class A Shares issuable to holders of Series 6 Preference Shares and of
Series 7 Preference Shares on conversion of such shares in accordance with their
terms, and such Class A Shares, when issued upon the due conversion of the
Series 6 Preference Shares or the Series 7 Preference Shares in accordance with
the terms of the Series 6 Preference Shares or the Series 7 Preference Shares,
as applicable, will be validly issued and outstanding as fully paid and
non-assessable.

 

6.The Series 6 Preference Shares and the Series 7 Preference Shares have been
created, and have the respective rights, privileges, restrictions and conditions
set out in the Articles of Amendment as attaching to such shares, and neither
the creation nor the issuance of the Series 6 Preference Shares, nor the
creation of the Series 7 Preference Shares, conflict with, result in a breach
of, or constitute a default under the Existing Articles or the By-laws.

 

7.The issuance of the Class A Shares does not conflict with, result in a breach
of, or constitute a default under the Existing Articles or the By-laws.

 

8.The execution and delivery of and performance by the Corporation of the
Securities Purchase Agreement has been authorized by all necessary corporate
action on the part of the Corporation.

 

   

 

  

9.The execution and delivery of and performance by the Corporation of its
obligations under the Securities Purchase Agreement does not constitute or
result in a violation or breach of or a default under the Existing Articles or
the By-laws.

 

   

 

  

Simpson Thacher & Bartlett LLP Opinion Paragraphs

 

1.Assuming the Purchase Agreement is a valid and legally binding obligation of
the Purchaser, (a) the obligation of the Company to issue and sell to the
Purchaser the Shares on the date hereof pursuant to the terms of the Purchase
Agreement constitutes a valid and legally binding obligation of the Company
enforceable against the Company in accordance with the terms of Purchase
Agreement and (b) the obligations of the Company pursuant to Article 5 of the
Purchase Agreement constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with the terms of Purchase
Agreement.

 

2.No registration under the Securities Act of 1933, as amended, of the Shares is
required for (a) the offer and sale of the Shares by the Company to the
Purchasers on the date hereof solely in the manner contemplated by the Purchase
Agreement or (b) the issuance to the Purchaser of Alternative Preference Shares
or Class A Shares upon conversion of the Preference Shares at the option of the
Company in accordance with the terms of the Preference Shares, it being
understood that we express no opinion regarding any reoffer or resale of Shares,
Alternative Preference Shares or Class A Shares.

 

   

 

 

EXHIBIT D

 

CONFIDENTIALITY AGREEMENT

 

March 14, 2019

 

Stagwell Agency Holdings LLC

c/o The Stagwell Group LLC

1808 Eye Street, NW, Sixth Floor

Washington, DC 20006

Attention: Mark J. Penn

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) is being entered into pursuant to the
Securities Purchase Agreement, dated as of the date hereof (as it may be
amended, supplemented or otherwise modified from time to time, the “SPA”), by
and between Stagwell Agency Holdings LLC (“you” or “your”) and MDC Partners Inc.
(the “Company”, “we” or “us”).

 

1.           Proprietary Information; Other Defined Terms.

 

(a)          All information furnished directly or indirectly by the Company or
any of its Representatives (as defined below), including, without limitation,
trade secrets and intellectual property whether or not marked as confidential,
whether furnished prior to, on or after the date hereof, whether oral, written
or electronic, and regardless of the manner in which it is furnished, together
with any notes, reports, summaries, analyses, compilations, forecasts, studies,
interpretations, memoranda or other materials prepared by you or any of your
Representatives that contain, reference, or are based upon, in whole or in part,
any information so furnished to you or any of your Representatives pursuant
hereto (such notes, reports, summaries, analyses, compilations, forecasts,
studies, interpretations, memoranda or other materials are referred to herein as
“Derivative Materials”), is referred to herein as “Proprietary Information”.
Proprietary Information does not include, however, information that (i) was or
becomes available to you or your Representatives on a non-confidential basis
from a source other than the Company or any of its Representatives; provided
that, to your knowledge after reasonable inquiry, such source was not prohibited
from disclosing such information to you by a legal, contractual, or fiduciary
duty owed to the Company, (ii) was or becomes generally available to and known
by the public (other than as a result of a breach by you or any of your
Representatives of this Agreement), (iii) is lawfully already in your possession
other than as a result of being furnished by the Company or any of its
Representatives; provided that such information is not known by you, or to your
knowledge (in each case after reasonable inquiry), known by any of your
Representatives to be subject to another confidentiality agreement or other
obligation of secrecy to the Company or any of its affiliates, or (iv) you can
reasonably establish is independently developed by you or your Representatives
without use of the Proprietary Information. To the extent that any Proprietary
Information may include materials subject to the attorney-client privilege, work
product doctrine or any other applicable privilege concerning pending or
threatened legal proceedings or governmental investigations, you and the Company
understand and agree that you and the Company have a commonality of interest
with respect to such matters, and it is the mutual desire, intention and
understanding of you and the Company that the sharing of such materials is not
intended to, and shall not, waive or diminish in any way the confidentiality of
such materials or its continued protection under the attorney-client privilege,
work product doctrine or other applicable privilege. Accordingly, and in
furtherance of the foregoing, you agree not to claim or contend that the Company
or any of its Subsidiaries has waived any attorney-client privilege, work
product doctrine or any other applicable privilege by providing information
pursuant to or in connection with the SPA, this Agreement or your direct or
indirect interest in the Company and its Subsidiaries.

 

   

 

  

(b)          For purposes of this Agreement, references herein to your
“Representatives” shall mean only your commonly-controlled affiliates and your
and their respective officers, directors, general partners, employees, financial
advisors (in their capacity as such and not as a financing source), accountants,
counsel, consultants and other agents and representatives, and “Representatives”
in respect of the Company shall mean its affiliates and its and their respective
officers, directors, employees, financial advisors, accountants, counsel,
consultants and other agents and representatives. As used in this Agreement,
(i) the term “person” shall be broadly interpreted to include, without
limitation, any corporation, company, limited liability company, partnership,
joint venture, trust, other entity or individual and (ii) the term “affiliate”
shall have the meaning ascribed thereto in Rule 12b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

 

2.           Use of Proprietary Information and Confidentiality. Except as
(i) otherwise permitted under the SPA or this Agreement, (ii) otherwise agreed
to in writing by the Company, or (iii) required by applicable law, regulation,
stock exchange rule or by legal, judicial, regulatory or administrative process
(by oral questions, interrogatories, requests for information or documents in
legal proceedings, subpoena, civil investigative demand or other similar
process) (“Legally Required”), but, in any such case described in the foregoing
clause (iii), only if such requirement did not arise by discretionary acts by
you or any of your Representatives after the Closing (as defined in the SPA)
that triggered such disclosure or requirement and only in accordance with
Paragraph 3, you shall keep all Proprietary Information confidential and not
disclose or reveal any Proprietary Information to any person other than your
Representatives who have a reasonable need to know the Proprietary Information
(all of whom shall be specifically informed of the confidential nature of such
Proprietary Information and that by receiving such Proprietary Information they
are agreeing to be bound by the terms of this Agreement relating to the
confidential treatment of such Proprietary Information), in accordance with the
Restricted Persons Procedures (as defined in the SPA), and make commercially
reasonable efforts to ensure your Representatives treat such Proprietary
Information in a confidential manner and in accordance with the terms hereof.
You shall use the Proprietary Information solely for monitoring, holding,
exiting, or increasing your direct and indirect investment in the Company and
its Subsidiaries (to the extent such use complies with applicable law),
undertaking the activities contemplated by the SPA in accordance therewith and
with the Restricted Persons Procedures, and as otherwise contemplated in any
other written agreement between the Purchaser or its Affiliates, on the one
hand, and the Company or its Subsidiaries, on the other.

 

   

 

  

3.           Legally Required Disclosure. In the event that you (or any of your
affiliates or Representatives) should be Legally Required to disclose any
Proprietary Information, you shall, to the extent practicable and legally
permissible and in advance of such disclosure, provide the Company with prompt
written notice of such requirement. You also agree, to the extent practicable
and legally permissible, to provide the Company, in advance of any such
disclosure, with a list of any Proprietary Information that you intend (or that
your affiliate or Representative intends) to disclose (and, if applicable, the
text of the disclosure language itself) and to reasonably cooperate with the
Company (at its expense) to the extent it may seek to limit such disclosure,
including, if requested, taking all reasonable steps to resist or avoid any such
legal, judicial, regulatory or administrative process. If, in the absence of a
protective order or other remedy or the receipt of a waiver from the Company
after a request in writing therefor is made by you (such request to be made as
soon as reasonably practicable to allow the Company a reasonable amount of time
to respond thereto), you are (or any of your affiliates or Representatives is)
Legally Required to disclose any Proprietary Information in any legal, judicial,
regulatory or administrative process, you or your affiliate or Representative,
as applicable, (a) will exercise reasonable efforts to obtain assurance that
confidential treatment will be accorded to that Proprietary Information, as
applicable, and (b) may disclose, without liability hereunder, such portion of
the Proprietary Information that, according to the advice of counsel, is legally
required to be disclosed (the “Public Disclosure”); provided, however, that,
prior to such disclosure, you shall have (i) provided the Company with the text
of the Public Disclosure as far in advance of its disclosure as is practicable
and (ii) considered in good faith the Company’s suggestions concerning the scope
and nature of the information to be contained in the Public Disclosure. Nothing
in this Agreement shall restrict you or your Representatives from Public
Disclosure in Legally Required filings with the Securities and Exchange
Commission in connection with your investment in the Company, provided, however,
that, prior to such Public Disclosure, you shall have (i) provided the Company
with the text of the Public Disclosure as far in advance of its disclosure as is
practicable and (ii) considered in good faith the Company’s suggestions
concerning the scope and nature of the information to be contained in the Public
Disclosure.

 

4.           Responsibility for Representatives. You agree that you shall
undertake commercially reasonable measures necessary or appropriate, including,
without limitation, court proceedings, (i) to restrain your Representatives from
prohibited or unauthorized disclosure or use of any Proprietary Information and
(ii) to safeguard and protect the confidentiality of the Proprietary Information
disclosed to you or any of your Representatives and to prevent the use of any
Proprietary Information in any way that would violate this Agreement or any
applicable law. You agree to notify the Company promptly, in writing, of any
misuse, misappropriation or unauthorized disclosure of any Proprietary
Information which may come to your attention. You agree that you will be
responsible for any breach of this Agreement by you or any of your
Representatives. You are aware, and will advise your Representatives to whom any
Proprietary Information is disclosed, of the restrictions imposed by the United
States securities laws on the purchase or sale of securities by any person who
has received material, non-public information about the issuer of such
securities and on the communication of such information to any other person when
it is reasonably foreseeable that such other person is likely to purchase or
sell such securities in reliance upon such information. Each party hereto agrees
that it and its affiliates will refrain from trading in the securities of the
other party hereto until such trading is permitted under the United States
securities laws and any other applicable law while in possession of any such
material non-public information.

 

   

 

  

5.           No Representations Regarding Proprietary Information.

 

(a)          You understand and agree that neither the Company nor any of its
Representatives makes any representation or warranty, express or implied, on
which you may rely as to the accuracy or completeness of the Proprietary
Information.

 

(b)          Without limiting the generality of Paragraph 5(a), the Proprietary
Information may include certain statements, estimates and projections with
respect to the Company’s anticipated future performance. Such statements,
estimates and projections reflect various assumptions made by the Company, which
assumptions may or may not prove to be correct, and are subject to various risks
and uncertainties. No representations, warranties or assurances are made by the
Company or any of its Representatives as to such assumptions, statements,
estimates or projections, including, without limitation, any budgets, and you
hereby waive any claims in respect thereof.

 

6.           Return or Destruction of Proprietary Information. At such time as
you cease to meet the Minimum Ownership Threshold (as defined in the SPA), you
shall (and shall cause your Representatives to) promptly and in any event within
ten (10) days either (at your option) return to the Company or destroy (and
confirm in writing to the Company by an authorized officer supervising such
destruction) all copies or other reproductions of Proprietary Information, other
than any Derivative Materials, in your possession or the possession of any of
your Representatives and shall not retain any copies or other reproductions, in
whole or in part, of such materials. You shall destroy all Derivative Materials
(including, without limitation, expunging all such Derivative Materials from any
computer, word processor or other device containing such information), and such
destruction will be confirmed in writing to the Company by an authorized officer
supervising such destruction; provided, however, that you and your
Representatives may retain data or electronic records containing Proprietary
Information for the purposes of backup, recovery, contingency planning or
business continuity planning so long as such data or records are not accessible
in the ordinary course of business and are not accessed except as required for
backup, recovery, contingency planning or business continuity planning or as
Legally Required or as required for bona fide document retention purposes. All
Derivative Materials or Proprietary Information that is not returned or
destroyed shall remain subject to the confidentiality and use provisions of this
Agreement for the earlier of five years or at any time at which the Derivative
Materials or Proprietary Information cease to be Derivative Materials or
Proprietary Information under Paragraph 1. Notwithstanding the return or
destruction of Proprietary Information required by this Paragraph 6, you and
your Representatives shall continue to be bound by all duties and obligations
hereunder in accordance with the terms hereof.

 

7.           Ownership of Proprietary Information. You agree that the Company is
and shall remain the exclusive owner of the Proprietary Information and all
patent, copyright, trade secret, trademark, domain name and other intellectual
property rights therein. No license or conveyance of any such rights to you or
any of your Representatives is granted or implied under this Agreement.

 

   

 

  

8.           Miscellaneous.

 

(a)          You acknowledge that irreparable damage would occur to the Company
if any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. Accordingly, you agree that the
Company, without prejudice to any rights and remedies otherwise available, shall
be entitled to equitable relief, including, without limitation, specific
performance and injunction, in the event of any breach or threatened breach by
you or any of your Representatives of the provisions of this Agreement without
proof of actual damages. You will not oppose the granting of such relief on the
basis that the Company has an adequate remedy at law. You also agree not to
seek, and agree to waive any requirement for, the securing or posting of a bond
in connection with the Company’s seeking or obtaining such relief.

 

(b)          You agree that no failure or delay by the Company in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder. The
Company’s waiver of any right, power or privilege hereunder, and the Company’s
consent to any action that requires its consent hereunder, shall be effective
only if given in writing by the Company.

 

(c)          If any provision contained in this Agreement or the application
thereof to you, the Company or any other person or circumstance shall be
invalid, illegal or unenforceable in any respect under any applicable law as
determined by a court of competent jurisdiction, the validity, legality and
enforceability of the remaining provisions contained in this Agreement, or the
application of such provision to such persons or circumstances other than those
as to which it has been held invalid, illegal or unenforceable, shall remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby. In the case of any such invalidity, illegality or unenforceability,
such invalid, illegal or unenforceable provision shall be replaced with one that
most closely approximates the effect of such provision that is not invalid,
illegal or unenforceable. Should a court refuse to so replace such provision,
the parties hereto shall negotiate in good faith in an effort to agree upon a
suitable and equitable substitute provision to effect the original intent of the
parties hereto.

 

(d)          This Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Any assignment of
this Agreement by you (including by operation of law) without the prior written
consent of the Company shall be void. Any purchaser of the Company or of all, or
substantially all, of the Company’s assets shall be entitled to the benefits of
this Agreement, whether or not this Agreement is assigned to such purchaser.

 

(e)          This Agreement (i) constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior discussions, negotiations, agreements, arrangements and understandings
between the parties hereto with respect to the subject matter hereof; provided,
however, to the extent the parties (or their affiliates) are subject to any
other confidentiality or similar non-disclosure agreements, those agreements
shall remain in effect with respect to the subject matter thereof in accordance
with their terms, but shall not apply to the subject matter of this agreement,
(ii) may be amended or modified only in a written instrument executed by the
parties hereto, and (iii) shall, except as otherwise specifically set forth
herein, cease to be effective two years after such time as you cease to meet the
Minimum Ownership Threshold.

 

   

 

  

(f)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York applicable to contracts executed in and
to be performed in that State. Each party hereto irrevocably and unconditionally
consents to submit to the exclusive personal jurisdiction of the courts of the
State of New York and the United States of America, in each case located in the
county of New York, New York, for such actions, suits or proceedings arising out
of or relating to this Agreement and the transactions contemplated hereby (and
agrees not to commence any action, suit or proceeding related thereto except in
such courts). Notwithstanding the foregoing, any party hereto may commence an
action, suit or proceeding with any governmental entity anywhere in the world
for the sole purpose of seeking recognition and enforcement of a judgment of any
court referred to in the preceding sentence. Each party hereto irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby in the courts of the State of New York and the United States
of America, in each case in the county of New York, New York, and further waives
the right to, and agrees not to, plead or claim that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
Service of any process, summons, notice or document by U.S. registered mail to
your address set forth below or to the Company’s address set forth below shall
be effective service of process for any action, suit or proceeding brought
against you or the Company, as applicable, in any court of competent
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. Any
notice or other communication required or permitted under this Agreement shall
be treated as having been given or delivered when (i) delivered personally or by
overnight courier service (costs prepaid), (ii) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment, or (iii) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case, subject to the preceding sentence, to the addresses, facsimile
numbers or e-mail addresses and marked to the attention of the person (by name
or title) designated below (or to such other address, facsimile number, e-mail
address or person as such party may designate by a written notice delivered to
the other party hereto).

 

(g)          This Agreement may not be amended or modified, in whole or in part,
except by a separate writing signed by each party hereto expressly so amending
or modifying this Agreement. This agreement may not be assigned by either party
hereto (whether by operation of law or otherwise) without the prior written
consent of the other party.

 

(h)          For the convenience of the parties, this Agreement may be executed
by PDF or facsimile and in counterparts, each of which shall be deemed to be an
original, and both of which, taken together, shall constitute one agreement
binding on both parties hereto.

 

   

 

 

Please confirm your agreement with the foregoing by signing and returning to the
undersigned the duplicate copy of this Agreement enclosed herewith.

 

  Very truly yours,       MDC Partners Inc.

 

  By:         Name: Mitchell Gendel     Title: General Counsel

 

  Address:       745 Fifth Avenue   New York, NY 10151   Attention: Mitchell
Gendel   Email: mgendel@mdc-partners.com

 

Accepted and Agreed

as of the date

first written above:

 

Stagwell Agency Holdings LLC

 

  By: The Stagwell Group LLC, its Manager

 

By:       Name: Mark Penn     Title: Manager  

 

Address:

 

c/o The Stagwell Group LLC

1808 Eye Street, NW, Sixth Floor

Washington, DC 20006

Attention: Mark J. Penn

Email: mjp@stagwellgroup.com

 



   

